

EXHIBIT 10.1


Execution Version
 

 
REVOLVING CREDIT AGREEMENT


dated as of January 28, 2011


among


ABOVENET, INC.
ABOVENET COMMUNICATIONS, INC.
ABOVENET OF UTAH, L.L.C.
ABOVENET OF VA, L.L.C.
and
ABOVENET INTERNATIONAL, INC.
as Borrowers


THE LENDERS FROM TIME TO TIME PARTY HERETO


and


SUNTRUST BANK
as Administrative Agent


and


JPMORGAN CHASE BANK, N.A.,
ROYAL BANK OF CANADA
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
CITIBANK, N.A.,
as Co-Syndication Agents

 

 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Book Manager

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
       
ARTICLE I      DEFINITIONS; CONSTRUCTION
 
1
Section 1.1.
Definitions.
 
1
Section 1.2.
Classifications of Loans and Borrowings.
 
27
Section 1.3.
Accounting Terms and Determination.
 
27
Section 1.4.
Terms Generally.
 
28
       
ARTICLE II      AMOUNT AND TERMS OF THE COMMITMENTS
 
28
Section 2.1.
General Description of Credit Facility.
 
28
Section 2.2.
Revolving Loans.
 
28
Section 2.3.
Procedure for Revolving Borrowings.
 
29
Section 2.4.
Swingline Commitment.
 
29
Section 2.5.
Funding of Borrowings.
 
30
Section 2.6.
Interest Elections.
 
31
Section 2.7.
Optional Reduction and Termination of Commitments.
 
32
Section 2.8.
Repayment of Loans.
 
33
Section 2.9.
Evidence of Indebtedness.
 
33
Section 2.10.
Optional Prepayments.
 
34
Section 2.11.
Mandatory Prepayments.
 
34
Section 2.12.
Interest on Loans.
 
35
Section 2.13.
Fees.
 
36
Section 2.14.
Computation of Interest and Fees.
 
37
Section 2.15.
Inability to Determine Interest Rates.
 
37
Section 2.16.
Illegality.
 
38
Section 2.17.
Increased Costs.
 
38
Section 2.18.
Funding Indemnity.
 
40
Section 2.19.
Taxes.
 
40
Section 2.20.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
42
Section 2.21.
Letters of Credit.
 
43
Section 2.22.
Handling of Proceeds of Collateral; Cash Dominion.
 
48
Section 2.23.
Defaulting Lenders.
 
49
Section 2.24.
Increase of Commitments; Term Loans; Additional Lenders.
 
51
Section 2.25.
Mitigation of Obligations.
 
53
Section 2.26.
Replacement of Lenders.
 
54
Section 2.27.
Borrowers’ Representative.
 
54
       
ARTICLE III      CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
55
Section 3.1.
Conditions To Effectiveness.
 
55
Section 3.2.
Each Credit Event.
 
58
Section 3.3.
Delivery of Documents.
 
59

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IV      REPRESENTATIONS AND WARRANTIES
 
60
Section 4.1.
Existence; Power.
 
60
Section 4.2.
Organizational Power; Authorization.
 
60
Section 4.3.
Governmental Approvals; No Conflicts.
 
60

Section 4.4.
Financial Statements.
 
60
Section 4.5.
Litigation and Environmental Matters.
 
61
Section 4.6.
Compliance with Laws and Agreements.
 
61
Section 4.7.
Investment Company Act, Etc.
 
61
Section 4.8.
Taxes.
 
61
Section 4.9.
Margin Regulations.
 
62
Section 4.10.
ERISA.
 
62
Section 4.11.
Ownership of Property.
 
63
Section 4.12.
Disclosure.
 
64
Section 4.13.
Labor Relations.
 
64
Section 4.14.
Subsidiaries.
 
64
Section 4.15.
Solvency.
 
64
Section 4.16.
OFAC.
 
64
Section 4.17.
Patriot Act.
 
65
Section 4.18.
Security Documents.
 
65
Section 4.19.
Licensing.
 
66
Section 4.20.
Material Contracts.
 
67
Section 4.21.
Deposit Accounts.
 
67
       
ARTICLE V      AFFIRMATIVE COVENANTS
67
Section 5.1.
Financial Statements and Other Information.
 
67
Section 5.2.
Notices of Material Events.
 
69
Section 5.3.
Existence; Conduct of Business.
 
70
Section 5.4.
Compliance with Laws, Etc.
 
70
Section 5.5.
Payment of Obligations.
 
71
Section 5.6.
Books and Records.
 
71
Section 5.7.
Visitation, Inspection, Etc.
 
71
Section 5.8.
Maintenance of Properties; Insurance.
 
71
Section 5.9.
Use of Proceeds and Letters of Credit.
 
72
Section 5.10.
Additional Subsidiaries.
 
72
Section 5.11.
Post Closing Obligations.
 
73
Section 5.12.
Further Assurances.
 
73
       
ARTICLE VI      FINANCIAL COVENANTS
74
Section 6.1.
Leverage Ratio.
 
74
Section 6.2.
Interest Coverage Ratio.
 
74
       
ARTICLE VII      NEGATIVE COVENANTS
74
Section 7.1.
Indebtedness and Preferred Equity.
 
74
Section 7.2.
Negative Pledge.
 
75
Section 7.3.
Fundamental Changes; Line of Business.
 
76
Section 7.4.
Investments, Loans, Etc.
 
77
Section 7.5.
Restricted Payments.
 
79
Section 7.6.
Sales and Dispositions.
 
79
Section 7.7.
Transactions with Affiliates.
 
80

 
 
ii

--------------------------------------------------------------------------------

 


Section 7.8.
Restrictive Agreements.
 
80
Section 7.9.
Sale and Leaseback Transactions.
 
81
Section 7.10.
Hedging Transactions.
 
81
Section 7.11.
Amendment to Material Documents.
 
81
Section 7.12.
Accounting Changes.
 
81
Section 7.13.
Government Regulation.
 
81
Section 7.14.
ERISA.
 
82
Section 7.15.
Deposit Account Control Agreements; Bank Accounts.
 
82
        ARTICLE VIII     EVENTS OF DEFAULT  
82
Section 8.1.
Events of Default.
 
82
Section 8.2.
Application of Proceeds from Collateral.
 
85
        ARTICLE IX     THE ADMINISTRATIVE AGENT  
87
Section 9.1.
Appointment of Administrative Agent.
 
87
Section 9.2.
Nature of Duties of Administrative Agent.
 
87
Section 9.3.
Lack of Reliance on the Administrative Agent.
 
88
Section 9.4.
Certain Rights of the Administrative Agent.
 
88
Section 9.5.
Reliance by Administrative Agent.
 
88
Section 9.6.
The Administrative Agent in its Individual Capacity.
 
89
Section 9.7.
Successor Administrative Agent.
 
89
Section 9.8.
Authorization to Execute other Loan Documents; Collateral.
 
90
Section 9.9.
No Other Duties, etc.
 
91
Section 9.10.
Withholding Tax.
 
91
Section 9.11.
Administrative Agent May File Proofs of Claim.
 
91
        ARTICLE X      MISCELLANEOUS  
92
Section 10.1.
Notices.
 
92
Section 10.2.
Waiver; Amendments.
 
95
Section 10.3.
Expenses; Indemnification.
 
96
Section 10.4.
Successors and Assigns.
 
98
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process.
 
102
Section 10.6.
WAIVER OF JURY TRIAL.
 
103
Section 10.7.
Right of Setoff.
 
103
Section 10.8.
Counterparts; Integration.
 
103
Section 10.9.
Survival.
 
104
Section 10.10.
Severability.
 
104
Section 10.11.
Confidentiality.
 
104
Section 10.12.
Interest Rate Limitation.
 
105
Section 10.13.
Joint and Several Obligations.
 
105
Section 10.14.
Waiver of Effect of Corporate Seal.
 
106
Section 10.15.
Patriot Act.
 
106
Section 10.16.
Independence of Covenants.
 
107
Section 10.17.
No Advisory or Fiduciary Relationship.
 
107

 
 
iii

--------------------------------------------------------------------------------

 

Schedules


Schedule I
-
Applicable Margin and Applicable Percentage
Schedule II
-
Revolving Commitment Amounts
Schedule 4.3
-
Required Consents
Schedule 4.5
-
Environmental Matters
Schedule 4.11
-
Intellectual Property
Schedule 4.14
-
Subsidiaries
Schedule 4.18
-
Locations of Leased Real Property and Personal Property
Schedule 4.19
-
Government Approvals
Schedule 4.20
-
Material Contracts
Schedule 4.21
-
Deposit Accounts
Schedule 7.1
-
Outstanding Indebtedness
Schedule 7.2
-
Existing Liens
Schedule 7.4
-
Existing Investments



Exhibits


Exhibit A
-
Form of Assignment and Acceptance
Exhibit B
-
Form of Guaranty and Security Agreement
Exhibit C
-
Form of Revolving Credit Note
Exhibit D
-
Form of Swingline Note
     
Exhibit 2.3
-
Form of Notice of Revolving Borrowing
Exhibit 2.4
-
Form of Notice of Swingline Borrowing
Exhibit 2.6
-
Form of Notice of Continuation/Conversion
Exhibit 3.1(b)(viii)
-
Form of Secretary’s Certificate
Exhibit 3.1(b)(xi)
-
Form of Officer’s Certificate
Exhibit 5.1(c)
-
Form of Compliance Certificate

 
 
iv

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of January 28, 2011, by and among AboveNet, Inc., a Delaware corporation
(“AboveNet”), AboveNet Communications, Inc., a Delaware corporation (“ACI”),
AboveNet of Utah, L.L.C., a Delaware limited liability company (“AboveNet
Utah”), AboveNet of VA, L.L.C., a Virginia limited liability company (“AboveNet
Virginia”), AboveNet International, Inc., a Delaware corporation
(“International”; International, AboveNet Virginia, AboveNet Utah, ACI and
AboveNet are collectively referred to herein as the “Borrowers”, and each
individually, as a “Borrower”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).
 
WITNESSETH:


WHEREAS, the Borrowers have requested that the Lenders establish a $250,000,000
revolving credit facility (including a letter of credit subfacility and the
swingline subfacility) in favor of the Borrowers;
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrowers.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent, the Issuing
Bank and the Swingline Lender agree as follows:
 
ARTICLE I

 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.      Definitions.  In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“AboveNet” shall have the meaning given to such term in the introductory
paragraph hereof.
 
“Accounts” means all of the Borrowers’ present and future: (a) accounts (as
defined in the UCC); (b) instruments, documents, chattel paper (including
electronic chattel paper) (all as defined in the UCC); (c) reserves and credit
balances arising in connection with or pursuant to this Agreement; (d)
guaranties in favor of any Loan Party, (e) other supporting obligations, payment
intangibles and letter of credit rights (all as defined in the UCC); (f)
property, including notes and deposits, of the Borrowers’ account debtors
securing the obligations owed by such account debtors to the Borrowers; and (g)
all proceeds of any of the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
 
“Additional Revolving Commitment” means an additional Revolving Commitment made
pursuant to Section 2.24 and designated as an “Additional Revolving Commitment”
pursuant to the applicable Additional Revolving Commitment Amendment.
 
“Additional Revolving Commitment Amendment” has the meaning assigned to such
term in Section 2.24(c).
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $250,000,000.
 
“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
 
“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety-five
percent (95%) of the total consolidated revenue and ninety-five (95%) of the
total consolidated assets, in each case of AboveNet and its Domestic
Subsidiaries for the most recent Fiscal Quarter as shown on the financial
statements most recently delivered or required to be delivered pursuant to
Section 5.1(a) or (b), as the case may be.
 
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the lending office of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrowers as the office by which its Loans of such Type are to be made
and maintained.
 
 
2

--------------------------------------------------------------------------------

 

“Applicable Margin” shall mean, as of any date, a percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth on Schedule I; provided, that a change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after the date on which the Borrowers deliver the financial
statements required by Section 5.1(a) or (b) and the Compliance Certificate
required by Section 5.1(c); provided further, that if at any time the Borrowers
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Margin shall be at Level IV as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above.  Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending March 31, 2011 are required to be
delivered shall be at Level I as set forth on Schedule I.
 
“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after the
date on which the Borrowers deliver the financial statements required by Section
5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Borrowers shall have failed to deliver
such financial statements and such Compliance Certificate when so required, the
Applicable Percentage shall be at Level IV as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Percentage shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Percentage for the
commitment fee from the Closing Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending March 31, 2011 are required
to be delivered shall be at Level I as set forth on Schedule I.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arranger” shall mean SunTrust Robinson Humphrey, Inc.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.
 
“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
 
 
3

--------------------------------------------------------------------------------

 

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum.  The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  The Administrative Agent may
make commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate.  Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.
 
“Blocked Account” means (i) each of following accounts held at Wells Fargo Bank,
N.A. in the name of ACI: account numbers 2000029949878, 2000029949917 and
2079951060199 and (iii) the following account held at Wells Fargo Bank, N.A. in
the name of AboveNet: account number 2000029949865.
 
“Borrowers” shall have the meaning in the introductory paragraph hereof.
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
 
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act).
 
 “Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars (in amounts, unless otherwise specified herein,
equal to 100% of such obligations), with a depository institution, and pursuant
to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).
 
 
4

--------------------------------------------------------------------------------

 

“Cash Control Period” means the period of time commencing upon the occurrence
and continuation of an Event of Default and ending on the earliest of (a) the
date on which the Required Lenders have waived such Event of Default in writing
in accordance with the terms hereof and agreed that the Cash Control Period has
terminated, (b) the date on which such Event of Default has been waived in
accordance with Section 10.2 or (c) the Revolving Commitment Termination Date
and payment in full in cash of all Obligations due and owing on such date.
 
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) AboveNet shall cease to own, directly or indirectly, 100% of the
outstanding Capital Stock of the Borrowers (other than AboveNet) and all
Material Subsidiaries that are not Borrowers, (ii) any sale, lease, exchange or
other transfer (in a single transaction or a series of related transactions) of
all or substantially all of the assets of any Borrower to any Person or “group”
(within the meaning of the Exchange Act and the rules of the Securities and
Exchange Commission thereunder in effect on the date hereof) other than another
Borrower, (iii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 35% or more on a fully diluted basis of the
voting and/or economic interest in the Capital Stock of AboveNet, or (iv)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of AboveNet by Persons who were neither (a) nominated by the current
board of directors nor (b) appointed by directors so nominated.
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.17(b), by the parent corporation of such
Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided, however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans of any “Class” (as
designated in the applicable Term Loan Amendment) or Revolving Loans or
Swingline Loans, and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Swingline Commitment.
 
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.
 
 
5

--------------------------------------------------------------------------------

 
 
“Commitment” shall mean a Revolving Commitment or a Swingline Commitment  or any
combination thereof (as the context shall permit or require).
 
“Communications Act” means, collectively, the Communications Act of 1934, as
amended by the Telecommunications Act of 1996, and as further amended, and the
rules and regulations promulgated thereunder, including, without limitation CFR
Title 47 and the rules, regulations and decisions of the FCC, in each case as
from time to time in effect.
 
“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of AboveNet in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
 
“Consolidated EBITDA” shall mean, for AboveNet and its Subsidiaries on a
consolidated basis for any period, an amount equal to the sum of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in
determining Consolidated Net Income for such period and without duplication, (A)
Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, and (D) all other
non-cash charges reasonably acceptable to the Administrative Agent, determined
on a consolidated basis in accordance with GAAP, in each case for such period;
provided, however, that for purposes of calculating Consolidated EBITDA of
AboveNet and its Subsidiaries for any period, (x) the Consolidated EBITDA of any
Person acquired by, or merged into or consolidated with, AboveNet and its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming for purposes of such calculation that the consummation of such
acquisition, merger or consolidation in connection therewith occurred on the
first day of such period) and (y) the Consolidated EBITDA of any Subsidiary
whose (1) Capital Stock is sold, transferred or otherwise disposed of to any
Person during such period or (2) assets (if all or substantially all) are sold,
transferred, leased or otherwise disposed of to any Person other during such
period, in either case under this clause (y), shall be excluded on a pro forma
basis for such period (assuming for purposes of such calculation that the
consummation of such sale, lease, transfer or other disposition occurred on the
first day of such period).
 
“Consolidated Interest Expense” shall mean, for AboveNet and its Subsidiaries
for any period determined on a consolidated basis in accordance with GAAP, the
sum of (i) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period).
 
“Consolidated Net Income” shall mean, for AboveNet and its Subsidiaries for any
period, the net income (or loss) of AboveNet and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) any extraordinary gains
or losses, (ii) any gains attributable to write-ups of assets, (iii) any
unremitted earnings of any Person that is not a Subsidiary resulting from any
equity interest of the Borrowers or any Subsidiary of the Borrowers in such
Person, (iv) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary and (v) any income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrowers or any Subsidiary on the date that such Person’s
assets are acquired by the Borrowers or any Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrowers and their Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereof.
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” shall have meanings correlative
thereto.
 
“Dark Fiber” means fiber optic cable through which no light is transmitted or
installed fiber optic cable not carrying a signal.
 
 “Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 2.12(c).
 
 “Defaulting Lender” shall mean, at any time, a Lender as to which the
Administrative Agent has determined in good faith that (i) such Lender has
failed for three or more Business Days to comply with its obligations under this
Agreement to make a Revolving Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit (including failure to make a payment in respect of
an LC Disbursement) and/or make a payment to the Swingline Lender in respect of
a Swingline Loan (each a “funding obligation”) unless such Lender has notified
the Administrative Agent in writing of its reasonable and good faith
determination that one or more conditions to its funding obligation
(specifically identifying such condition or conditions) has not been satisfied,
(ii) such Lender has notified the Administrative Agent, or has stated publicly,
that it will not comply with any such funding obligation hereunder or has
defaulted on its funding obligations under any other loan agreement, credit
agreement or similar or other financing agreement unless such Lender’s failure
is based on such Lender’s reasonable and good faith determination that the
conditions precedent to funding such obligation have not been satisfied and such
Lender has notified the Administrative Agent in writing of the same, (iii) such
Lender has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder; provided that
any such Lender shall cease to be a Defaulting Lender under this clause (iii)
upon both the receipt of such confirmation by the Administrative Agent and
compliance with Section 2.23(b), or (iv) a Lender Insolvency Event has occurred
and is continuing with respect to such Lender.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice provided for in this
definition.
 
 
7

--------------------------------------------------------------------------------

 
 
“Deposit Account Control Agreement” means an agreement among a Borrower, a
depository institution, and the Administrative Agent, which agreement is in a
form reasonably satisfactory to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time, and
contains such other terms and conditions as the Administrative Agent may
reasonably require, including, that during a Cash Control Period such depository
institution shall, unless otherwise directed by the Administrative Agent, wire,
or otherwise transfer, in immediately available funds, on a daily basis to the
Payment Office or such account designated by the Administrative Agent, all funds
received or deposited into such deposit account.
 
 “Disposition” means the sale, transfer, license, lease or other disposition
(including any grant of an IRU) of any property or asset by any Loan Party or
any Domestic Subsidiary (including the Capital Stock of any Domestic Subsidiary
but excluding the Capital Stock of AboveNet) and including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, but excluding (a) the
sale, lease, license, transfer or other disposition of inventory in the ordinary
course of business of the Loan Parties and their Domestic Subsidiaries, (b) the
sale, lease, license, transfer or other disposition of machinery and equipment
no longer used or useful in the conduct of business of the Loan Parties and
their Domestic Subsidiaries, and having a sales or transfer price not to exceed
$10,000,000 in any Fiscal Year, (c) any sale, lease, license, transfer or other
disposition of property or asset by any Loan Party to any other Loan Party, or
any Domestic Subsidiary to any Loan Party, (d) licenses or leases of IP Rights
or property, to the extent included in clause (vii) of the definition of
“Permitted Encumbrances”, (e) abandonment of IP Rights to the extent permitted
by the Guaranty and  Security Agreement, (f) dispositions of Permitted
Investments, (g) dispositions of past due accounts receivable for collection or
compromise in the ordinary course of business, and (h) dispositions of Dark
Fiber in the ordinary course of business, including IRUs, pursuant to agreements
for fiber, conduit or related network elements entered into on an arms-length
basis and consistent with past practices, provided, however, in the case of (h)
above, that the relevant Loan Party or Domestic Subsidiary, as applicable, at
all times retains title to such asset.
 
 “Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
 
“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrowers organized under the laws of one of the fifty states or commonwealths
of the United States or the District of Columbia or any territory of the United
States.
 
 “Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA and for which the Borrowers or an ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by the Borrowers or its ERISA Affiliates or on behalf of
beneficiaries of such participants.
 
 
8

--------------------------------------------------------------------------------

 
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrowers or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrowers, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean with respect to the Borrowers or any ERISA Affiliate,
(i) any “reportable event”, as defined in Section 4043 of ERISA with respect to
a Plan (other than an event for which the 30-day notice period is waived); (ii)
the failure to make required contributions when due to a Multiemployer Plan or
Pension Plan or the imposition of a Lien in favor of a Pension Plan under
Section 430(k) of the Code or Section 303(k) of ERISA; (iii) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (iv) the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, or the imposition
of an Lien in favor of the PBGC under Title IV of ERISA; (v) the receipt from
the PBGC or a plan administrator appointed by the PBGC of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan or Multiemployer
Plan or for the imposition of liability under Section 4069 or 4212(c) of ERISA;
(vii) the incurrence of any liability with respect to the withdrawal or partial
withdrawal from any Plan including the withdrawal from a Plan subject to Section
4063 of ERISA during a plan year in which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (viii) or the
incurrence of any Withdrawal Liability with respect to any Multiemployer Plan;
(ix) the receipt of any notice,  concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent (within the meaning of Section 4245 of ERISA) or in reorganization
(within the meaning of Section 4241 of ERISA), or in “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA); or  (x) a
determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA).
 
 
9

--------------------------------------------------------------------------------

 
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning provided in ARTICLE VIII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
“Excluded Account” means (i) any accounts used solely for the purpose of cash
collateralizing letters of credit to the extent permitted pursuant to clause
(iv) of the definition of “Permitted Encumbrance”, (ii) checking account number
48912594 held at Citibank, N.A. in the name of ACI, provided that the aggregate
amount on deposit shall not exceed at any time an aggregate amount of $250,000
in cash or cash equivalents, and (iii) any deposit account that is used solely
for payment of payroll, bonuses and other compensation related expenses.
 
 “Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender has its Applicable Lending Office,
(c) in the case of a Foreign Lender, any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement, (ii) is imposed on amounts payable to such Foreign
Lender at any time that such Foreign Lender designates a new lending office,
other than taxes that have accrued prior to the designation of such lending
office that are otherwise not Excluded Taxes, or (iii) is attributable to such
Foreign Lender’s failure to comply with Section 2.19(e) and (d) any Taxes
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements as set
forth in FATCA after December 31, 2010.
 
 
10

--------------------------------------------------------------------------------

 
 
“Existing Agent” shall mean Societe Generale, in its capacity as Administrative
Agent under that certain Credit and Guaranty Agreement, dated as of February 29,
2008 (as amended, restated, supplemented, modified or otherwise modified from
time to time), by and among the Borrowers, the “Guarantors” from time to time
party thereto, the financial institutions named therein as “Lenders”.
 
“Existing Indebtedness” shall mean all indebtedness, liabilities and other
obligations under that certain Credit and Guaranty Agreement, dated as of
February 29, 2008 (as amended, restated, supplemented, modified or otherwise
modified from time to time), by and among the Borrowers, the “Guarantors” from
time to time party thereto, the financial institutions named therein as
“Lenders” and Societe Generale, as Administrative Agent.
 
 “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
 
“FCC” means the Federal Communications Commission, or any governmental agency
succeeding to the functions thereof.
 
“FCC Licenses” means the licenses, authorizations, waivers and permits required
under the Communications Act necessary for the Loan Parties and the Domestic
Subsidiaries to own and operate their properties and their businesses.
 
 “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fee Letter” shall mean that certain fee letter, dated as of November 22, 2010,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
AboveNet.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.
 
“Fiscal Year” shall mean any fiscal year of the Borrowers.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
 
“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states or commonwealths of the
United States or the District of Columbia or a territory of the United States.
 
 
11

--------------------------------------------------------------------------------

 
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Approvals” means any and all licenses, permits, certificates,
certifications, consents, registrations or contracts, authorizations and
approvals of each Governmental Authority issued or required under laws
applicable to the business of any Borrower or any of its Domestic Subsidiaries
or necessary in the sale, furnishing, or delivery of goods or services under
laws applicable to the business of any Borrower or any of its Domestic
Subsidiaries.
 
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Guaranty and Security Agreement” shall mean that certain Guaranty and Security
Agreement dated as of the date hereof and substantially in the form of Exhibit
B, executed by each of the Loan Parties as of the Closing Date, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
 
12

--------------------------------------------------------------------------------

 
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread  transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Incremental Lender” has the meaning assigned to such term in Section 2.24(a).
 
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 180 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above and (xi)
below, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (x) Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations.  The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.  For purposes of determining the amount
of attributed Indebtedness from Hedging Obligations, the “principal amount” of
any Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of
such Hedging Obligations.
 
 
13

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
 
“Information Memorandum” shall mean the Confidential Information Memorandum
dated January, 2011 relating to the Borrowers and the transactions contemplated
by this Agreement and the other Loan Documents.
 
“Intellectual Property” has the meaning set forth in the Collateral and
Guarantee Agreement.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
 
“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrowers shall mutually agree (but in
any event not to exceed 30 days) and (ii) any Eurodollar Borrowing, a period of
one, two, three or six months; provided, that:
 
(i)            the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
 
(iii)          any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
 
(iv)         no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans (if any) is equal to or
greater than the aggregate principal amount of Eurodollar Loans with Interest
Periods expiring after such date, and no Interest Period may extend beyond the
Term Loan Maturity Date.
 
“Investments” shall have the meaning as set forth in Section 7.4.
 
“IP Rights” has the meaning set forth in Section 4.11.
 
 
14

--------------------------------------------------------------------------------

 
 
“IP Security Agreements” means, collectively, the Copyright Security Agreement
and the Patent and Trademark Security Agreement, each in the form of Exhibit A
and B to the Guaranty and Security Agreement, as executed by the Loan Parties
party thereto.
 
“IRU” means an indefeasible right to use Dark Fiber or telecommunications
capacity, as applicable.
 
“IRU Agreement” means an agreement granting an IRU.
 
 “Issuing Bank” shall mean SunTrust Bank, in its capacity as an issuer of
Letters of Credit pursuant to Section 2.21.
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrowers for the issuance of Letters of Credit
in an aggregate face amount not to exceed $10,000,000.
 
“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.
 
“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).
 
“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time.  The LC Exposure of any Lender shall be
its Pro Rata Share of the total LC Exposure at such time.
 
 “Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or its
Parent Company by a Governmental Authority.
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Incremental Lender that joins this Agreement pursuant to Section 2.24.
 
“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrowers pursuant to
the LC Commitment.
 
 
15

--------------------------------------------------------------------------------

 
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.
 
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.
 
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference or priority having the practical effect of a security interest or any
other security agreement or preferential arrangement having the practical effect
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
 
“Liquidity” shall mean, on any date of determination, the sum of (a) the
aggregate amount of Revolving Loans that would be available to be funded to the
Borrowers pursuant to Section 2.2 on the date of determination plus (b) all
money, currency, credit balances and Permitted Investments owned by the
Borrowers on the date of determination; provided, however, that amounts
calculated under this clause (b) shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the
Borrowers; provided, further, that amounts under the foregoing clause (b) shall
be included only to the extent such amounts are not subject to any Lien or other
restriction or encumbrance of any kind (other than Liens (i) in favor of the
Administrative Agent, (ii) arising solely by virtue of any statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights so
long as such liens and rights are not being enforced or otherwise exercised and
(iii) Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP).
 
 “Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Security Documents, each Additional Revolving Commitment
Amendment, each Term Loan Amendment, all Notices of Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates and any and all other
instruments, agreements, documents and writings executed in connection with any
of the foregoing.
 
“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties and
“Loan Party” shall mean each Borrower and/or Subsidiary Loan Party.
 
 
16

--------------------------------------------------------------------------------

 
 
“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require, and shall include those
made pursuant to a Term Loan Amendment or an Additional Revolving Commitment
Amendment.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
condition (financial or otherwise), assets, operations or liabilities
(contingent or otherwise) of the Borrowers, or of the Borrowers and their
Subsidiaries taken as a whole, (ii) the ability of the Loan Parties to perform
any of their respective material obligations under the Loan Documents, (iii) the
rights and remedies, taken as a whole, of the Administrative Agent, the Issuing
Bank, Swingline Lender, and the Lenders under any of the Loan Documents or (iv)
the legality, validity or enforceability of any of the Loan Documents.
 
“Material Contract” shall mean any contract or other arrangement (other than the
Loan Documents), whether written or oral, to which any Borrower or any Domestic
Subsidiary is a party and as to which the breach, nonperformance, termination,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of a Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $15,000,000.
 
“Material Subsidiary” shall mean at any time any direct or indirect Domestic
Subsidiary of the Borrowers having: (a) assets (determined on a consolidating
basis) in an amount equal to at least 5% of the total assets of the Borrowers
and their Subsidiaries determined on a consolidated basis as of the last day of
the most recent Fiscal Quarter at such time; or (b) revenues or net income
(determined on a consolidating basis) in an amount equal to at least 5% of the
total revenues or net income of the Borrowers and their Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent Fiscal Quarter at such time.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Cash Proceeds” shall have the meaning set forth in Section 2.11(a).
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).  For purposes of this definition, the
term “fair market value” shall be determined by a recognized dealer in
transactions similar to the subject Hedging Transaction.
 
 
17

--------------------------------------------------------------------------------

 
 
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.
 
“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes (if any).
 
“Notice of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing, and the Notices of Swingline Borrowing.
 
“Notice of Conversion/Continuation” shall mean the notice given by the Borrowers
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.6(b).
 
“Notice of Revolving Borrowing” shall have the meaning as set forth in Section
2.3.
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
 
“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including,
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to any Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred, or required to be reimbursed, by any Borrower,
in each case, pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Loan Party to a Lender (or an Affiliate thereof) who was
such at the time such Hedging Obligations were incurred and (c) all Treasury
Management Obligations owed by any Loan Party to a Lender (or an Affiliate
thereof) who was such at the time such Treasury Management Obligations were
incurred, together with all renewals, extensions, modifications or refinancings
of any of the foregoing.
 
 “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
 
 
18

--------------------------------------------------------------------------------

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
“OID” has the meaning assigned to such term in Section 2.24(b).
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
 
 “Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
“Participant” shall have the meaning set forth in Section 10.4(d).
 
“Patriot Act” shall have the meaning set forth in Section 10.15.
 
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrowers
and the other Lenders.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean:
 
(i)            Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(ii)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and other Liens imposed by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(iii)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
 
19

--------------------------------------------------------------------------------

 
 
(iv)         deposits to secure the performance of bids, trade contracts,
licenses and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds,
the collateralized portion of letters of credit (other than Letters of Credit),
and other obligations of a like nature incurred in the ordinary course of
business; provided, however, that in no event should the aggregate amount of
surety bonds (or deposits to secure surety bonds) or of letters of credit (other
than Letters of Credit), outstanding at any time exceed $12,000,000;
 
(v)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(vi)         easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrowers and their Subsidiaries taken as a
whole;
 
(vii)        leases, IRUs, licenses (including licenses of IP Rights) or
subleases granted to others in accordance with the terms of the applicable
Security Documents, not interfering in any material respect with the ordinary
conduct of business of any Loan Party or any Domestic Subsidiary and not
resulting in any material diminution in the Collateral as security for the
Obligations;
 
(viii)       customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the UCC or common law of banks or other financial
institutions where the Borrowers or any of their Subsidiaries maintain deposits
(other than deposits intended as cash collateral) in the ordinary course of
business; and
 
(ix)         any interest of title of a lessor under, and Liens arising from,
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) solely evidencing such lessor’s interest under leases
permitted by this Agreement;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than pursuant to clause (iv) of this definition
(but only in the case of the letters of credit referenced therein)).
 
“Permitted Investments” shall mean:
 
(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)          commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 
(iii)         certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
 
(iv)         fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)          mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
“Permitted Liens” shall have the meaning set forth in Section 7.2.
 
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrowers or any ERISA
Affiliate either (i) maintain, contribute to or have an obligation to contribute
to on behalf of participants who are or were employed by any of them (or on
behalf of beneficiaries of such participants) or (ii) is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA or a “contributing sponsor” (as defined in
ERISA Section 4001(a)(13).
 
“Potential Defaulting Lender” shall mean, at any time, a Lender (i) as to which
the Administrative Agent has determined in good faith that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any financial institution affiliate of such Lender, or
(ii) whose Parent Company or a financial institution affiliate thereof has
notified the Administrative Agent, or has stated publicly, that such Person will
not comply with its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement unless such failure is
based on such Person’s reasonable and good faith determination that the
conditions precedent to funding such obligation have not been satisfied.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice provided for in this definition.
 
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant herein or the calculation of availability of
Revolving Loans hereunder, the calculation thereof after giving effect on a pro
forma basis to (x) the incurrence, assumption, acquisition or repayment of any
Indebtedness after the first day of the relevant period of four consecutive
Fiscal Quarters (the “Relevant Period”) (including any incurrence of
Indebtedness to finance a transaction or payment giving rise for the need to
make such determination) as if such Indebtedness had been incurred, assumed,
acquired or repaid on the first day of such Relevant Period or (y) the making of
any Restricted Payment or Investment after the first day of the Relevant Period
as if such Restricted Payment or Investment had been made on the first day of
such Relevant Period.
 
 
21

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure), and
the denominator of which shall be the sum of such Commitments of all Lenders (or
if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders)
and (ii) with respect to all Commitments of any Lender at any time, the
numerator of which shall be the sum of such Lender’s Revolving Commitment (or if
such Revolving Commitments have been terminated or expired or the Loans have
been declared to be due and payable, such Lender’s Revolving Credit Exposure)
and Term Loan (if any) and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and Term
Loans (if any).
 
 “PUC” means any state regulatory agency or body that exercises jurisdiction
over the rates or services or the ownership, construction or operation of any
long distance network facility or telecommunications systems or over Persons who
own, construct or operate a long distance network facility or telecommunications
systems, in each case by reason of the nature or type of the business subject to
regulation and not pursuant to laws and regulations of general applicability to
Persons conducting business in such state.
 
“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.
 
“Regulation D, T, U and X” shall mean Regulation D, T, U and X, respectively, of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time, and any successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans (if any) at such time
or if the Lenders have no Commitments outstanding, then Lenders holding more
than 50% of the Revolving Credit Exposure and Term Loans (if any); provided,
however, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Commitments and Revolving Credit Exposure shall
be excluded for purposes of determining Required Lenders.
 
 
22

--------------------------------------------------------------------------------

 
 
 “Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Required PUC Consents” means all consents, orders and approvals of the PUC’s
necessary for Loan Parties and their respective Domestic Subsidiaries to (a)
incur the full amount of the Obligations, and (b) grant to the Administrative
Agent a Lien on all of their respective properties and assets (whether real,
personal, mixed, or tangible or intangible) to secure all of such Obligations,
such consents, orders and approvals to be in form and substance reasonably
satisfactory to the Administrative Agent.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of AboveNet or such other representative of AboveNet as may
be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; provided, that, with respect to the financial covenants
and Compliance Certificate, Responsible Officer shall mean only the chief
financial officer or the treasurer of AboveNet.
 
“Restricted Payment” shall have the meaning set forth in Section 7.5.
 
“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrowers and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.24, or in the case of a
Person becoming a Lender after the Closing Date through an assignment of an
existing Revolving Commitment, the amount of the assigned “Revolving Commitment”
as provided in the Assignment and Acceptance executed by such Person as an
assignee, as the same may be increased or decreased pursuant to terms hereof.
 
“Revolving Commitment Termination Date” shall mean the earliest of (i)
January 27, 2016, (ii) the date on which the Revolving Commitments are
terminated pursuant to Section 2.8 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.
 
“Revolving Credit Note” shall mean a promissory note of the Borrowers payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit C.
 
 
23

--------------------------------------------------------------------------------

 
 
“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrowers under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.
 
“Rights Agreement” shall mean that certain Amended and Restated Rights Agreement
dated as of August 3, 2009 by and between AboveNet and the American Stock
Transfer & Trust Company, as in effect on the Closing Date and as further
amended, restated, supplemented or modified from time to after the Closing Date
in a manner that is not adverse in any material respect to the Lenders.
 
“S&P” shall mean Standard & Poor’s Ratings Service, a division of the
McGraw-Hill Companies, Inc., and any successor thereto.
 
“Securities Account Control Agreement” shall mean an agreement, among a Loan
Party, a securities intermediary, and the Administrative Agent, which agreement
is in a form reasonably satisfactory to the Administrative Agent and which
provides the Administrative Agent with “control” (as such term is used in
Articles 8 and 9 of the UCC) over the securities account(s) described therein.
 
 “Security Documents” shall mean the Guaranty and Security Agreement, the
Deposit Account Control Agreements, Uncertificated Securities Control Agreement,
IP Security Agreements, the Securities Account Control Agreement, each foreign
stock pledge (charge over shares) required to be delivered pursuant to Section
5.11 and each of the other security agreements, mortgages and other instruments
and documents executed and delivered pursuant thereto or pursuant to Section
5.10 and/or Section 5.12 or otherwise to secure the Obligations.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the assets of such Person exceed its liabilities,
including contingent liabilities, (b) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liabilities of such Person or its debts as they become absolute and
matured, (c) the remaining capital of such Person is not unreasonably small to
conduct its business, and (d) such Person will not have incurred debts and does
not have the present intent to incur debts, beyond its ability to pay such debts
as they mature.  In computing the amount of contingent liabilities of any Person
on any date, such liabilities shall be computed at the amount that, in the
reasonable judgment of the Administrative Agent, in light of all facts and
circumstances existing at such time, represents the amount of such liabilities
that reasonably can be expected to become actual or matured liabilities.
 
 “State PUC License” means any license, certificate or other authorization
issued by any PUC to permit the Loan Parties or their Domestic Subsidiaries to
offer intrastate telecommunications services in the state.
 
 “State Telecommunications Laws” are the statutes of the states of the United
States and the District of Columbia governing the provision of
telecommunications services and the rules, regulations, and published policies,
procedures, orders and decisions of the PUCs.
 
 
24

--------------------------------------------------------------------------------

 

 “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of each Borrower.
 
“Subsidiary Loan Party” means any Subsidiary that is, or is required under the
terms of this Agreement or any other Loan Document to be, a party to any
Security Document.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.
 
“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank.
 
“Swingline Loan” shall mean a loan made to the Borrowers by the Swingline Lender
under the Swingline Commitment.
 
“Swingline Note” shall mean the promissory note of the Borrowers payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, in substantially the form of Exhibit D.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
 
25

--------------------------------------------------------------------------------

 
 
“Telecommunications Business” means the business of (a) transmitting or
providing services relating to the transmission of voice, video or data through
transmission facilities, (b) leasing of fiber optic infrastructure or related
facilities, (c) constructing, creating, developing or producing communications
networks, related network transmission, equipment, software, devices and content
for use in a communications or content distribution business or (d) evaluating,
participating or pursuing any other activity or opportunity that is primarily
related to (a), (b) or (c) above.
 
 “Term Loan Amendment” has the meaning assigned to such term in Section 2.24(b).
 
“Term Loan Lender” means a Lender with an outstanding Term Loan.
 
“Term Loan” means one or more term loans extended to the Borrowers pursuant to
Section 2.24.
 
“Term Loan Maturity Date” means, with respect to Term Loans of any Class, the
earlier of (i) date specified as the scheduled final maturity date of the Term
Loans of such Class in the applicable Term Loan Amendment and (ii) the date on
which the principal amount of all such outstanding Term Loans have been declared
or automatically have become due and payable (whether by acceleration or
otherwise).
 
“Term Note” shall mean a promissory note of the Borrowers payable to the order
of a requesting Term Loan Lender in connection with a Term Loan Amendment.
 
“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, purchasing card services (including
corporate card agreements and programs and travel and entertainment card
agreements and programs), automated clearing house, zero balance accounts,
returned check concentration, controlled disbursement, lockbox, account
reconciliation and reporting and trade finance services.
 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
“Uncertificated Securities Control Agreement” means an agreement in form and
substance satisfactory to the Administrative Agent among the Administrative
Agent, a Loan Party and a pledgor of uncertificated securities which provides
the Administrative Agent with “control” (as such term is used in Articles 8 and
9 of the UCC) of such uncertificated securities (as defined in the UCC).
 
 
26

--------------------------------------------------------------------------------

 
 
 “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yield Differential” has the meaning assigned to such term in Section 2.24(b).
 
Section 1.2.    Classifications of Loans and Borrowings.   For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “Revolving
Loan” or “Term Loan”) or by Type (e.g. a “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).
 
Section 1.3.    Accounting Terms and Determination.   Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of AboveNet and its Subsidiaries
delivered pursuant to Section 5.1(a) (or, if no such financial statements have
been delivered, on a basis consistent with the audited consolidated financial
statements of AboveNet and its Subsidiaries last delivered to the Administrative
Agent in connection with this Agreement); provided, that if the Borrowers notify
the Administrative Agent that the Borrowers wish to amend any covenant in
ARTICLE V (other than Section 5.1), ARTICLE VI, ARTICLE VII or ARTICLE VIII to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrowers that the Required Lenders
wish to amend ARTICLE V (other than Section 5.1), ARTICLE VI, ARTICLE VII or
ARTICLE VIII for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrowers
and the Required Lenders.  Furthermore, the Borrowers hereby agree that any
election pursuant to FASB Statement No. 159 shall be disregarded for all
purposes of this Agreement, including, without limitation, for calculating
financial ratios herein and determining compliance with the financial covenants
herein.
 
27

--------------------------------------------------------------------------------


 
Section 1.4.    Terms Generally.   The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement; (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  To the extent that a representation or warranty contained in ARTICLE IV
under this Agreement is qualified by “Material Adverse Effect”, then the
qualifier “in all material respects” contained in Section 3.2(b) and the
qualifier “in any material respect” contained in Section 8.1(c) shall not
apply.  Unless otherwise indicated, all references to time are references to
Eastern Standard Time or Eastern Daylight Savings Time, as the case may
be.  Unless otherwise expressly provided herein, all references to dollar
amounts shall mean Dollars.
 
ARTICLE II
 
AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.    General Description of Credit Facility.   Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2, (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.21,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.
 
Section 2.2.    Revolving Loans.   Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share, to the Borrowers, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (b) the sum of the aggregate
Revolving Credit Exposures of all Lenders exceeding the Aggregate Revolving
Commitment Amount.  During the Availability Period, the Borrowers shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrowers may not
borrow or reborrow should there exist a Default or Event of Default.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 2.3.    Procedure for Revolving Borrowings.   The Borrowers shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. one (1) Business Day
prior to the requested date of each Base Rate Borrowing and (y) prior to 11:00
a.m. three (3) Business Days prior to the requested date of each Eurodollar
Borrowing.  Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing,
the duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period).  Each Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrowers
may request.  The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $5,000,000 or a larger multiple of $1,000,000, and the
aggregate principal amount of each Base Rate Borrowing shall not be less than
$1,000,000 or a larger multiple of $100,000; provided, that Base Rate Loans made
pursuant to Section 2.4 or Section 2.21(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed five (5).  Promptly following the receipt of a
Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.
 
Section 2.4.    Swingline Commitment.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrowers, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrowers shall be
entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.
 
(b)           The Borrowers shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 10:00 a.m. on the requested date of each Swingline
Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day), (iii) the duration of the
Interest Period applicable thereto and (iv) the account of any Borrower to which
the proceeds of such Swingline Loan should be credited.  The Administrative
Agent will promptly advise the Swingline Lender of each Notice of Swingline
Borrowing.  Each Swingline Loan shall accrue interest at the Base Rate plus the
Applicable Margin.  The aggregate principal amount of each Swingline Loan shall
be not less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender and the Borrowers.  The Swingline
Lender will make the proceeds of each Swingline Loan available to the Borrowers
in Dollars in immediately available funds at the account specified by the
Borrowers in the applicable Notice of Swingline Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrowers (which hereby irrevocably
authorize and direct the Swingline Lender to act on their behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan.  Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.
 
(d)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.
 
(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrowers or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrowers (or any of them), the Administrative
Agent or any Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof (i) at the Federal Funds Rate until the second Business Day after such
demand and (ii) at the Base Rate at all times thereafter.  Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents.  In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section
2.4, until such amount has been purchased in full.
 
Section 2.5.    Funding of Borrowings.

(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office; provided,
that the Swingline Loans will be made as set forth in Section 2.4.  The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts that it receives, in like funds by the close of business
on such proposed date, to an account maintained by the Borrowers (or any
designated Borrower) with the Administrative Agent or at the Borrowers’ option,
by effecting a wire transfer of such amounts to an account designated by the
Borrowers to the Administrative Agent.
 
30

--------------------------------------------------------------------------------


 
(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. one (1) Business Day prior to the date of a Borrowing
in which such Lender is to participate that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrowers on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrowers, and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing.  Nothing in
this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrowers may have against any Lender as a result of any default by
such Lender hereunder.
 
(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
 
Section 2.6.    Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrowers may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.6.  The Borrowers may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall NOT apply to Swingline Borrowings, which may not
be converted or continued.

(b)           To make an election pursuant to this Section 2.6, the Borrowers
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. one (1)
Business Day prior to the requested date of a conversion into a Base Rate
Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrowers
shall be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
 
31

--------------------------------------------------------------------------------


 
(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrowers shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrowers shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.   No conversion of any Eurodollar Loans shall be permitted except on
the last day of the Interest Period in respect thereof.
 
(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
 
Section 2.7.    Optional Reduction and Termination of Commitments.
 
(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section 2.7 shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the outstanding Revolving Credit
Exposures of all Lenders.  Any such reduction in the Aggregate Revolving
Commitment Amount below the principal amount of the Swingline Commitment or the
LC Commitment shall result in a dollar-for-dollar reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.  Any reduction or termination of Revolving Commitments pursuant to
this Section shall not be subject to reinstatement (other than increases
pursuant to Section 2.24).  The Administrative Agent will promptly notify the
Lenders upon receipt of any written request by the Borrowers to reduce or
terminate the Aggregate Revolving Commitments pursuant to this Section.
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           With the written approval of the Administrative Agent, the
Borrowers may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender upon not less than five (5) Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof), and in such event the provisions of Section 2.23 will apply to
all amounts thereafter paid by the Borrowers for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.
 
Section 2.8.    Repayment of Loans.
 
(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.
 
(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.
 
(c)           The Borrower unconditionally promises to pay to the Administrative
Agent for the account of the applicable Term Loan Lender of any Class of Term
Loans the then unpaid principal amount of each Term Loan of such Class as
provided in the applicable Term Loan Amendment.


Section 2.9.    Evidence of Indebtedness.
 
(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall
maintain appropriate records in which shall be recorded (i) the Revolving
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto,
(iii) the date of each continuation thereof pursuant to Section 2.6, (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
Section 2.6, (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
in respect of such Loans and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrowers in respect of the Loans
and each Lender’s Pro Rata Share thereof.  The entries made in such records
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrowers therein recorded; provided, that the failure or delay of any
Lender or the Administrative Agent in maintaining or making entries into any
such record or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans (both principal and unpaid accrued interest)
of such Lender in accordance with the terms of this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           At the written request of any Lender (including the Swingline
Lender) at any time, the Borrowers agree that they will execute and deliver to
such Lender a Revolving Credit Note and/or a Term Note and, in the case of the
Swingline Lender only, a Swingline Note, payable to the order of such Lender.
 
Section 2.10.    Optional Prepayments.   The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. not less
than three (3) Business Days prior to any such prepayment, (ii) in the case of
any prepayment of any Base Rate Borrowing, not less than one Business Day prior
to the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 11:00 a.m. on the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(e); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrowers shall also pay all amounts required pursuant to Section
2.18.  Each partial prepayment of any Loan (other than a Swingline Loan) shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or in the case of a Swingline
Loan pursuant to Section 2.4.  Each prepayment of a Borrowing shall be applied
ratably to the Loans comprising such Borrowing, and in the case of a prepayment
of a Term Loan Borrowing, to principal installments in inverse order of
maturity.
 
Section 2.11.    Mandatory Prepayments.

(a)           Immediately upon receipt by the Borrowers or any of their Domestic
Subsidiaries of cash proceeds of any Disposition by a Borrower or such
Subsidiary of any of its property or assets (other than a Disposition permitted
by Section 7.6(a) or (b)) and/or cash proceeds of any insurance policies (but
only to the extent such insurance proceeds exceed $1,000,000 per occurrence or
$3,000,000 in the aggregate in any Fiscal Year) and condemnation awards paid to
the Borrower or such Subsidiary, the Borrowers shall prepay the Loans in an
amount equal to 50% of such proceeds, net of commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction or event and payable by such Borrower or Subsidiary in connection
therewith, in each case, paid to non-Affiliates (such net proceeds, “Net Cash
Proceeds”); provided, that, if at the time of the receipt of such Net Cash
Proceeds no Default or Event of Default has occurred and is continuing and
AboveNet delivers to the Administrative Agent a certificate, executed by a
Responsible Officer of AboveNet, that it intends within one hundred and eighty
(180) days after receipt thereof to use all of such Net Cash Proceeds to
purchase assets used or useful in the businesses of the Borrowers and their
Domestic Subsidiaries, then the applicable Borrower or Domestic Subsidiary shall
be authorized to purchase such assets; provided, further, that (i) the Net Cash
Proceeds set forth in this clause (a) shall be held in a Blocked Account until
such time as such Net Cash Proceeds are used to purchase such assets or are
applied to the Obligations upon the occurrence of any Default or Event of
Default, as the case may be, (ii) any such Net Cash Proceeds not so used within
such one hundred and eighty (180) day period shall, on the first Business Day
immediately following such period, be applied as a prepayment in accordance with
clause (b) below and (iii) any assets so acquired shall be subject to a first
priority security interest under the Security Documents.
 
34

--------------------------------------------------------------------------------


 
(b)           Any prepayments made by the Borrowers pursuant to Section 2.11(a)
shall be applied by the Administrative Agent as follows: first, to the principal
balance of, and all accrued interest on, the Swingline Loans, until the same
shall have been paid in full, to the Swingline Lender; second, except as
otherwise provided in the Term Loan Amendment, to the principal balance of, and
all accrued interest on, the Term Loans (if any), until the same shall have been
paid in full, pro rata to the Term Loan Lenders based on the outstanding
principal amount of Term Loans then held by such Lenders; third, to the
principal balance of, and all accrued interest on, the Revolving Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
respective Revolving Commitments and fourth, to Cash Collateralize the Letters
of Credit in accordance with Section 2.21(g) in an amount in cash equal to the
LC Exposure as of such date plus any accrued and unpaid fees thereon.  The
Revolving Commitments of the Lenders shall not be permanently reduced by the
amount of any prepayments made pursuant to this clause (b) so long as no Event
of Default has occurred and is continuing at the time of such prepayment.
 
(c)           If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.7 or otherwise, the Borrowers shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under Section
2.18.  Each prepayment shall be applied first to the Swingline Loans to the full
extent thereof, second to the Base Rate Loans to the full extent thereof, and
finally to Eurodollar Loans to the full extent thereof.  If after giving effect
to prepayment of all Swingline Loans and Revolving Loans, the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, the
Borrowers shall Cash Collateralize their reimbursement obligations with respect
to the Letters of Credit by depositing cash collateral in an amount equal to
such excess plus any accrued and unpaid fees thereon.  Such account shall be
administered in accordance with Section 2.21(g).
 
Section 2.12.    Interest on Loans.
 
(a)           The Borrowers shall pay interest on each Base Rate Loan at the
Base Rate in effect from time to time and on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan,
plus, in each case, the Applicable Margin in effect from time to time.
 
(b)           The Borrowers shall pay interest on each Swingline Loan at the
Base Rate plus the Applicable Margin in effect from time to time.
 
(c)           Notwithstanding clauses (a) and (b) above, if an Event of Default
has occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrowers shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 2.0% above the otherwise
applicable interest rate for such Eurodollar Loans for the then-current Interest
Period until the last day of such Interest Period, and thereafter, and with
respect to all Base Rate Loans and all other Obligations hereunder (other than
Loans), at the rate per annum equal to 2.0% above the otherwise applicable
interest rate for Base Rate Loans.
 
35

--------------------------------------------------------------------------------


 
(d)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Commitment Termination Date or the Term Loan Maturity Date,
as the case may be.  Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three months
or 90 days, respectively, on each day which occurs every three months or 90
days, as the case may be, after the initial date of such Interest Period, and on
the Revolving Commitment Termination Date.  Interest on each Swingline Loan
shall be payable on the maturity date of such Loan, which shall be the last day
of the Interest Period applicable thereto, and on the Revolving Commitment
Termination Date.  Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.  All Default Interest shall be payable on demand.
 
(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrowers and
the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.13.    Fees.
 
(a)           The Borrowers shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by AboveNet and the Administrative Agent.
 
(b)           The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (determined daily in accordance with Schedule I) on the
daily amount of the unused Revolving Commitment of such Lender during the
Availability Period.  For purposes of computing commitment fees with respect to
the Revolving Commitments, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.
 
 
36

--------------------------------------------------------------------------------

 
 
(c)           The Borrowers agree to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including without limitation any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.12(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.
 
(d)           The Borrowers shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by
AboveNet and the Administrative Agent, if any, which shall be due and payable on
the Closing Date.
 
(e)           Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2011 and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
 
(f)           Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to clauses (b) and (c)
of this Section (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees), or any amendment fees hereafter
offered to any Lender, and the pro rata payment provisions of Section 2.20 will
automatically be deemed adjusted to reflect the provisions of this Section;
provided that (a) to the extent that a portion of the LC Exposure of a
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
clause (a)(i) of Section 2.23, such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders, pro rata in accordance with their respective
Revolving Commitments and (b) to the extent any portion of such LC Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank.
 
Section 2.14.    Computation of Interest and Fees.  Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day).  All other
computations of interest and fees hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
 
Section 2.15.    Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
37

--------------------------------------------------------------------------------


 
(i)            the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period, or
 
(ii)            the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders of making, funding or maintaining their (or
its, as the case may be)  Eurodollar Loans for such Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrowers and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrowers prepay such Loans in accordance with this
Agreement.  Unless the Borrowers notify the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.
 
Section 2.16.    Illegality.  If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrowers and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Revolving Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended.  In the case
of the making of a Eurodollar Revolving Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing for
the same Interest Period and if the affected Eurodollar Loan is then
outstanding, such Loan shall be converted to a Base Rate Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan
if such Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loan to such date.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion.
 
Section 2.17.    Increased Costs.
 
(a)           If any Change in Law shall:
 
 
38

--------------------------------------------------------------------------------

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended or participated in by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
 
(ii)           subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.19 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or
 
(iii)          impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition, cost or expense affecting this Agreement
or any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrowers shall promptly pay, upon written notice from
and demand by such Lender to the Borrowers (with a copy of such notice and
demand to the Administrative Agent), to the Administrative Agent for the account
of such Lender, within 10 Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.


(b)           If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or the Issuing Bank) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
the Parent Company of such Lender or the Issuing Bank with respect to capital
adequacy), then, from time to time, within five (5) Business Days after receipt
by the Borrowers of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender, the Issuing Bank or the Parent Company
of such Lender or the Issuing Bank for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.17 shall be delivered to the Borrowers
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error.  The Borrowers shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within 10 days after receipt thereof.
 
 
39

--------------------------------------------------------------------------------

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.17 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrowers shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.17 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank notifies the Borrowers of such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor; and
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then such 270 day period shall be extended to
include the period of such retroactive effect.
 
Section 2.18.              Funding Indemnity.     In the event of (a) the
payment of any principal of a Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrowers to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrowers shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrowers failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section 2.18 submitted to the Borrowers by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error.
 
Section 2.19.              Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrowers hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if the Borrowers shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to Indemnified Taxes and Other Taxes) the Administrative
Agent, any Lender or the Issuing Bank (as the case may be) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions and (iii) the Borrowers shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 
40

--------------------------------------------------------------------------------

 

(c)           The Borrowers shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrowers hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.  If any Indemnified Taxes or Other Taxes for which the
Administrative Agent, any Lender or the Issuing Bank has received
indemnification from the Borrowers hereunder shall be finally and conclusively
determined to have been incorrectly or illegally asserted and such amounts are
refunded to the Administrative Agent, a Lender or the Issuing Bank, such
Persons, as the case may be, shall promptly forward to the Borrowers any such
refunded amount.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrowers shall,
to the extent available to the Borrower, deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrowers (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrowers hereunder are effectively
connected with such Foreign Lender’s conduct of a trade or business in the
United States; or (ii) Internal Revenue Service Form W-8 BEN, or any successor
form thereto, certifying that such Foreign Lender is entitled to benefits under
an income tax treaty to which the United States is a party which eliminates or
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that (1)
the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A), or
the obligation of the Borrowers hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrowers within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrowers within the meaning of Code section
881(c)(3)(C); or (iv) such other Internal Revenue Service forms as may reduce
the amount of withholding tax imposed on payments to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrowers and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrowers and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrowers (or
any other form of certification adopted by the Internal Revenue Service for such
purpose).

 
41

--------------------------------------------------------------------------------

 

Section 2.20.              Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
 
(a)           The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.17, Section 2.18 or Section
2.19, or otherwise) prior to 12:00 noon on the date when due, in immediately
available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.17, Section 2.18 and Section 2.19 and
Section 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to the fees and reimbursable expenses of the Administrative Agent
then due and payable pursuant to any of the Loan Documents, (ii) second, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties, and (iv) fourth, towards payment of all other Obligations
then due, ratably among the parties entitled thereto in accordance with the
amounts of such Obligations then due to such parties.
 
 
42

--------------------------------------------------------------------------------

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided, that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrowers consent to the foregoing and agree, to the extent
they  may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount or amounts due.  In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
Section 2.21.              Letters of Credit.
 
(a)           During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.21(e), agrees to
issue, at the request of the Borrowers, Letters of Credit for the account of the
Borrowers on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire on the earlier of (A) the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$1,000,000; and (iii) the Borrowers may not request any Letter of Credit, if,
after giving effect to such issuance (A) the aggregate LC Exposure would exceed
the LC Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders
would exceed the Aggregate Revolving Commitment Amount. Each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Bank without recourse a participation in each Letter of Credit equal
to such Lender’s Pro Rata Share of the aggregate amount available to be drawn
under such Letter of Credit on the date of issuance with respect to all other
Letters of Credit.  Each issuance of a Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrowers shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  In addition
to the satisfaction of the conditions in ARTICLE III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrowers shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
 
(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 3.2 or that one or
more conditions specified in ARTICLE III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
 
(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrowers and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrowers shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrowers shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrowers intend to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrowers shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.5.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.
 
 
44

--------------------------------------------------------------------------------

 
 
(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrowers or any of their Subsidiaries, (iv) any breach of this Agreement
by the Borrowers or any other Lender, (v) any amendment, renewal or extension of
any Letter of Credit or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  On the date that
such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrowers or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
 
(f)           To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
Section 2.13(d).
 
 
45

--------------------------------------------------------------------------------

 
 
(g)           If any Event of Default shall occur and be continuing, on the
Business Day that the Borrowers receive notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, the
Borrowers shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the reimbursement obligations of the Borrowers with respect to
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrowers described
in clause (h) or (i) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  The Borrowers agree to execute any documents
and/or certificates to effectuate the intent of this paragraph.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest.  Interest
and profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it had not been
reimbursed and to the extent so applied, shall be held for the satisfaction of
the reimbursement obligations of the Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrowers under
this Agreement and the other Loan Documents.  If the Borrowers are required to
Cash Collateralize the reimbursement obligations of the Borrowers with respect
to Letters of Credit as a result of the occurrence of an Event of Default, such
cash collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all Events of Default
have been cured or waived.
 
(h)           Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrowers a report describing the aggregate Letters of Credit outstanding at the
end of such calendar quarter.  Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
 
(i)           The Borrowers’ obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
 
(i)            Any lack of validity or enforceability of any Letter of Credit or
this Agreement;
 
(ii)           The existence of any claim, set-off, defense or other right which
the Borrowers or any Subsidiary or Affiliate of the Borrowers may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

 
46

--------------------------------------------------------------------------------

 
 
(iii)          Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)          Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
 
(v)           Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section
2.21, constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or
 
(vi)          The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrowers to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
 
 
47

--------------------------------------------------------------------------------

 
 
(j)           Unless otherwise expressly agreed by the Issuing Bank and the
Borrowers when a Letter of Credit is issued and subject to applicable laws, (i)
each standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrowers shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
 
Section 2.22.              Handling of Proceeds of Collateral; Cash
Dominion.     Collection of Accounts and Other Proceeds. The Borrowers, at their
expense, will enforce and collect payments and other amounts owing on all
Accounts in the ordinary course of the Borrowers’ business subject to the terms
hereof.  The Borrowers agree to direct all of their account debtors to send
payments on all Accounts directly to one or more Blocked
Accounts.  Notwithstanding the foregoing, should any Borrower ever receive any
payment on an Account or other proceeds of the sale of Collateral, including
checks, cash, receipts from credit card sales and receipts, notes or other
instruments or property with respect to any Collateral, such Borrower agrees to
hold such proceeds in trust for the benefit of the Administrative Agent and
separate from such Borrower’s other property and funds, and to deposit such
proceeds directly into a Blocked Account within three (3) Business Days.  Upon
the written request of the Administrative Agent each Borrower shall provide the
Administrative Agent any statements or accounts summary made available to it as
holder of the Blocked Accounts.
 
(b)           Transfer of Funds from Blocked Accounts.  During a Cash Control
Period, the Administrative Agent shall have the right, at the Administrative
Agent’s election in its sole discretion, to require that funds on deposit in any
Blocked Account be transferred to the Administrative Agent or an account
designated by the Administrative Agent on each Business Day, and the Borrowers
agree to take all actions required by the Administrative Agent or by any bank at
which any Blocked Account is maintained in order to effectuate the transfer of
funds in this manner.  In the event any Deposit Account Control Agreement is
terminated, or is likely to be terminated, by any of the parties with respect to
a Blocked Account, the Borrowers agree to take all actions reasonably required
by the Administrative Agent or by any Lender, in order to effectuate the
transfer of the funds in such Blocked Account to another Blocked Account or a
new account subject to a Deposit Account Control Agreement and which will
constitute a Blocked Account.  No checks, drafts or other instruments received
by the Administrative Agent shall constitute final payment to the Administrative
Agent unless and until such instruments have actually been collected.
 
(c)           New Blocked Accounts.  Each Borrower agrees not to open any new
bank account into which proceeds of Collateral are to be delivered or deposited
unless concurrently with the opening of such bank account, the Borrowers enter
into a Deposit Account Control Agreement with respect to such bank
account.  Upon compliance with the terms set forth above, such bank account
shall constitute a Blocked Account for purposes of this Agreement.
Notwithstanding anything to the contrary in this Section, the Borrowers may
maintain one or more accounts constituting Excluded Accounts.
 
(d)           Accounts.  In no event shall prior recourse to any Account or
other security granted to or by the Borrowers be a prerequisite to the
Administrative Agent’s or the Lenders’ rights to demand payment of any of the
Obligations.  In addition, the Borrowers agree that neither the Administrative
Agent nor any Lender shall have any obligation whatsoever to perform in any
respect any Borrower’s contracts or obligations relating to the Accounts.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 2.23.              Defaulting Lenders.     If any Lender becomes, and
during the period it remains, a Defaulting Lender or Potential Defaulting
Lender, the following provisions shall apply, notwithstanding anything to the
contrary in this Agreement:
 
(i)           the LC Exposure and Swingline Exposure of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders  pro rata in accordance with their respective
Revolving Commitments; provided that (a) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;


(ii)           to the extent that any portion (the “unreallocated portion”) of
the LC Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated, for any reason, or with respect to the LC Exposure and Swingline
Exposure of any Potential Defaulting Lender, the Borrowers will, not later than
two (2) Business Days after demand by the Administrative Agent (at the direction
of the Issuing Bank and/or the Swingline Lender), (a) Cash Collateralize the
obligations of the Borrowers to the Issuing Bank or Swingline Lender in respect
of such LC Exposure or Swingline Exposure, as the case may be, in an amount at
least equal to the aggregate amount of the unreallocated portion of the LC
Exposure and Swingline Exposure of such Defaulting Lender or such Potential
Defaulting Lender, or (b) in the case of such Swingline Exposure, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (c) make other
arrangements satisfactory to the Administrative Agent, the Issuing Bank and the
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender; provided
that (a) the sum of each Non-Defaulting Lender’s Revolving Credit Exposure may
not in any event exceed the Revolving Commitment of such Non-Defaulting Lender,
and (b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrowers, the Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender may have
against such Defaulting Lender or Potential Defaulting Lender, or cause such
Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting Lender;

 
49

--------------------------------------------------------------------------------

 

(iii)          except as otherwise provided herein, any amount paid by the
Borrowers for the account of a Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity payments or other amounts)
will be retained by the Administrative Agent in a segregated non-interest
bearing account until the termination of the Revolving Commitments at which time
the funds in such account will be applied by the Administrative Agent, to the
fullest extent permitted by law, in the following order of priority:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender under this Agreement, third, if so determined by the Administrative Agent
or requested by the Issuing Bank or Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Swingline Loan or Letter of Credit, fourth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swingline Lenders against that Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement, and sixth, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this clause (iii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(b)           If the Borrowers, the Administrative Agent, the Issuing Bank and
the Swingline Lender agree in writing that any Defaulting Lender should no
longer be deemed to be a Defaulting Lender or a Potential Defaulting Lender
should no longer be deemed to be a Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein, the LC Exposure and the Swingline Exposure of the other Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment, and such Lender will purchase at par such portion of outstanding
Revolving Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Exposure of the Lenders to be on a  pro rata  basis in accordance with their
respective Revolving Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non-Defaulting
Lender (and such Revolving Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing), and if any cash
collateral has been posted with respect to such Defaulting Lender or Potential
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the Borrowers; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 2.24.              Increase of Commitments; Term Loans; Additional
Lenders.
 
(a)           The Borrowers, the Administrative Agent and one or more Lenders or
other financial institutions may on one or more occasions, and without the
consent of any other Lender, amend this Agreement to provide for (i) Term Loans
of such Lenders or other financial institutions of one or more Classes or (ii)
an increase to the existing Revolving Commitments (any Lender or other financial
institution making a new Term Loan or extending a new Revolving Commitment
pursuant to clause (i) or (ii) above being called an “Incremental Lender”);
provided that (A) in the case of any Term Loans established or any Additional
Revolving Commitments established pursuant to clauses (i) or (ii) above, the
aggregate principal amount thereof shall not exceed $125,000,000, (B) each
Incremental Lender, if not already a Lender hereunder, shall be subject to the
approval of the Borrowers, the Administrative Agent and, in the case of an
Incremental Lender establishing an Additional Revolving Commitment, the Issuing
Bank and the Swingline Lender (in each case, such approval not to be
unreasonably withheld), (C) no Lender shall be required to participate in the
Term Loans or the Additional Revolving Commitments and (D) the aggregate
principal amount of the new Term Loans being established or the Additional
Revolving Commitments being established on any one occasion pursuant to clause
(i) or (ii) above shall be an integral multiple of $1,000,000 and not less than
$25,000,000 (or shall equal the maximum amount of Term Loans or Additional
Revolving Commitments, as the case may be, at the time permitted to be made or
established under clause (A) of this proviso).
 
(b)           In connection with any new Class of Term Loans established
pursuant to clause (i) of paragraph (a) of this Section, the Borrowers, each
Incremental Lender and the Administrative Agent shall execute and deliver an
amendment agreement (a “Term Loan Amendment”) setting forth, to the extent
applicable, the following terms of such Term Loans: (i) the designation of such
Class, which shall be specified by the Administrative Agent, (ii) the maturity
date applicable to the Term Loans of such Class, (iii) any amortization
applicable to the Term Loans of such Class; provided that the amortization
applicable to any Term Loans shall not exceed 15% per annum, (iv) the interest
rate or rates applicable to the Term Loans of such Class, (v) the fees
applicable to the Term Loans of such Class, (vi) any original issue discount
applicable to Term Loans of such Class, (vii) the initial Interest Period or
Interest Periods applicable to Term Loans of such Class  and (viii) any
voluntary or mandatory prepayment requirements applicable to Term Loans of such
Class and any restrictions on the voluntary or mandatory prepayment of Term
Loans of Classes established after such Class, and implementing such additional
amendments to this Agreement as shall be appropriate, in the judgment of the
Administrative Agent, to give effect to the foregoing terms and to provide the
rights and benefits of this Agreement and other Loan Documents to the Term Loans
of such Class, and such amendment will be effective to amend this Agreement and
the other Loan Documents on the terms set forth therein without the consent of
any other Lender, the Issuing Bank or the Swingline Lender.  Notwithstanding the
foregoing, (I) except as provided in clauses (i) through (viii) above, no Term
Loan Amendment shall alter the rights of any Lender (other than the Incremental
Lenders) in a manner that would not be permitted under Section 10.2 without the
consent of such Lender unless such consent shall have been obtained, (II) no
Term Loans shall (A) have a final maturity date earlier than the Revolving
Commitment Termination Date without the prior written consent of the Required
Lenders or (B) have an average life to maturity shorter than the average life to
maturity of Revolving Loans without the prior written consent of the Required
Lenders and (III) if the initial yield on Eurodollar Loans (which shall be
determined by the Administrative Agent and shall equal the sum of (x) the
Adjusted LIBO Rate on such Term Loans and (y) if such Term Loans are initially
made or established at a discount or the Lenders making the same receive a fee
directly or indirectly from a Borrower or any Subsidiary for making or
establishing such Term Loans (the amount of such discount or fee, expressed as a
percentage of such Term Loans, being referred to herein as “OID”), the amount of
such OID divided by four) exceeds by more than 25 basis points (the amount of
such excess above 25 basis points being referred to in each case as the “Yield
Differential”), the Applicable Margin then in effect for Eurodollar Loans of the
Revolving Loans, then the Applicable Margin in effect for such Revolving Loans
shall automatically be increased by the applicable Yield Differential, effective
upon the making of new Term Loans.
 
 
51

--------------------------------------------------------------------------------

 
 
(c)           In connection with any establishment of Additional Revolving
Commitments pursuant to clause (ii) of paragraph (a) of this Section, the
Borrowers, each Incremental Lender and the Administrative Agent shall execute
and deliver an agreement (an “Additional Revolving Commitment Amendment”)
amending Schedule II to reflect such Additional Revolving Commitments and
implementing such additional amendments to this Agreement as shall be
appropriate, in the judgment of the Administrative Agent, to provide the rights
and benefits of this Agreement and other Loan Documents to such Additional
Revolving Commitments and the extensions of credit made pursuant thereto, and
such amendment will be effective to amend this Agreement and the other Loan
Documents on the terms set forth therein without the consent of any other
Lender, the Issuing Bank or the Swingline Lender.  The terms of any such
Additional Revolving Commitments and the extensions of credit made pursuant
thereto shall be identical to those of the other Revolving Commitments and the
extensions of credit made pursuant thereto.
 
(d)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Term Loan Amendment and each Additional Revolving
Commitment Amendment.
 
(e)           Notwithstanding the foregoing, no new Loans or Revolving
Commitments shall be made or established under this Section unless (i) on the
date such Loans are made or the date such Revolving Commitments become
effective, (x) the conditions set forth in Section 3.2 shall be satisfied, (y)
the Borrowers shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in ARTICLE VI both immediately before and immediately after
giving effect to such new Loans or Revolving Commitments, and (z) the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer and (ii) the Administrative Agent
shall have received legal opinions, board resolutions and other closing
certificates and documentation reasonably requested by the Administrative Agent
consistent with those delivered on the Closing Date pursuant to Section 3.1.
 
 
52

--------------------------------------------------------------------------------

 
 
(f)           Upon the making of any Term Loan or the effectiveness of any
Additional Revolving Commitment of any Incremental Lender that is not already a
Lender pursuant to this Section, such Incremental Lender shall be deemed to be a
“Lender” (and a Lender in respect of Loans and Commitments of the applicable
Class) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of Loans and Commitments of
the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Loans and Commitments of the applicable Class) hereunder.  Without limiting the
generality of the foregoing, upon the effectiveness of an Additional Revolving
Commitment of any Incremental Lender, such Incremental Lender shall be deemed to
have acquired, on the terms set forth in Section 2.21, participations in
outstanding Letters of Credit equal to such Revolving Lender’s Pro Rata Share.
 
(g)           Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all actions that it deems necessary or advisable to
ensure that, after giving effect to any Additional Revolving Commitments
established pursuant to clause (ii) of paragraph (a) of this Section, the
outstanding Revolving Loans are held by the Revolving Lenders in accordance with
their new Pro Rata Shares.  This may be accomplished at the discretion of the
Administrative Agent (i) by requiring outstanding Revolving Loans to be prepaid
with the proceeds of a new Revolving Borrowing, (ii) by permitting the Revolving
Borrowings outstanding at the time of any increase in the aggregate Revolving
Commitments pursuant to this Section to remain outstanding until the last days
of the respective Interest Periods therefor, even though the applicable
Revolving Lenders would hold such Revolving Borrowings other than in accordance
with their new Pro Rata Share, or (iii) by any combination of the
foregoing.  Any prepayment described in this paragraph shall be subject to
Section 2.18, but otherwise shall be without premium or penalty.
 
Section 2.25.             Mitigation of Obligations.     If any Lender requests
compensation under Section 2.17, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts exercised in good faith to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole and
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.17 or Section 2.19, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all costs and expenses incurred by
any Lender in connection with such designation or assignment.
 
 
53

--------------------------------------------------------------------------------

 
 
Section 2.26.             Replacement of Lenders.     If (a) any Lender requests
compensation under Section 2.17, (b) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, (c) any Lender is a Defaulting Lender, or
(d) in connection with any proposed amendment, waiver, or consent, the consent
of all of the Lenders, or all of the Lenders directly affected thereby, is
required pursuant to Section 10.2, and any such Lender refuses to consent to
such amendment, waiver or consent as to which the Required Lenders have
consented, then, in each case, the Borrowers may, at their sole expense and
effort (but without prejudice to any rights or remedies the Borrowers may have
against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender or Potential Defaulting Lender);
provided, that (i) the Borrowers shall have received the prior written consent
of the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrowers (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of clause (d) above, the assignee Lender shall
have agreed to provide its consent to the requested amendment, waiver or
consent.
 
Section 2.27.              Borrowers’ Representative.     Each of the Borrowers
hereby appoints AboveNet as, and AboveNet shall act under this Agreement and the
other Loan Documents as, the agent, attorney-in-fact and legal representative of
the Borrowers for all purposes hereunder and thereunder, including, without
limitation, requesting Borrowings and Letters of Credit and receiving account
statements and other notices and communications to the Borrowers (or any of
them) from the Administrative Agent or any Lender.  Accordingly, the parties
agree that any and all actions to be taken hereunder by the Borrowers may be
taken by AboveNet for and on behalf of the Borrowers, and any and all notices
and communications permitted or required to be made by the Administrative Agent
or any Lender hereunder to the Borrowers, shall be deemed made to each of the
Borrowers if delivered to AboveNet.  The Administrative Agent and each Lender
may rely, and shall be fully protected in relying, on any Notice of Borrowing,
Notice of Conversion/Continuation, request for a Letter of Credit, disbursement
instruction, report, information or any other notice or communication made or
given by AboveNet, whether in its own name, on behalf of any other Borrower or
on behalf of “the Borrowers”, and neither the Administrative Agent nor any
Lender shall have any obligation to make any inquiry or request any confirmation
from or on behalf of any other Borrower as to the binding effect on it of any
such notice, request, instruction, report, information, other notice or
communications.  AboveNet may from time to time tender to the Administrative
Agent and the Lenders, representations or performance of covenants hereunder and
take actions in respect of other matters on behalf of the Borrowers, and any
such representations, performance or actions by AboveNet, if accepted by the
Administrative Agent or any such Lender, as the case may be, shall (irrespective
of whether the particular matter is otherwise authorized elsewhere herein) be
conclusively deemed done with the authorization of and on behalf of the other
Borrowers, as the circumstances and the specific action taken may indicate.  The
Administrative Agent and each of the Lenders may in all cases rely on
communications from, and representations and actions taken by, AboveNet as
though given, delivered, made or taken by or from the Borrowers, and all such
communications, representations and actions shall be binding upon each Borrower
on whose behalf such communications, representations or actions were purportedly
taken by AboveNet.
 
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.                Conditions To Effectiveness.     The obligations of
the Lenders (including the Swingline Lender) to make the initial Loans and the
obligation of the Issuing Bank to issue any initial Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2).
 
(a)           The Administrative Agent shall have received payment of all fees,
expenses and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrowers hereunder, under any
other Loan Document and under any agreement with the Administrative Agent or the
Arranger (including the Fee Letter).
 
(b)           The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Lenders:
 
(i)            a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;
 
(ii)           duly executed Revolving Credit Notes, if requested, payable to
such Lender and the Swingline Note payable to the Swingline Lender;
 
(iii)          the Guaranty and Security Agreement duly executed by the parties
thereto;
 
(iv)          copies of duly executed payoff letters, in form and substance
satisfactory to Administrative Agent, executed by the Existing Agent, together
with (a) UCC-3 or other appropriate termination statements, in form and
substance satisfactory to Administrative Agent, releasing all Liens in favor of
the Existing Agent upon any of the personal property of the Borrowers and their
Subsidiaries, (b) cancellations and releases, in form and substance satisfactory
to the Administrative Agent, releasing all Liens in favor of the Existing Agent
upon any of the real property of the Borrowers and their Subsidiaries, and (c)
any other releases, terminations or other documents reasonably required by the
Administrative Agent to evidence the payoff of the Existing Indebtedness;
 
(v)           [Intentionally Omitted];
 
(vi)          [Intentionally Omitted];
 
(vii)         (a) evidence that the Loan Parties shall have established one or
more Blocked Accounts with respect to the collection of Accounts and the deposit
of the proceeds thereof and (b) the Administrative Agent, the applicable
Borrower and the applicable depository bank shall have entered into a Deposit
Account Control Agreement with respect to each deposit account of the Borrowers
other than Excluded Accounts;
 
 
55

--------------------------------------------------------------------------------

 
 
(viii)        a certificate of the Secretary or Assistant Secretary of each Loan
Party in the form of Exhibit 3.01(b)(viii), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;
 
(ix)          certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
entity;
 
(x)           a favorable written opinion of (a) Wiggin and Dana LLP, counsel to
the Loan Parties, and (b) Kelley Drye & Warren LLP, regulatory counsel to the
Loan Parties, in each case, addressed to the Administrative Agent and each of
the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
 
(xi)          a certificate in the form of Exhibit 3.01(b)(xi), dated the
Closing Date and signed by a Responsible Officer, certifying that, after giving
effect to the funding of any initial Loan or initial issuance of a Letter of
Credit (x) no Default or Event of Default exists, (y) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct both immediately before and immediately after giving effect to the
closing of the transactions contemplated by this Agreement, and (z) since the
date of the financial statements of AboveNet described in Section 4.4, there
shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;
 
(xii)         a duly executed Notice of Borrowing;
 
(xiii)        a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds hereof;
 
(xiv)        certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing;
 
 
56

--------------------------------------------------------------------------------

 
 
(xv)         copies of insurance policies or certificates of insurance of the
Borrowers and their Domestic Subsidiaries evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents and in each
case in form and substance satisfactory to the Administrative Agent;
 
(xvi)        copies of (A) the internally prepared quarterly financial
statements of Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ended on September 30, 2010, and (B) the audited consolidated
financial statements for Borrower and its Subsidiaries for the Fiscal Years
ended 2007, 2008 and 2009;
 
(xvii)       a certificate from the Chief Financial Officer of AboveNet to the
effect that both before and after giving effect to (a) the Loans to be made or
extended on the Closing Date, the issuance of the guaranties of the Obligations
and the pledge of assets as security therefor by all of the Loan Parties and the
requested issuance of each Letter of Credit, (b) the disbursement of the
proceeds of such Loans and issuance of such Letters of Credit pursuant to the
instructions of the Loan Parties, (c) the consummation of the transactions
contemplated in the Loan Documents (including the repayment of the Existing
Indebtedness) and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Loan Parties individually and taken as a
whole are Solvent;
 
(xviii)      evidence that all Required PUC Consents have been either received
by the Administrative Agent or, where only filing is required, prepared by the
applicable Loan Parties and filed with the applicable PUC;
 
(xix)         certified copies of all Material Contracts;
 
(xx)          confirmation that no litigation, investigation or proceeding of or
before any arbitrators or Governmental Authorities is pending against or, to the
knowledge of any of the Borrowers, threatened against the Borrowers or any of
their Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;
 
(xxi)         all information the Administrative Agent and each Lender may
request with respect to the Borrowers and their Subsidiaries in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)) and any other "know your customer" or similar laws or regulations;
and
 
(xxii)        certificates of insurance issued on behalf of insurers of the
Borrowers and all other Loan Parties, describing in reasonable detail the types
and amounts of insurance (property and liability) maintained by the Loan
Parties, naming the Administrative Agent as additional insured on liability
policies and loss payee for property and casualty policies.

Without limiting the generality of the provisions of Section 3.1, for purposes
of determining compliance with the conditions specified in this Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
 
57

--------------------------------------------------------------------------------

 

(c)           The Administrative Agent shall have received (i) the certificates,
if any, representing the shares of Capital Stock pledged pursuant to the
Guaranty and Security Agreement, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note pledged to the Administrative Agent
pursuant to the Guaranty and Security Agreement endorsed) in blank (or
accompanied by an executed transfer form in blank reasonably satisfactory to the
Administrative Agent) by the pledgor thereof.
 
(d)           Each document (including, without limitation, any UCC financing
statement) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than Permitted Liens), shall be in
proper form for filing, registration or recordation.
 
Section 3.2.                Each Credit Event.     The obligation of each Lender
to make a Loan on the occasion of any Borrowing and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit is subject to the
satisfaction of the following conditions:
 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
 
(b)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;
 
(c)           since December 31, 2009, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
 
(d)           the Borrowers shall have delivered the required Notice of
Borrowing; and
 
(e)           the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent.
 
 
58

--------------------------------------------------------------------------------

 

In addition to other conditions precedent herein set forth, if any Lender is a
Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Issuing Bank
will not be required to issue, amend or increase any Letter of Credit and the
Swingline Lender will not be required to make any Swingline Loans, unless in
each case it is satisfied that all related LC Exposure and Swingline Exposure of
such Defaulting Lender or Potential Defaulting Lender is fully covered or
eliminated by any combination satisfactory to the Issuing Bank or the Swingline
Lender, as the case may be, of the following:

(i) in the case of a Defaulting Lender, the LC Exposure and Swingline Exposure
of such Defaulting Lender is reallocated, as to outstanding and future Letters
of Credit and Swingline Exposure, to the Non-Defaulting Lenders as provided in
Section 2.23(a)(i); and


(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.23(a)(ii), the Borrowers Cash
Collateralize their payment and reimbursement obligations with respect to such
Letter of Credit or Swingline Loan in an amount at least equal to the aggregate
amount of the unreallocated obligations (contingent or otherwise) of such
Defaulting Lender or Potential Defaulting Lender in respect of such Letter of
Credit or Swingline Loan, or the Borrowers make other arrangements satisfactory
to the Administrative Agent, the Issuing Bank and the Swingline Lender, as the
case may be, to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender;


provided that (a) the sum of each Non-Defaulting Lender’s Revolving Credit
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrowers, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender or Potential Defaulting Lender, or cause
such Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting
Lender.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.
 
Section 3.3.                Delivery of Documents.     All of the Loan
Documents, certificates, legal opinions and other documents and papers referred
to in this ARTICLE III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.
 
 
59

--------------------------------------------------------------------------------

 
  
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Administrative Agent and each Lender
as follows:
  
Section 4.1.                Existence; Power.     Each of the Borrowers and
their Domestic Subsidiaries (i) is duly organized, validly existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except, in the case of either of clauses (ii) or
(iii), where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 4.2.                 Organizational Power; Authorization.     The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action. This Agreement has been duly executed
and delivered by the Borrowers, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrowers or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
Section 4.3.                 Governmental Approvals; No Conflicts.     The
execution, delivery and performance by, and the enforcement against, the
Borrowers and their Domestic Subsidiaries of this Agreement and the other Loan
Documents to which such Persons are a party (a) do not require, except as set
forth on Schedule 4.3, any consent (including Required PUC Consents) or approval
of, registration or filing with, or any action by, any Governmental Authority or
any other Person, except those as have been obtained or made and are in full
force and effect, (b) will not violate any Requirements of Law applicable to the
Borrowers or any of their Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a breach or default
under any Material Contract or give rise to a right thereunder to require any
payment to be made by the Borrowers or any of their Subsidiaries, (d) will not
result in the creation or imposition of any Lien on any asset of the Borrowers
or any of their Subsidiaries, except Liens (if any) created under the Loan
Documents or (e) will not result in a material limitation on any licenses,
permits or other Governmental Approvals applicable to the business, operations
or properties of any Loan Party.
 
Section 4.4.                 Financial Statements.     The Borrowers have
furnished to each Lender (i) the consolidated balance sheet of AboveNet and its
Subsidiaries as of December 31, 2009 and the related consolidated statements of
operations, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by BDO USA, LLP and (ii) the unaudited consolidated balance sheet of
AboveNet and its Subsidiaries as of September 30, 2010, and the related
unaudited consolidated statements of operations and cash flows for the Fiscal
Quarter and year-to-date period then ending, certified by a Responsible
Officer.  Such financial statements fairly present in all material respects the
consolidated financial condition of AboveNet and its Subsidiaries as of such
dates and the consolidated results of operations for such periods in conformity
with GAAP consistently applied, subject to year end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii).
Since December 31, 2009, there have been no changes with respect to AboveNet and
its Subsidiaries which have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
 
60

--------------------------------------------------------------------------------

 
 
Section 4.5.                 Litigation and Environmental Matters.
 
(a)           No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrowers, threatened against or affecting the Borrowers or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
 
(b)           Except for the matters set forth on Schedule 4.5, or for those
matters that could not reasonably be expect to have a Material Adverse Effect,
neither the Borrowers nor any of their Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
 
Section 4.6.                Compliance with Laws and Agreements.     The
Borrowers and each Subsidiary are in compliance with (a) all Requirements of Law
and all judgments, decrees and orders of any Governmental Authority and (b) all
Material Contracts, except, in either case, where non-compliance, either singly
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 4.7.                Investment Company Act, Etc.     Neither the
Borrowers nor any of their Subsidiaries is an “investment company” or is
“controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under or required to register as an “investment company”,
the Investment Company Act of 1940, as amended.
 
Section 4.8.                 Taxes.     Except with respect to the filing of
income tax returns required to be filed for the years ending on or prior to
2008, the Borrowers and their Domestic Subsidiaries have timely filed or caused
to be filed all Federal income tax returns and all other material tax returns
that are required to be filed by them, and have paid all taxes shown to be due
and payable on such returns or on any assessments made against them or their
property and all other material taxes, fees or other charges (including
penalties) imposed on them or any of their property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which such Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP.  The charges, accruals and reserves on the books of the Borrowers and
their Subsidiaries in respect of such taxes are adequate, and no tax liabilities
that could be materially in excess of the amount so provided are
anticipated.  The foregoing sentences contained in this Section are true and
correct with respect to the income tax returns required to be filed for the
years ending on or prior to 2008, except that the filing of such returns were
not timely made.
 
 
61

--------------------------------------------------------------------------------

 
 
Section 4.9.                Margin Regulations.     None of the proceeds of any
of the Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of the Regulation T, U or X.  Neither the Borrowers nor their
Subsidiaries are engaged principally, or as one of their important activities,
in the business of extending credit for the purpose of purchasing or carrying
“margin stock” (as defined in Regulation U).  Following the application of the
proceeds of any Loan, less than 25% of the value of the assets of the Borrowers
and their Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder taken as a whole have been, and will continue to be,
represented by “margin stock” (as defined in Regulation U).
 
Section 4.10.              ERISA.     (a)       No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The “benefit
obligations” of all Plans did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the “fair market value of the assets”
of such Plans by more than $5,000,000.  No event has occurred since the issuance
of such financial statements that would cause the “benefit obligations” of all
Plans to exceed the “fair market value of the assets” of such Plans by the
dollar amount specified in the previous sentence.  The terms “benefit
obligations” and “fair market value of assets” shall be determined by and with
such terms defined in accordance with Statement of Financial Accounting
Standards No. 158.
 
(b)           Each Employee Benefit Plan is in compliance with the applicable
provisions of ERISA, the Code and other Requirements of Law, except where the
failure to be in compliance could not reasonably be expected to have a Material
Adverse Effect.  Except with respect to Multiemployer Plans, each Qualified Plan
(I) has received a favorable determination from the IRS applicable to the
Qualified Plan’s current remedial amendment cycle (as described in Revenue
Procedure 2007-44 or “2007-44” for short), (II) has timely filed for a favorable
determination letter from the IRS during its staggered remedial amendment cycle
(as defined in 2007-44) and such application is currently being processed by the
IRS, (III) has filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired or (IV) is
maintained under a prototype or volume submitter plan and may rely upon a
favorable opinion or letter issued by the IRS with respect to such prototype or
volume submitter plan.  No event has occurred which would cause the loss of the
Borrowers’ or any ERISA Affiliate’s reliance on the Qualified Plan’s favorable
determination letter or opinion or advisory letter other than where such loss of
reliance could not reasonably be expected to have a Material Adverse Effect.
 
(c)           With respect to any Employee Benefit Plan that is a retiree
welfare benefit arrangement, all amounts have been accrued on the Borrowers’
financial statements in accordance with Statement of Financial Accounting
Standards No. 106.
 
 
62

--------------------------------------------------------------------------------

 
 
(d)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrowers’ knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
a Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules with respect to any Employee Benefit Plan; and (iii)
neither the Borrowers nor any ERISA Affiliate has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the Code, in connection with any Employee Benefit Plan, that would subject the
Borrowers to a tax on prohibited transactions imposed by Section 502(i) of ERISA
or Section 4975 of the Code.
 
Section 4.11.              Ownership of Property.
 
(a)           Each Borrower and each of their Domestic Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the most recent audited consolidated balance sheet of AboveNet
referred to in Section 4.4 or purported to have been acquired by the Borrowers
or any Domestic Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement.  All leases that individually or in the aggregate
are material to the business or operations of the Borrowers and their Domestic
Subsidiaries are valid and subsisting and are in full force.
 
(b)           Each Borrower and their Domestic Subsidiaries owns, or is
licensed, or otherwise has the right to use, all patents, trademarks, service
marks, trade names, copyrights, franchises, licenses and other intellectual
property (collectively, “IP Rights”) that are necessary for the operation of its
business, and the use thereof by the Borrowers and their Domestic Subsidiaries
does not infringe in any material respect on the rights of any other
Person.  Set forth on Schedule 4.11 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by any Loan Party, or that any Loan
Party has the exclusive right to use, as of the Closing Date.  No claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, except for any such
claims that could not reasonably be expect to have or result in a Material
Adverse Effect, nor does any Borrower have knowledge of any such claim.  The use
of any IP Rights by any Loan Party or Domestic Subsidiary or the granting of a
right or a license in respect of any IP Rights from any Loan Party or any
Domestic Subsidiary does not infringe on the rights of any Person, except for
infringements that could not reasonably be expected to have or result in a
Material Adverse Effect.
 
(c)           As of the Closing Date, none of the IP Rights owned by any of the
Loan Parties or any Domestic Subsidiary is subject to any licensing agreement or
similar arrangement except as set forth on Schedule 4.11.
 
(d)           The properties of the Borrowers and their Domestic Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Borrowers, in such amounts with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrowers or
any applicable Subsidiary operates.
 
 
63

--------------------------------------------------------------------------------

 
 
Section 4.12.              Disclosure.     The Borrowers have disclosed to the
Lenders all matters known to them and their Subsidiaries, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  Neither the Information Memorandum nor any of the reports (including
without limitation all reports that the Borrowers are required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made;
provided that, with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time prepared (it being understood
that projections are subject to uncertainties and contingencies, many of which
are beyond the control of the Borrowers, and that no assurance can be given that
such projections will be realized).
 
Section 4.13.              Labor Relations.     Except for those matters that
could not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or other labor disputes or grievances against the Loan
Parties, or, to the Borrowers’ knowledge, threatened against or affecting the
Loan Parties, and no significant unfair labor practice, charges or grievances
are pending against the Loan Parties, or to the Borrowers’ knowledge, threatened
against any of them before any Governmental Authority.  All payments due from
the Loan Parties pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Loan
Parties, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
Section 4.14.              Subsidiaries.     Schedule 4.14 sets forth a complete
and accurate list as of the Closing Date of each Loan Party (other than
AboveNet) and each Subsidiary, together with (a) number of shares or interests
of each class of Capital Stock outstanding and (b) number and percentage of
outstanding shares of each class owned (directly or indirectly) by any Loan
Party or any Subsidiary or other Person.  Except as set forth on Schedule 4.14,
none of the shares or interests of Capital Stock of any Loan Party (other than
AboveNet) or any of its Domestic Subsidiaries is subject to any outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto. The outstanding Capital Stock of each Loan Party and each
Domestic Subsidiary is validly issued, fully paid and non-assessable.
 
Section 4.15.              Solvency.     After giving effect to the execution
and delivery of the Loan Documents, the making of the Loans and issuance of
Letters of Credit under this Agreement, and the repayment of the Existing
Indebtedness on the Closing Date, the Borrowers and their Domestic Subsidiaries
will be Solvent.
 
Section 4.16.              OFAC.     No Loan Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii)
is a person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
 
 
64

--------------------------------------------------------------------------------

 
 
Section 4.17.              Patriot Act.     Each Loan Party is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).  No part of the proceeds of any
Loan, and no Letters of Credit, will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
Section 4.18.              Security Documents.     The Guaranty and Security
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Administrative Agent, for the ratable benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guaranty and Security Agreement) and the proceeds thereof, in
which a security interest may be created under the UCC as in effect from time to
time, and the Lien created under the Guaranty and Security Agreement is (or will
be, upon the filing of appropriate financing statements with appropriate
offices, the filings of grants of security in Intellectual Property with the
United States Patent and Trademark Office and the United States Copyright
Office, the notation of Liens on certificates of title for assets subject to
certificate of title statutes, the execution of appropriate control agreements
and the delivery of certificated securities and instruments to the
Administrative Agent) a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral, to the extent
perfection can be effected thereby pursuant to the UCC as in effect from time to
time, in each such case prior and superior in right to any other Person, other
than with respect to Permitted Liens specified in clauses (b), (c) and (d) of
Section 7.2.
 
(b)           Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office and the United States Copyright Office and
the filing of any applicable financing statements as provided in the preceding
subsection (a), the Lien created under the Guaranty and Security Agreement will
constitute a fully perfected Lien on all right, title and interest of the Loan
Parties in the registered Intellectual Property or any applications therefor
other than any “intent to use” application for which a statement of use has not
been filed, in which a security interest may be fully perfected by filing in the
United States Patent and Trademark Office and the United States Copyright
Office, in each case prior and superior in right to any other Person, except
with respect to Permitted Encumbrances (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a Lien on registered trademarks and
trademark applications or copyrights, respectively, acquired by the Loan Parties
after the Closing Date).
 
 
65

--------------------------------------------------------------------------------

 
 
(c)           The Guaranty and Security Agreement, upon execution and delivery
thereof by the parties thereto, will create in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Pledged Collateral (as defined in the Guaranty and
Security Agreement) and the proceeds thereof, and, when such Collateral is
delivered to the Administrative Agent, together with stock powers and
endorsements duly executed in blank, the Lien granted pursuant to the Guaranty
and Security Agreement, to the extent perfection can be effected under the UCC
as in effect from time to time, shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the pledgor thereunder in
such Pledged Collateral, in each case prior and superior in right to any other
Person, other than with respect to Permitted Encumbrances.
 
(d)           As of the Closing Date, neither the Borrowers nor any of their
Domestic Subsidiaries own any real property.
 
(e)           Schedule 4.18 lists completely and correctly as of the Closing
Date the address of all real property leased or used by the Borrowers and their
Domestic Subsidiaries where any tangible personal property of any Loan Party
having a value greater than $500,000 is located, which may include leased and
non-leased locations where Borrowers carry on the Telecommunications
Business.  As of the Closing Date, for each leased location listed on Schedule
4.18, the Borrowers and their Domestic Subsidiaries have valid leases in all the
leased real property.
 
(f)           Schedule 4.18 is a list of all locations where any tangible
personal property of any Loan Party having a value greater than $500,000 as of
the Closing Date (which list may include other locations where the Borrowers
carry out their Telecommunications Business), which list shall be updated as set
forth in Section 5.1(e).
 
Section 4.19.             Licensing.     Except as set forth in Schedule 4.19 or
as would not reasonably be expected to have a Material Adverse Effect, each of
the Loan Parties and their Domestic Subsidiaries has, to the extent applicable:
(i) obtained (or been duly assigned) all required Governmental Approvals for the
acquisition, construction, expansion of, investment in or operation of its
businesses and the facilities and real property owned, operated, leased and/or
managed by the Loan Parties; and (ii) obtained and maintains in good standing
all required Governmental Approvals, including all FCC Licenses.   No event has
occurred or other fact exists with respect to the Governmental Approvals that
allows, or after notice or lapse of time or both, would allow, revocation,
suspension, restriction, limitation or termination of any of the Governmental
Approvals, in each case, so as to be reasonably expected to have a Material
Adverse Effect.  No notice from any Governmental Authority in respect to the
revocation, suspension, restriction, limitation or termination of any
Governmental Approval has been delivered, issued, proposed or, to the knowledge
of any Loan Party, threatened, in each case, so as to be reasonably expected to
have a Material Adverse Effect.  Each Loan Party has duly filed all reports,
statements and filings that are required to be filed by any of them with respect
to licenses under the Communications Act, and are in all respects in compliance
therewith, including the rules and regulations of the FCC except where the
failure to file such reports, statements and filings could not reasonably be
expected to have a Material Adverse Effect.  Each Loan Party is in all material
respects in compliance with all State PUC Licenses and the applicable State
Telecommunications Laws, except any such failure to comply which has not, and
could not reasonably be expected to have, a Material Adverse Effect or result in
the Loan Parties, taken as a whole, not being authorized to own or operate any
material portion of their properties or assets, or incur or remain liable with
respect to any of the Obligations or Liens granted as security therefor.  Except
as set forth on Schedule 4.19, no Loan Party has any knowledge of any event or
circumstance constituting (i) noncompliance (or any Person alleging
noncompliance) with any rule or regulation of the FCC and (ii) noncompliance (or
any Person alleging noncompliance) with any applicable State Telecommunications
Laws, except, in each case, any noncompliance which has not, and could not
reasonably be expected to have, a Material Adverse Effect or result in the Loan
Parties, taken as a whole, not being authorized to own or operate any material
portion of their properties or assets, or incur or remain liable with respect to
any of the Obligations or Liens granted as security therefor.
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           There is no civil, criminal or administrative action, suit, claim,
indictment, proceeding, hearing, charge, complaint, demand, audit inspection or
investigation pending or, to the knowledge of the Loan Parties, threatened by
any Governmental Agency against any Loan Party or any Subsidiary or any
Responsible Officer thereof, that could reasonably be expected to have a
Material Adverse Effect, nor, to the knowledge of the Loan Parties, is there any
basis therefor.
 
Section 4.20.             Material Contracts.     Attached hereto as Schedule
4.20 is a correct and complete list, as of the date of this Agreement, of each
Material Contract.  No Borrower, nor any of their Subsidiaries, is in material
default under any Material Contract.   To the knowledge of the Borrowers, no
party to a Material Contract (other than the Borrowers or their Subsidiaries) is
in default under any Material Contract except for any such default that could
not reasonably be expected to have or result in a Material Adverse Effect.
 
Section 4.21.              Deposit Accounts.     Attached hereto as Schedule
4.21 is a correct and complete list of all banks and other financial
institutions at which any Loan Party or any of its Domestic Subsidiaries
maintains deposit or other accounts as of the Closing Date and such Schedule
correctly identifies the name of each depository, the name in which the account
is held, a description of the purpose of the account and the complete account
number therefor.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 5.1.                 Financial Statements and Other Information.     The
Borrowers will deliver to the Administrative Agent (and the Administrative Agent
will, promptly after receipt thereof, deliver or otherwise provide to each
Lender):
 
 
67

--------------------------------------------------------------------------------

 

(a)           as soon as available and in any event within 90 days after the end
of each Fiscal Year of AboveNet, a copy of the annual audited report for such
Fiscal Year for AboveNet and its Subsidiaries, containing a consolidated balance
sheet of (i) AboveNet and its Subsidiaries and (ii) the Loan Parties, in each
case, as of the end of such Fiscal Year and the related consolidated statements
of income, stockholders’ equity and cash flows (together with all footnotes
thereto) of (i) AboveNet and its Subsidiaries and (ii) the Loan Parties, in each
case, for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and reported on
by BDO USA, LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of (i)
AboveNet and its Subsidiaries and (ii) the Loan Parties for such Fiscal Year on
a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

(b)           as soon as available and in any event within 60 days after the end
of each Fiscal Quarter of AboveNet, an unaudited consolidated balance sheet of
(i) AboveNet and its Subsidiaries and (ii) the Loan Parties, in each case, as of
the end of such Fiscal Quarter and the related unaudited consolidated statements
of income and cash flows of (i) AboveNet and its Subsidiaries and (ii) the Loan
Parties, in each case, for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of AboveNet’s previous
Fiscal Year;
 
(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by a
Responsible Officer of AboveNet, (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrowers have taken or proposes to take with respect thereto, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in ARTICLE VI, and (iii) stating whether any
change in GAAP or the application thereof has occurred since the date of
AboveNet’s audited financial statements referred to in Section 4.4 and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; provided, however, that no action
shall be required by the Borrowers under this clause (iii) to the extent any
such change in GAAP or the application thereof does not affect or apply to the
Borrowers and their Domestic Subsidiaries, including the presentation by the
Borrowers of their financial statements;
 
(d)           not later than ten (10) days after the delivery of the financial
statements referred to in clause (a) above, a list of all Dispositions made
pursuant to Section 7.6 of this Agreement by the Borrowers and their Domestic
Subsidiaries during the Fiscal Year most recently ended, including a description
of the type of replacement assets and amount and type of other proceeds, if any,
received from such Dispositions;
 
(e)           within twenty-five (25) days after the end of each Fiscal Year, a
true and correct list of all locations where any tangible personal property of
any Loan Party having a value greater than $500,000 is located (which list may
include other locations where the Borrowers carry out their Telecommunications
Business);
 
(f)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by AboveNet to its shareholders generally, as the case
may be; and
 
 
68

--------------------------------------------------------------------------------

 
 
(g)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrowers or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.
 
Documents required to be delivered pursuant to clause (f) immediately above
shall be deemed to have been delivered to the extent any such documents are
included in materials otherwise filed with the Securities Exchange Commission
(“SEC”) and available on the SEC’s EDGAR or any successor database and if so
filed, shall be deemed to have been delivered on the date on which the Borrowers
post such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.


In the event that any financial statement delivered pursuant to clauses (a) or
(b) immediately above or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (i)
the Borrowers shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
for such Applicable Period shall be determined in accordance with the corrected
Compliance Certificate, and (iii) the Borrowers shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent to the Obligations.  This Section
5.1 shall not limit the rights of the Administrative Agent or the Lenders with
respect to Section 2.12(c) and ARTICLE VIII.
 
Section 5.2.                Notices of Material Events.     The Borrowers will
furnish to the Administrative Agent and each Lender prompt (and, in any event,
not later than three (3) Business Days after a Responsible Officer becomes aware
thereof) written notice of the following:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrowers, affecting the Borrowers or any Domestic Subsidiary which could
reasonably be expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any event or any other development by which the
Borrowers or any of their Domestic Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
 
 
69

--------------------------------------------------------------------------------

 
 
(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Domestic Subsidiaries in an aggregate
amount exceeding $500,000;
 
(e)           the occurrence of any default or event of default, or the receipt
by Borrowers or any of their Domestic Subsidiaries of any written notice of an
alleged default or event of default, with respect to any Material Indebtedness
of the Borrowers or any of their Domestic Subsidiaries;
 
(f)           the early termination or breach by any Person of any contract or
agreement to which a Borrower or any Domestic Subsidiary is a party (and, with
respect to any Person other than a Loan Party, to the extent the Borrowers have
knowledge of such termination or breach) if such termination or breach could
reasonably be expected to have or result in a Material Adverse Effect;
 
(g)           any communications with the relevant PUCs with respect to the
revocation of any such Required PUC Consent (and shall promptly provide the
Administrative Agent with copies of all material communications received or sent
in writing to or from the PUCs with respect to the revocation of such consents);
and
 
(h)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.3.                Existence; Conduct of Business.     Each Borrower
will, and will cause each of its Domestic Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto; provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.
 
Section 5.4.                Compliance with Laws, Etc.     Each Borrower will,
and will cause each of its Domestic Subsidiaries to, comply with all laws,
rules, regulations and requirements of any Governmental Authority applicable to
its business and properties, including without limitation, all Environmental
Laws, ERISA and OSHA, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  Each Loan Party shall, and shall cause each of its Domestic
Subsidiaries to, duly and timely file all reports, statements and filings that
are required to be filed by any of them with respect to licenses under the
Communications Act, and comply in all respects therewith, including without
limitation the rules and regulations of the FCC, except where the failure to so
file or comply, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Each Loan Party shall comply
in all respects with all PUC licenses and the applicable state
telecommunications laws, except any such failure which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
result in the Loan Parties, taken as a whole, not being authorized to own or
operate any material portion of their property or assets, or incur or remain
liable with respect to any of the Obligations or Liens granted as security
therefor.
 
 
70

--------------------------------------------------------------------------------

 
 
Section 5.5.                Payment of Obligations.     Each Borrower will, and
will cause each of its Domestic Subsidiaries to, pay and discharge all of its
obligations and liabilities (including without limitation all taxes, assessments
and other government charges, levies and all other claims that could result in a
statutory Lien) before the same shall become delinquent or in default, except
where (a)(i)the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) such Borrower or such Domestic Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to make payment could not reasonably be expected to
result in a Material Adverse Effect.
 
Section 5.6.                Books and Records.     Each Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in which
complete entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrowers in conformity with GAAP.  The principal
records and books of account, including those concerning the Collateral, shall
be kept at the chief executive office of each Borrower.  The Borrowers will not
move such records and books of account or change its chief executive office or
the name under which it does business without (a) giving the Administrative
Agent at least 10 days’ prior written notice, and (b) executing and delivering,
or authorizing the filing by the Administrative Agent of, financing statements
reasonably satisfactory to the Administrative Agent prior to such move or
change.
 
Section 5.7.                Visitation, Inspection, Etc.     Each Borrower will,
and will cause each of its Domestic Subsidiaries to, permit any representative
of the Administrative Agent or any Lender, to visit and inspect its properties
during normal business hours, to examine its books and records and to make
copies and take extracts therefrom, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all upon reasonable prior notice to the Borrowers; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall not conduct more than two (2) such visits and
inspections in any 12 month period; and provided, further, if an Event of
Default has occurred and is continuing, no prior notice shall be required.
 
Section 5.8.                Maintenance of Properties; Insurance.     Each
Borrower will, and will cause each of its Domestic Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in reasonably good
working order and condition, ordinary wear and tear excepted, (b) maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business, and the properties and business of their Domestic
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations, and (c) at all times shall name Administrative Agent as additional
insured on all liability policies of the Borrowers and their Domestic
Subsidiaries.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 5.9.                Use of Proceeds and Letters of Credit.     The
Borrowers will use the proceeds of (i) all Loans funded on the Closing Date to
pay fees and expenses associated with the closing of this Agreement and to
refinance the Existing Indebtedness and (ii) all other Loans to finance working
capital needs and for other general corporate purposes of the Borrowers and
their Domestic Subsidiaries.  No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.  All Letters of Credit will be used for general corporate
purposes.
 
Section 5.10.              Additional Subsidiaries.
 
(a)           If any Domestic Subsidiary becomes a Material Subsidiary after the
Closing Date, or any Material Subsidiary is acquired or formed after the Closing
Date, the Borrowers will promptly notify the Administrative Agent and the
Lenders thereof and, within ten (10) Business Days after any such Domestic
Subsidiary becomes a Material Subsidiary, or such Material Subsidiary is
acquired or formed, will cause such Material Subsidiary to become a Subsidiary
Loan Party.   A Material Subsidiary shall become an additional Subsidiary Loan
Party by executing and delivering to the Administrative Agent a Guaranty and
Security Agreement Supplement substantially in the form of Exhibit D to the
Guaranty and Security Agreement, accompanied by (i) all other Loan Documents
related thereto and all documents, instruments and certificates as may be
required pursuant to Section 5.12, (ii) certified copies of certificates or
articles of incorporation or organization, by-laws, membership operating
agreements, and other organizational documents, appropriate authorizing
resolutions of the board of directors of such Domestic Subsidiaries, and
opinions of counsel comparable to those delivered pursuant to Section 3.1(b),
and (iii) such other documents and instruments as the Administrative Agent may
reasonably request.  No Domestic Subsidiary that becomes a Subsidiary Loan Party
shall thereafter cease to be a Subsidiary Loan Party or be entitled to be
released or discharged from its obligations under the Guaranty and Security
Agreement (except as otherwise expressly provided for herein or therein).
 
(b)           If, at any time, the aggregate revenue or assets (on a
non-consolidated basis) of the Borrowers and those Subsidiaries that are then
Subsidiary Loan Parties are less than the Aggregate Subsidiary Threshold, then
the Borrowers shall cause one or more other Domestic Subsidiaries to become
additional Subsidiary Loan Parties, as provided in clause (a) above, within ten
(10) Business Days after such revenues or assets become less than the Aggregate
Subsidiary Threshold so that after including the revenue and assets of any such
additional Subsidiary Loan Parties, the aggregate revenue and assets (on a
non-consolidated basis) of the Borrowers and all such Subsidiary Loan Parties
would equal or exceed the Aggregate Subsidiary Threshold.  Upon the occurrence
and during the continuation of any Event of Default, if the Required Lenders so
direct, the Borrowers shall (i) cause all of its Domestic Subsidiaries to become
additional Subsidiary Loan Parties, as provided in clause (a) above, within ten
(10) Business Days after the Borrowers’ receipt of written confirmation of such
direction from the Administrative Agent.  The Borrowers may elect at any time to
have any Subsidiary become an additional Subsidiary Loan Party as provided in
clause (a) above.
 
 
72

--------------------------------------------------------------------------------

 
 
Section 5.11.              Post Closing Obligations.     The Borrowers agree to
provide to the Administrative Agent (a) within the sixty (60) days following the
Closing Date, each of the following, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent: (i) a charge over
shares executed by International pursuant to which International grants a
perfected Lien under English law in favor of the Administrative Agent for the
benefit of the Lenders in 65% of the voting equity interests and 100% of the
non-voting equity interests of each of MFN Europe, Ltd. and AboveNet
Communications Europe Limited, (ii) favorable legal opinions of counsel to
International, MFN Europe, Ltd. and AboveNet Communications Europe Limited
addressed to the Administrative Agent and each Lender, pertaining to the matters
described in clause (i) above and (iii) to the extent deemed necessary or
advisable by the Administrative Agent, certificates representing the equity
interests so pledged by International, together with an undated stock (or
analogous) power for each such certificate executed in blank by a duly
authorized officer of International and (b) within the thirty (30) days
following the Closing Date, each of the following, which shall be in form and
substance reasonably satisfactory to the Administrative Agent: certificates of
good standing from the Secretary of State of each of Illinois and South Carolina
with respect to ACI’s qualification to transact business as a foreign
corporation in each such jurisdiction.
 
Section 5.12.              Further Assurances.     The Borrowers will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, continuation statements,
amendments, mortgages and deeds of trust) that may be required under applicable
law, or that the Required Lenders or the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Permitted Liens) of the security interests and Liens
created or intended to be created by the Security Documents.  In addition, from
time to time, the Borrowers will, at their cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrowers and the Subsidiary Loan
Parties (including real and other properties acquired subsequent to the Closing
Date)).  Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrowers shall deliver or cause to be delivered
to the Administrative Agent all such instruments and documents (including legal
opinions, title insurance policies and lien searches) as the Administrative
Agent shall reasonably request to evidence compliance with this Section.  The
Borrowers agree to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.  In furtherance of the foregoing, the Borrowers will
give prompt notice to the Administrative Agent of the acquisition by a Borrower
or any of the Subsidiary Loan Parties of any real property (or any fee interest
in real property) having a value in excess of $2,500,000.
 
 
73

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
FINANCIAL COVENANTS
 
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 6.1.                 Leverage Ratio.     The Borrowers will maintain, as
of the end of each Fiscal Quarter commencing with the Fiscal Quarter ending
March 31, 2011, a Leverage Ratio not greater than 2.50:1.00.
 
Section 6.2.                 Interest Coverage Ratio.     The Borrowers will
maintain, as of the end of each Fiscal Quarter commencing with the Fiscal
Quarter ending March 31, 2011, an Interest Coverage Ratio not less than
3.00:1.00.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
 
Section 7.1.                 Indebtedness and Preferred Equity.     The
Borrowers will not, and will not permit any of their Domestic Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           the Obligations;
 
(b)           Indebtedness of the Borrowers and their Domestic Subsidiaries
existing on the date hereof and set forth on Schedule 7.1 and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement) or shorten the maturity or the weighted
average life thereof;
 
(c)           Indebtedness of the Borrowers or any Domestic Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided, that such Indebtedness
is incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvements or extensions, renewals, and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed $20,000,000 at any time outstanding;
 
 
74

--------------------------------------------------------------------------------

 
 
(d)           Indebtedness of the Borrowers owing to any Subsidiary and
Indebtedness of any Domestic Subsidiary owing to the Borrowers or any other
Subsidiary; provided, that any such Indebtedness that will be owed by or to a
Subsidiary that is not a Subsidiary Loan Party shall not be incurred or assumed
unless the incurrence or assumption thereof would be permitted pursuant to
Section 7.4; provided further that any such intercompany Indebtedness owing to a
Loan Party in excess of $250,000 in the aggregate during any Fiscal Year shall
be evidenced by a promissory note and such note shall be pledged, be
subordinated to the Obligations and delivered to the Administrative Agent
pursuant to the Guaranty and Security Agreement as additional collateral
security for the Obligations;
 
(e)           Guarantees by the Borrowers of Indebtedness of any Subsidiary and
by any Domestic Subsidiary of Indebtedness of the Borrowers or any other
Subsidiary; provided, that Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party shall be subject to Section 7.4;
 
(f)           Indebtedness of any Person which becomes a Loan Party after the
date of this Agreement; provided, that (i) such Indebtedness exists at the time
that such Person becomes a Loan Party and is not created in contemplation of or
in connection with such Person becoming a Loan Party and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed
$25,000,000 outstanding at any time;
 
(g)           Indebtedness in respect of Hedging Obligations permitted by
Section 7.10;
 
(h)           the uncollateralized portion of letters of credit (other than
Letters of Credit), in an aggregate stated amount not to exceed $10,000,000 at
any time outstanding and issued in the ordinary course of business in lieu of
surety and performance bonds or deposits; and
 
(i)           additional unsecured Indebtedness so long as (i) no Default or
Event of Default shall have occurred and be continuing at the time thereof or
would result therefrom and (ii) immediately after giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis, the Borrowers shall be in
compliance with (x) the financial covenant set forth in Section 6.2, (y) a
Leverage Ratio of not greater than 2.00:1.00 and (z) the Borrowers shall have
not less than $30,000,000 of Liquidity, of which the aggregate amount of
Revolving Loans that would be available to be funded to the Borrowers at such
time pursuant to Section 2.2 is not less than $15,000,000.
 
The Borrowers will not, and will not permit any Domestic Subsidiary to, issue
any preferred stock or any other preferred equity interest that (i) matures or
is mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrowers or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.
 
Section 7.2.                Negative Pledge.     The Borrowers will not, and
will not permit any of their Domestic Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired, except for the following (collectively, “Permitted Liens”):
 
(a)           Liens securing the Obligations;
 
 
75

--------------------------------------------------------------------------------

 
 
(b)           Permitted Encumbrances;
 
(c)           any Liens on any property or asset of the Borrowers or any
Domestic Subsidiary existing on the Closing Date set forth on Schedule 7.2;
provided, that such Lien shall not apply to any other property or asset of the
Borrowers or any Domestic Subsidiary;
 
(d)           purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;
 
(e)           Liens on property or assets acquired pursuant to Section 7.4(k),
or on property or assets of a Domestic Subsidiary of the Borrowers acquired
pursuant to Section 7.4(k), in each case, which Liens are in existence at the
time such property or assets or such Domestic Subsidiary is acquired pursuant to
Section 7.4(k); provided, that, (x) any Indebtedness that is secured by such
Liens is permitted to exist under Section 7.1 and (y) such Liens were not
incurred in connection with, or in contemplation or anticipation of, such
acquisition and do not attach to any other asset of the Borrowers or any of
their Domestic Subsidiaries;
 
(f)           other Liens with an aggregate fair value not to exceed $2,000,000,
provided that no such Lien shall reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; and
 
(g)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (f) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
 
Section 7.3.                 Fundamental Changes; Line of Business.
 
(a)           The Borrowers will not, and will not permit any Domestic
Subsidiary to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of their Domestic
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) a Borrower or any Domestic Subsidiary may merge with a
Person if such Borrower (or such Domestic Subsidiary if a Borrower is not a
party to such merger) is the surviving Person, (ii) any Domestic Subsidiary that
is not a Borrower may merge into another Domestic Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person, (iii) any Domestic Subsidiary may sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to a
Borrower or to a Subsidiary Loan Party and (iv) any Domestic Subsidiary (other
than a Subsidiary Loan Party) may liquidate or dissolve if the Borrowers
determine in good faith that such liquidation or dissolution is in the best
interests of the Borrowers and is not materially disadvantageous to the Lenders;
provided, that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.6.
 
 
76

--------------------------------------------------------------------------------

 
 
(b)           The Borrowers will not, and will not permit any of their Domestic
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrowers and their Domestic Subsidiaries on the date hereof
and businesses reasonably related thereto.
 
Section 7.4.                Investments, Loans, Etc.     The Borrowers will not,
and will not permit any of their Domestic Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any Capital Stock or evidence of
indebtedness, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets of a Person, or
any assets of any other Person that constitute a business unit or division of
any other Person, or create or form any Domestic Subsidiary (all of the
foregoing being collectively called “Investments”), except:
 
(a)           Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
 
(b)           Cash and Permitted Investments so long as such Investments are
maintained in accounts subject to a Deposit Account Control Agreement, a
Securities Account Control Agreement or in Excluded Accounts;
 
(c)           Guarantees constituting Indebtedness permitted by Section 7.1;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall be
permitted only to the extent that an Investment in the principal amount of such
Indebtedness would be permitted to be made at the time of determination pursuant
to clause (j) or (k) of this Section 7.4;
 
(d)           loans or advances to employees, officers or directors of the
Borrowers or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $5,000,000 at any time;
 
(e)           Hedging Transactions permitted by Section 7.10;
 
(f)           accounts receivable created, acquired or made and trade credit
extended in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
 
 
77

--------------------------------------------------------------------------------

 
 
(g)           Investments consisting of stock, obligations, securities or other
property received in settlement of accounts receivable (created in the ordinary
course of business); provided, however, that the aggregate amount of all such
Investments under this clause (g) does not exceed $2,000,000 at any time;
 
(h)           so long as (i) no Default or Event of Default shall have occurred
and be continuing at the time thereof and (ii) immediately after giving effect
to such Investment, the amount of Revolving Loans that would be available to be
funded to the Borrowers pursuant to Section 2.2 is not less than $10,000,000,
Investments in Subsidiaries which are not Loan Parties, following the Closing
Date, in an aggregate amount not to exceed $15,000,000; provided that such
Investments shall be made in the form of intercompany Indebtedness subject to
the terms set forth in Section 7.1(d);
 
(i)           so long as (i) no Default or Event of Default shall have occurred
and be continuing at the time thereof and (ii) immediately after giving effect
to such Investment, the amount of Revolving Loans that would be available to be
funded to the Borrowers pursuant to Section 2.2 is not less than $10,000,000,
repurchases of Capital Stock from employees and directors in an amount not to
exceed (x) $5,000,000 in the aggregate during any Fiscal Year or (y) $10,000,000
in the aggregate at any time;
 
(j)           so long as (i) no Default or Event of Default shall have occurred
and be continuing at the time thereof and (ii) immediately after giving effect
to such Investment, the amount of Revolving Loans that would be available to be
funded to the Borrowers pursuant to Section 2.2 is not less than $10,000,000,
Investments in a Person that is not a Loan Party in an amount not to exceed (x)
$2,000,000 in the aggregate during any Fiscal Year or (y)  $5,000,000 in the
aggregate at any time;
 
(k)           Investments (including Investments in the Borrowers and their
Subsidiaries) so long as (x) no Default or Event of Default shall have occurred
and be continuing at the time thereof or would result therefrom, (y) immediately
after giving effect thereto on a Pro Forma Basis, the Borrowers shall be in
compliance with (i) the financial covenant set forth in Section 6.2 and (ii) a
Leverage Ratio of not greater than 2.00:1.00 and (z) immediately after giving
effect to such Investment on a Pro Forma Basis, the Borrowers shall have not
less than $50,000,000 of Liquidity, of which the aggregate amount of Revolving
Loans that would be available to be funded to the Borrowers at such time
pursuant to Section 2.2 is not less than $25,000,000;
 
(l)           Investments in or to Loan Parties so long as (x) no Default or
Event of Default shall have occurred and be continuing at the time thereof or
would result therefrom and (y) immediately after giving effect to such
Investment on a Pro Forma Basis, the Borrowers shall be in compliance with the
financial covenant set forth in Section 6.2; and
 
(m)         transactions effected pursuant to and in accordance with the Rights
Agreement; provided, that (x) to the extent any cash is to be paid pursuant to
the Rights Agreement, such payment is permitted pursuant to clause (k)
immediately above, and (y) the amount to be paid does not exceed $500,000 in the
aggregate.
 
 
78

--------------------------------------------------------------------------------

 
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).
 
Section 7.5.                 Restricted Payments.     The Borrowers will
not, and will not permit their Domestic Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any dividend or distribution on
any class of Capital Stock of the Borrowers or their Domestic Subsidiaries, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of such Capital Stock or any Indebtedness of the
Borrowers or any Domestic Subsidiary subordinated to the Obligations or any
Guarantee thereof or any options, warrants, or other rights to purchase such
Capital Stock or such Indebtedness, whether now or hereafter outstanding (each,
a “Restricted Payment”), except for (i) dividends or distributions payable by
AboveNet solely in shares of any class of its common stock or rights to acquire
such shares of common stock, (ii) Restricted Payments made by any Subsidiary to
the Borrowers or to any Subsidiary Loan Party, on at least a pro rata basis with
any other shareholders if such Subsidiary is not wholly owned by the Borrowers
and other wholly owned Subsidiaries, (iii) Restricted Payments made by AboveNet
so long as (x) no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, (y) after giving
effect thereto on a Pro Forma Basis, the Borrowers shall be in compliance with
(i) the financial covenant set forth in Section 6.2 and (ii) a Leverage Ratio of
not greater than 2.00:1.00 and (z) immediately after giving effect to such
Restricted Payment on a Pro Forma Basis, the Borrowers shall have not less than
$50,000,000 of Liquidity, of which the aggregate amount of Revolving Loans that
would be available to be funded to the Borrowers at such time pursuant to
Section 2.2 is not less than $25,000,000, (iv) repurchases of Capital Stock
Permitted pursuant to Section 7.4(i) and (v) Restricted Payments made pursuant
to and in accordance with the Rights Agreement; provided, that, to the extent
any cash is to be paid pursuant to the Rights Agreement, (x) such payment shall
also be permitted pursuant to clause (iii) immediately above, and (y) the amount
to be paid does not exceed $500,000 in the aggregate.
 
Section 7.6.                Sales and Dispositions.     The Borrowers will not,
and will not permit any of their Domestic Subsidiaries to, make any Disposition
or, in the case of any Domestic Subsidiary, issue or sell any shares of such
Domestic Subsidiary’s Capital Stock to any Person other than a Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except:
 
(a)           the Loan Parties may make Dispositions of assets having a fair
market value not to exceed $15,000,000 in any Fiscal Year so long as the
proceeds of such Dispositions consist solely of cash; and
 
(b)           the Loan Parties and their Domestic Subsidiaries may make other
Dispositions in any Fiscal Year of assets having an aggregate fair market value
of not greater than $30,000,000.
 
 
79

--------------------------------------------------------------------------------

 
 
Section 7.7.                Transactions with Affiliates.     The Borrowers will
not, and will not permit any of their Domestic Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of their officers, directors or Affiliates, except (a) in
the ordinary course of business at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrowers and any Subsidiary Loan Party not involving any of their
officers, directors or other Affiliates, (c) intercompany transactions expressly
permitted by Section 7.1, Section 7.3, Section 7.4, Section 7.5 and Section 7.6,
(c) employment arrangements with officers and directors of the Borrowers and
their Subsidiaries, including, without limitation, compensation and
reimbursement of expenses of officers and directors of the Borrowers and their
Subsidiaries (i) in the ordinary course of business, or (ii) that is approved by
the Board of Directors of or Compensation Committee of AboveNet or the
applicable Loan Party, (d) services rendered by a Loan Party to any Foreign
Subsidiary or to any Domestic Subsidiary which is not a Loan Party, to the
extent the value of such services rendered by all Loan Parties does not exceed
$10,000,000 in the aggregate during any Fiscal Year, and the value of such
services for the purposes of determining compliance with this Section shall be
determined based on the arms-length fees charged by the Domestic Subsidiaries to
unrelated third parties in the ordinary course of business and consistent with
past practices, (e) repurchases of Capital Stock from employees and directors to
the extent permitted by Section 7.4(i) and (f) Capital Stock granted by AboveNet
to employees in management of Foreign Subsidiaries in accordance with plans
approved by the Board of Directors or Compensation Committee of AboveNet.
 
Section 7.8.                Restrictive Agreements.     The Borrowers will not,
and will not permit any Domestic Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrowers or any Domestic
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Domestic Subsidiary to pay dividends or other distributions with respect to its
Capital Stock, to make or repay loans or advances to a Borrower or any other
Subsidiary, to Guarantee Indebtedness of a Borrower or any other Subsidiary or
to transfer any of its property or assets to a Borrower or any other Subsidiary;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary (other than a Borrower) pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is sold and such sale is permitted hereunder, (iii) clause (a)
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions and
conditions apply only to the property or assets securing such Indebtedness,
(iv)  clause (a) shall not apply to restrictions or conditions imposed by any
agreement (such as collocation agreements, license agreements or lease
agreements) entered into in the ordinary course of business and which by their
terms prohibit such Loan Party from granting a Lien (x) in such agreement or (y)
the assets subject to such agreement; provided, that, the amount of any such
assets subject to such agreements does not exceed $10,000,000 in the aggregate
at any time and (v) any Permitted Lien or any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien.
 
 
80

--------------------------------------------------------------------------------

 
 
Section 7.9.                Sale and Leaseback Transactions.     The Borrowers
will not, and will not permit any of their Domestic Subsidiaries to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred; except for network assets sold and leased
back to a Loan Party in the ordinary course of business so long as the fair
market value of the assets so sold does not exceed $15,000,000 in the aggregate.
 
Section 7.10.              Hedging Transactions.     The Borrowers will not, and
will not permit any of their Domestic Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrowers or any Domestic
Subsidiary is exposed in the conduct of its business or the management of its
liabilities.  Solely for the avoidance of doubt, the Borrowers acknowledge that
a Hedging Transaction entered into for speculative purposes or of a speculative
nature (which shall be deemed to include any Hedging Transaction under which the
Borrowers or any of their Subsidiaries is or may become obliged to make any
payment (i) in connection with the purchase by any third party of any Capital
Stock or any Indebtedness or (ii) as a result of changes in the market value of
any Capital Stock or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.
 
Section 7.11.              Amendment to Material Documents.     The Borrowers
will not, and will not permit any of their Domestic Subsidiaries to, amend,
modify or waive any of its rights in any manner that is adverse in any material
respect to the interests of the Lenders or the Borrowers under (a) its
respective certificate or articles of incorporation, bylaws, limited liability
company operating agreement, partnership agreement or other organizational
documents or (b) Material Contracts.
 
Section 7.12.              Accounting Changes.     The Borrowers will not, and
will not permit any of their Domestic Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change the Fiscal Year of the Borrowers or of any of their
Subsidiaries, except to change the Fiscal Year of a Subsidiary to conform its
fiscal year to that of the Borrowers.
 
Section 7.13.             Government Regulation.     Neither the Borrowers nor
any of their Domestic Subsidiaries will (a) be or become subject at any time to
any law, regulation, or list of any Governmental Authority of the United States
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrowers or from otherwise conducting
business with the Loan Parties, or (b) fail to provide documentary and other
evidence of the identity of the Loan Parties as may be requested by the Lenders
or the Administrative Agent at any time to enable the Lenders or the
Administrative Agent to verify the identity of the Loan Parties or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the Patriot Act.
 
 
81

--------------------------------------------------------------------------------

 
 
Section 7.14.            ERISA.

The Borrowers will not and will not cause or permit any ERISA Affiliate to cause
or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to have a Material Adverse Effect.
 
Section 7.15.            Deposit Account Control Agreements; Bank Accounts.
 
The Borrowers will not, and will not permit any of their Domestic Subsidiaries
to, open, maintain or otherwise have any account, other than (a) deposit
accounts that are subject to a Deposit Account Control Agreement, and (b)
Excluded Accounts; provided, however, that in no event shall (i) the aggregate
amounts on deposit in any the Excluded Accounts set forth in letter “(iii)” of
the definition of “Excluded Account” as of any date of determination exceed an
amount equal to the amount of payroll payable to employees of the Loan Parties
during the fifteen (15) day period immediately following such date of
determination, and (ii) the aggregate amounts on deposit in any Excluded Account
set forth in letter “(ii)” of the definition of “Excluded Accounts” shall not
exceed $250,000 in cash or cash equivalents.
 
ARTICLE VIII

 
EVENTS OF DEFAULT
 
Section 8.1.               Events of Default.  If any of the following events
(each an “Event of Default”) shall occur:
 
(a)           the Borrowers shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
 
(b)          the Borrowers shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
 
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrowers or any Domestic Subsidiary in or in connection with this
Agreement or any other Loan Document (including the Schedules attached thereto)
and any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or
 
(d)          the Borrowers shall fail to observe or perform any covenant or
agreement contained in Section 5.1, Section 5.2, Section 5.3 (with respect to
the Borrowers’ or any Domestic Subsidiary’s existence), Section 5.8(b), Section
5.9, Section 5.10 or ARTICLE VI or ARTICLE VII or Sections 6 and 7 of the
Guaranty and Security Agreement; or

 
82

--------------------------------------------------------------------------------

 
 
(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of a Borrower
becomes aware of such failure, or (ii) notice thereof shall have been given to
the Borrowers by the Administrative Agent or any Lender; or
 
(f)           (i) any Borrower or any Domestic Subsidiary (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Material Indebtedness; or (ii) any
Borrower or any Domestic Subsidiary fails to observe or perform any other
agreement or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating to such Material
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, with the giving of notice if required, such Material
Indebtedness to be accelerated or demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; or
 
(g)          any Borrower or any Domestic Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for any such Borrower or any such Domestic Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors, or (vi) take any action
for the purpose of effecting any of the foregoing; or
 
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Domestic Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for any Borrower or any Domestic Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
 
(i)           any Borrower or any Domestic Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or
 
(j)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrowers
or their Domestic Subsidiaries in an aggregate amount exceeding $5,000,000; or

 
83

--------------------------------------------------------------------------------

 
 
(k)           any judgment or order for the payment of money in excess of
$20,000,000 in the aggregate shall be rendered against any Borrower or any
Domestic Subsidiary (to the extent not covered by independent third-party
insurance as to which the insurer has acknowledged in writing its obligation to
cover in its entirety), and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(l)           any non-monetary judgment or order shall be rendered against any
Borrower or any Domestic Subsidiary that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(m)          a Change in Control shall occur or exist; or
 
(n)           (i) any Borrower or any Domestic Subsidiaries shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any part of the business of the Borrowers and their Domestic
Subsidiaries, such order has or could reasonably be expected to have a Material
Adverse Effect and such order shall continue in effect for more than thirty (30)
days or (ii) any strike, lockout, labor dispute, embargo, condemnation, act of
God or public enemy or terrorism, or other casualty, which in any such case
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities of the Borrowers or
their Domestic Subsidiaries if such event or circumstance is not covered by
business interruption insurance and would have a Material Adverse Effect; or
 
(o)           (i) the loss, suspension or revocation of, or failure to renew,
any license, permit or authorization now held or hereafter acquired by the
Borrowers or any of their Domestic Subsidiaries, or any other action shall be
taken by any Governmental Authority in response to any alleged failure by a
Borrowers or any Domestic Subsidiary to be in compliance with applicable law if
such loss, suspension, revocation or failure to renew or other action,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (ii) a Governmental Authority shall have revoked any
Governmental Approvals to the extent that such revocation could reasonably be
expected to have a Material Adverse Effect, regardless of whether such
Governmental Approval was held by or originally issued for the benefit of a Loan
Party; or
 
(p)           any provision of any Security Document shall for any reason cease
to be valid and binding on, or enforceable against, any Loan Party, or any Loan
Party shall so state in writing, or any Loan Party shall seek to terminate any
such Security Document; or

 
84

--------------------------------------------------------------------------------

 
 
(q)           if a Borrower or any other Loan Party refuses to permit the
Administrative Agent or any other Lender to inspect, examine, verify or audit
the Collateral as required by the provisions of this Agreement or the Guaranty
and Security Agreement; or
 
(r)           (i) any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by any Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except for Permitted
Liens or as otherwise expressly provided in this Agreement or such Security
Document) security interest in the securities, assets or properties covered
thereby, except to the extent that any such loss results solely from the actions
or the failure to act of the Administrative Agent or (ii) there shall occur any
rescission, revocation or modification of any instruction or agreement regarding
any Blocked Account or the bank accounts relating thereto, or any such
instruction or agreement is amended or terminated without the written consent of
the Administrative Agent, and in each such case, any amounts remain on deposit
in such Blocked Account or related bank accounts more than five (5) Business
Days following such event; or
 
(s)           any “Event of Default” shall have occurred and be continuing
(beyond any applicable period of grace, if any, therein provided) under any
other Loan Document (other than this Agreement);
 
then, and in every such event (other than an event with respect to the Borrowers
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrowers, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
 
Section 8.2.               Application of Proceeds from Collateral.
 
All proceeds from each sale of, or other realization upon, all or any part of
the Collateral by the Administrative Agent or any of the Lenders during the
existence of an Event of Default shall be applied as follows:
 
(a)           first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;

 
85

--------------------------------------------------------------------------------

 
 
(b)          second, to the fees and other reimbursable expenses of the
Administrative Agent, Swingline Lender and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;
 
(c)           third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
 
(d)          fourth, to the fees due and payable under clauses (b) and (c) of
Section 2.13 of this Agreement and interest then due and payable under the terms
of this Agreement, until the same shall have been paid in full;
 
(e)           fifth, to the aggregate outstanding principal amount of the Loans,
the LC Exposure and, to the extent secured by Liens, the Net Mark-to-Market
Exposure of the Borrowers and the Subsidiary Loan Parties, until the same shall
have been paid in full, allocated pro rata among the Lenders and any Affiliates
of Lenders that hold Net Mark-to-Market Exposure based on their respective pro
rata shares of the aggregate amount of such Loans, LC Exposure and Net
Mark-to-Market Exposure;
 
(f)           sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 105% of the LC Exposure after giving effect to the foregoing clause fifth;
 
(g)          seventh, to all other Obligations until the same shall have been
paid in full; and
 
(h)          to the extent any proceeds remain, to the Borrowers or other
parties lawfully entitled thereto.
 
All amounts allocated pursuant to the foregoing clauses second through seventh
to the Lenders as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided, however, that all amounts
allocated to that portion of the LC Exposure comprised of the aggregate undrawn
amount of all outstanding Letters of Credit pursuant to clause fifth and sixth
shall be distributed to the Administrative Agent, rather than to the Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.21(g).

 
86

--------------------------------------------------------------------------------

 
 
ARTICLE IX

 
THE ADMINISTRATIVE AGENT
 
Section 9.1.               Appointment of Administrative Agent.
 
(a)           Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
(b)           The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
 
Section 9.2.               Nature of Duties of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment by a court of competent jurisdiction.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrowers or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in ARTICLE III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrowers) concerning all matters
pertaining to such duties.

 
87

--------------------------------------------------------------------------------

 
 
Section 9.3.               Lack of Reliance on the Administrative Agent.  Each
of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each of the Lenders, the Swingline Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.  Each of the Lenders acknowledges and agrees that outside legal
counsel to the Administrative Agent in connection with the preparation,
negotiation, execution, delivery and administration (including any amendments,
waivers and consents) of this Agreement and the other Loan Documents is acting
solely as counsel to the Administrative Agent and is not acting as counsel to
any Lender (other than the Administrative Agent and its Affiliates) in
connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.
 
Section 9.4.               Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
 
Section 9.5.               Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.

 
88

--------------------------------------------------------------------------------

 
 
Section 9.6.               The Administrative Agent in its Individual Capacity. 
The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms “Lenders”,
“Required Lenders”, “holders of Notes”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrowers or any Subsidiary or Affiliate of the
Borrowers as if it were not the Administrative Agent hereunder.
 
Section 9.7.               Successor Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrowers.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrowers provided that no Default or
Event of Default shall exist at such time.  If no successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or any
state thereof or a bank which maintains an office in the United States, having a
combined capital and surplus of at least $500,000,000.
 
(b)           Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
(c)           In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, the Issuing Bank and/or the Swingline
Lender may, upon prior written notice to the Borrowers and the Administrative
Agent, resign as Issuing Bank or Swingline Lender, respectively, effective at
the close of business on a date specified in such notice (which date may not be
less than five Business Days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrowers or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swingline Lender will have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrowers or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 9.8.               Authorization to Execute other Loan Documents;
Collateral.
 
(a)           Each Lender authorizes the Administrative Agent to enter into each
of the Loan Documents to which it is a party (other than this Agreement) and to
take all action contemplated by such Loan Documents.  Each Lender agrees (except
to the extent provided in Section 9.7(b) following the resignation of the
Administrative Agent) that no Lender, other than the Administrative Agent acting
on behalf of all Lenders, shall have the right individually to seek to realize
upon the security granted by any Loan Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Lenders, upon the terms of the Loan Documents.
 
(b)           In the event that any Collateral is pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Lenders.
 
(c)           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment and satisfaction of all of the Obligations or the transactions
contemplated hereby; (ii) as permitted by, but only in accordance with, the
terms of the applicable Loan Document; (iii) if approved, authorized or ratified
in writing by the Required Lenders, unless such release is required to be
approved by all of the Lenders hereunder; (iv) granted by a Subsidiary in the
case of the sale of the Subsidiary permitted by the terms of this Agreement; or
(v) upon the release of any Lien on any assets which are transferred or disposed
of in accordance with the terms of this Agreement.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this clause.

(d)           Upon any sale or transfer of assets constituting Collateral which
is expressly permitted pursuant to the terms of any Loan Documents, or consented
to in writing by the Required Lenders, and upon at least ten (10) Business Days’
prior written request by the Borrowers, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent’s opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
any Loan Party) in respect of all interests retained by the Borrowers or any
Subsidiary Loan Party, including (without limitation) the proceeds of the sale,
all of which shall continue to constitute part of the Collateral.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 9.9.               No Other Duties, etc.  Each Lender and the Borrowers
(for themselves and the other Loan Parties) hereby agrees that none of the
Arranger or any Co-Syndication Agent listed on the cover page of this Agreement,
in their capacities as such, shall have any duties or obligations under any Loan
Documents to the Borrowers, any Lender or any Loan Party.
 
Section 9.10.             Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrowers and without limiting the obligation of the Borrowers to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.
 
Section 9.11.             Administrative Agent May File Proofs of Claim.
 
(a)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans or Revolving Credit
Exposure and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank, the Swingline Lender and the
Administrative Agent and its agents and counsel and all other amounts due the
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
under Section 10.3) allowed in such judicial proceeding; and
 
(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
 
 
91

--------------------------------------------------------------------------------

 
 
(b)          Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender, the Swingline Lender and the Issuing Bank to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Swingline
Lender and the Issuing Bank, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.


ARTICLE X

 
MISCELLANEOUS
 
Section 10.1.             Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, sent by
telecopy or other electronic transmission, as follows:
 
To the Borrowers:
c/o AboveNet, Inc.
 
360 Hamilton Avenue
 
7th Floor
 
White Plains, New York  10601
 
Attention: Chief Executive Officer
 
Telecopy Number: (914) 421-6793
 
E-mail:  wlaperch@above.net
   
With a copy to:
c/o AboveNet, Inc.
 
360 Hamilton Avenue
 
7th Floor
 
White Plains, New York 10601
 
Attention: General Counsel
 
Telecopy Number: (914) 421-7500
 
E-mail:  rsokota@above.net


 
92

--------------------------------------------------------------------------------

 


To the Administrative Agent
 
or Swingline Lender:
SunTrust Bank
 
303 Peachtree Street, N. E.
 
Atlanta, Georgia 30308
 
Attention:  Brian Guffin
 
Telecopy Number: (404) 588-8833
   
With a copy to:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N. E./ 25th Floor
 
Atlanta, Georgia 30308
 
Attention: Mr. Doug Weltz
 
Telecopy Number: (404) 221-2001
     
and
     
Alston & Bird LLP
 
1201 West Peachtree Street
 
Atlanta, Georgia  30309
 
Attention: Rick D. Blumen, Esq.
 
Telecopy: (404) 253-8366
   
To the Issuing Bank:
SunTrust Bank
 
25 Park Place, N. E./Mail Code 3706
 
Atlanta, Georgia 30303
 
Attention:  Letter of Credit Department
 
Telecopy Number: (404) 588-8129
   
To the Swingline Lender:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N.E./25th Floor
 
Atlanta, Georgia 30308
 
Attention: Mr. Doug Weltz
 
Telecopy Number: (404) 221-2001
   
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender


 
93

--------------------------------------------------------------------------------

 


 
Any party hereto may change its address, electronic mail address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto.  All such notices and other communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the mail or if delivered, upon delivery; provided, that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 10.1.



(b)           Any agreement of the Administrative Agent, the Issuing Bank and
the Lenders herein to receive certain notices by telephone, facsimile or other
electronic transmission is solely for the convenience and at the request of the
Borrowers.  The Administrative Agent, the Issuing Bank and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrowers to give such notice and the Administrative Agent,
the Issuing Bank and the Lenders shall not have any liability to the Borrowers
or other Person on account of any action taken or not taken by the
Administrative Agent, the Issuing Bank and the Lenders in reliance upon such
telephonic or facsimile notice.  The obligation of the Borrowers to repay the
Loans and all other Obligations hereunder shall not be affected in any way or to
any extent by any failure of the Administrative Agent, the Issuing Bank and the
Lenders to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Administrative Agent, the Issuing Bank and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent, the Issuing Bank and the Lenders to be contained in any
such telephonic or facsimile notice.
 
(c)           Notices and other communications to the Lenders, the Swingline
Lender and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, the Swingline Lender or the
Issuing Bank pursuant to ARTICLE II unless such Lender, the Swingline Lender,
the Issuing Bank, as applicable, and Administrative Agent have agreed to receive
notices under such Section by electronic communication and have agreed to the
procedures governing such communications.  The Administrative Agent or the
Borrowers may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them; provided that approval of such procedures may be
limited to particular notices or communications.
 
(d)           Unless the Administrative Agent otherwise prescribes, notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 
94

--------------------------------------------------------------------------------

 
 
Section 10.2.             Waiver; Amendments.
 
(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between or among the Borrowers and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder.  The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law.  No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrowers therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.2, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
 
(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrowers therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrowers and the Required Lenders or the Borrowers and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the date fixed for any scheduled payment of any principal
(excluding any mandatory prepayment) of, or interest on, any Loan or LC
Disbursement or any fees hereunder or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date for the termination or reduction of
any Commitment, without the written consent of each Lender directly affected
thereby (provided, that nothing herein shall prohibit or otherwise limit the
ability of any Lender to extend the Revolving Commitment Termination Date or
Term Loan Maturity Date with respect to any Loans held by, or Commitments
extended by, such Lender without the consent of any other Lender), (iv) change
Section 2.20(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (v) change
any of the provisions of this Section 10.2 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the consent of
each Lender; (vi) release any Loan Party or limit the liability of any Loan
Party under the Loan Documents, without the written consent of each Lender
except as otherwise permitted by Section 9.8(c); (vii) release all or
substantially all collateral (if any) securing any of the Obligations or agree
to subordinate any Lien in such collateral to any other creditor of the
Borrowers or any Subsidiary, without the written consent of each Lender;
(viii) subordinate the Loans to any other Indebtedness without the consent of
all Lenders, or (ix) increase the aggregate of all Commitments (other than
pursuant to Section 2.24) without the consent of all of the Lenders; provided
further, that no such agreement shall amend, modify or otherwise affect the
rights, duties or obligations of the Administrative Agent, the Swingline Lender
or the Issuing Bank without the prior written consent of such
Person.  Notwithstanding anything contained herein to the contrary, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (I) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender and (II) subject in all respects to Section 2.23, no amendment or waiver
shall reduce the principal amount of any Loan or reduce the rate of interest on
any Loan, in each case, owing to a Defaulting Lender, without the consent of
such Defaulting Lender and (y) this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrowers and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Section 2.18, Section 2.19,
Section 2.20 and Section 10.3), such Lender shall have no other commitment or
other obligation hereunder and shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.  Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrowers or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section)

 
95

--------------------------------------------------------------------------------

 
 
Section 10.3.             Expenses; Indemnification.
 
(a)           The Borrowers shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Administrative Agent, the Issuing Bank or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 10.3, or in connection with the Loans made or any
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 
96

--------------------------------------------------------------------------------

 

(b)           The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Swingline Lender and the Issuing Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by a
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites, (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by a Borrower or any Subsidiary, or any Environmental Liability related
in any way to a Borrower or any Subsidiary, or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by a Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if a Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c)           The Borrowers shall pay, and hold the Administrative Agent and
each of the Lenders harmless from and against, any and all present and future
stamp, documentary, and other similar taxes with respect to this Agreement and
any other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
 
(d)           To the extent that the Borrowers fail to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 
97

--------------------------------------------------------------------------------

 

(e)           To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated herein or therein,
any Loan or any Letter of Credit or the use of proceeds thereof.  No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
 
(f)           All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
 
Section 10.4.             Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
 
(i)            Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in paragraph Section 10.4(b)(i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided that the Borrowers shall be deemed to have consented to
any such lower amount unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof.

 
98

--------------------------------------------------------------------------------

 
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitments assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph Section 10.4(b)(i)(B) of
this Section and, in addition:
 
(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and


(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.


(iv)         Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.19 if such assignee is a Foreign Lender.
 
(v)          No Assignment to Borrowers.  No such assignment shall be made to
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

 
99

--------------------------------------------------------------------------------

 
 
(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.18, Section 2.19, Section 2.20 and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4.  If the consent of the Borrowers to an
assignment are required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrowers
shall be deemed to have given their consent five Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrowers, unless such consent is expressly refused
by the Borrowers prior to such fifth Business Day.


(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the
“Register”).  Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrowers at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrowers’
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrowers hereby agree that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute an “Indemnitee”
for purposes of Section 10.3.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrowers, the Administrative Agent, the Swingline Lender or the Issuing
Bank sell participations to any Person (other than a natural person, a Borrower
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 
100

--------------------------------------------------------------------------------

 
 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the date fixed for any scheduled payment of any
principal (excluding any mandatory prepayment) of, or interest on, any Loan or
LC Disbursement or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender directly
affected thereby, (iv) change Section 2.21(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby , without the written
consent of each Lender, (v) change any of the provisions of this Section 10.4 or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release any Loan Party or limit the
liability of any Loan Party under the Loan Documents, without the written
consent of each Lender except as otherwise permitted by Section 9.8(c); (vii)
release all or substantially all collateral (if any) securing any of the
Obligations or agree to subordinate any Lien in such collateral to any other
creditor of the Borrowers or any Subsidiary, without the written consent of each
Lender; (viii) subordinate the Loans to any other Indebtedness without the
consent of all Lenders, or (ix) increase the aggregate of all Commitments (other
than pursuant to Section 2.24) without the consent of all of the
Lenders.  Subject to paragraph (f) of this Section 10.4, the Borrowers agree
that each Participant shall be entitled to the benefits of Section 2.18, Section
2.19, and Section 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.4.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18 as though it were a Lender.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrowers’ prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.20 unless
the Borrowers are notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 
101

--------------------------------------------------------------------------------

 
 
Section 10.5.             Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)           EACH LOAN DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN
A LOAN DOCUMENT) WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF
LAW AND CONFLICT OF LAW RULES).
 
(b)           The Borrowers hereby irrevocably and unconditionally submit, for
themselves and their property, to the exclusive jurisdiction of the United
States District Court of the Southern District of New York, and the Supreme
Court of the State of New York sitting in New York county and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the extent permitted by applicable law, such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrowers or their properties in the courts
of any jurisdiction.
 
(c)           The Borrowers irrevocably and unconditionally waive any objection
which they may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 
102

--------------------------------------------------------------------------------

 
 
Section 10.6.             WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.7.             Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrowers, any such notice being expressly
waived by the Borrowers to the extent permitted by applicable law, to set off
and apply against all deposits (general or special, time or demand, provisional
or final) of the Borrowers at any time held or other obligations at any time
owing by such Lender and the Issuing Bank to or for the credit or the account of
the Borrowers against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
contingent or unmatured.  Each Lender and the Issuing Bank agree promptly to
notify the Administrative Agent and the Borrowers after any such set-off and any
application made by such Lender and the Issuing Bank, as the case may be;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.  Each Lender and the Issuing Bank agrees to apply
all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by the
Borrowers and any of their Subsidiaries to such Lender or Issuing Bank.
 
Section 10.8.            Counterparts; Integration.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy or by email, in pdf format), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  This Agreement, the Fee Letter, the other Loan Documents,
and any separate letter agreement(s) relating to any fees payable to the
Administrative Agent constitute the entire agreement among the parties hereto
and thereto regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters.  Delivery of an executed counterpart of a signature page of this
Agreement and any other Loan Document by telecopy or by email, in pdf format,
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document.

 
103

--------------------------------------------------------------------------------

 
 
Section 10.9.             Survival.  All covenants, agreements, representations
and warranties made by the Borrowers herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Section 2.18, Section 2.19, Section
2.20, and Section 10.3 and ARTICLE IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.  All representations and warranties made herein, in the Loan Documents
in the certificates, reports, notices, and other documents delivered pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
 
Section 10.10.           Severability.  Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 10.11.           Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrowers or any
of their Subsidiaries or any of their respective businesses, to the extent such
information is designated in writing as confidential or would reasonably be
expected to be deemed by the Borrowers to be confidential, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrowers or
any of their Subsidiaries, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent, the Issuing Bank or any such
Lender including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent
shall, to the extent permitted by applicable law, provide prompt notice of such
disclosure to the Borrowers, (iii) to the extent requested by any regulatory
agency or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 10.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrowers, (v) in connection with the exercise of any
remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (B)
any actual or prospective party (or its Related Parties) to any Hedging
Transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (vii) any rating
agency, (viii) the CUSIP Service Bureau or any similar organization, or (ix)
with the consent of the Borrowers.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 
104

--------------------------------------------------------------------------------

 
 
Section 10.12.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
 
Section 10.13.           Joint and Several Obligations.  (a)  Each of the
Borrowers acknowledges and agrees that (i) it is a co-borrower hereunder and
shall be jointly and severally, with the other Borrowers, directly and primarily
liable for the Obligations regardless of which Borrower actually receives Loans
or other extensions of credit hereunder or the amount of such Loans or other
extensions of credit received or the manner in which the Administrative Agent
and/or any Lender accounts for such Loans or other extensions of credit on its
books and records, (ii) each of the Borrowers shall have the obligations of
co-maker and shall be primary obligors with respect to all Loans, the Notes, the
Letters of Credit and the other Obligations, it being agreed that such
extensions of credit to each Borrower inure to the benefit of all Borrowers, and
(iii) the Administrative Agent and each of the Lenders is relying on such joint
and several liability of the Borrowers as co-makers in extending the Loans and
issuing the Letters of Credit hereunder.  Each Borrower’s obligations with
respect to Loans made to it or with respect to any Letters of Credit issued for
its account, and each Borrower’s obligations arising as a result of the joint
and several liability of the Borrowers hereunder, with respect to Loans made to
the other Borrower hereunder or with respect to any Letters of Credit issued for
the account of any other Borrower hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of each
Borrower.  Each Borrower hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest on, any Obligation payable by it to
the Lender, it will forthwith pay the same, without notice of demand.

 
105

--------------------------------------------------------------------------------

 


(b)           Each Borrower’s obligations arising as a result of the joint and
several liability of the Borrowers hereunder with respect to Obligations of the
other Borrowers hereunder shall, to the fullest extent permitted by law, be
unconditional irrespective of (i) the validity or enforceability, avoidance or
subordination of the Obligations of the other Borrowers or of any Note or other
document evidencing all or any part of the Obligations of the other Borrowers,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance or granting
of any indulgence by the Administrative Agent or any Lender with respect to any
provision of any instrument evidencing the Obligations of any other Borrower, or
any part thereof, or any other agreement now or hereafter executed by any other
Borrower and delivered to the Administrative Agent or any Lender, (iv) the
failure by the Administrative Agent or any Lender to take any steps to perfect
and maintain its security interest in, or to preserve its rights to, any
security for the Obligations of any other Borrower, (v) any borrowing or grant
of a security interest by any other Borrower, as debtors-in-possession under
Section 364 of the Bankruptcy Code of the United States, (vi) the disallowance
of all or any portion of the Administrative Agent’s or any Lender’s claim(s) for
the repayment of the Obligations of any other Borrower under Section 502 of the
Bankruptcy Code of the United States, or (vii) any other circumstances which
might constitute a legal or equitable discharge or defense of any other
Borrower.


(c)           With respect to each Borrower’s obligations arising as a result of
the joint and several liability of the Borrowers hereunder with respect to
Obligations any of the other Borrowers hereunder, each Borrower waives, until
the Obligations shall have been paid in full in cash and this Agreement and the
other Loan Documents shall have terminated, any right to enforce any right of
subrogation or any remedy which the Administrative Agent or any Lender now has
or may hereafter have against such Borrower, any endorser or any guarantor of
all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to the Administrative Agent or
any Lender to secure payment of the Obligations.


(d)           No payment or payments made by any of the Borrowers or any other
Person or received or collected by the Administrative Agent or any Lender from
any of the Borrowers or any other Person by virtue of any action or proceeding
or any set-off-or appropriation or application at any time or from time to time
in reduction of or in payment of the Obligations shall be deemed (except to the
extent Obligations are satisfied) to modify, release or otherwise affect the
liability of any Borrower under this Agreement, which shall remain liable for
the Obligations until the Obligations are paid in full in cash and this
Agreement is terminated.


Section 10.14.          Waiver of Effect of Corporate Seal.  The Borrowers
represent and warrant that none of them nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Requirement of Law, agree that this Agreement is delivered by the
Borrowers under seal and waives any shortening of the statute of limitations
that may result from not affixing the corporate seal to this Agreement or such
other Loan Documents.
 
Section 10.15.           Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
 
 
106

--------------------------------------------------------------------------------

 
 
Section 10.16.           Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.
 
Section 10.17.           No Advisory or Fiduciary Relationship.  In connection
with all aspects of the transactions contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrowers acknowledge and agree, and acknowledge their
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
the Arranger are arm’s-length commercial transactions between the Borrowers and
their Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arranger, on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Lenders and the Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers
or any of their Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lender or Arranger has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and neither the Administrative Agent nor any Lender or the
Arranger has any obligation to disclose any of such interests to the Borrowers
or any of their Affiliates.  To the fullest extent permitted by law, the
Borrowers hereby waive and release any claims that they may have against the
Administrative Agent or any Lender or the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


(remainder of page left intentionally blank)

 
107

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed (under seal in the case of the Borrowers) by their respective
authorized officers as of the day and year first above written.
 
ABOVENET, INC.
   
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



ABOVENET COMMUNICATIONS, INC.
   
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



ABOVENET OF UTAH, L.L.C.
   
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



ABOVENET OF VA, L.L.C.
   
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



ABOVENET INTERNATIONAL, INC.
   
By:
/s/ Robert Sokota
 
Name:
Robert Sokota
 
Title:
Senior Vice President, General Counsel
and Secretary



[Signature Page to Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 


SUNTRUST BANK
as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
   
By:
/s/ Kevin Curtin
 
Name:
Kevin Curtin
 
Title:
Vice President


 
109

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A.
as a Lender
   
By:
/s/ Christophe Vohmann
 
Name:
Christophe Vohmann
 
Title:
Executive Director


 
110

--------------------------------------------------------------------------------

 


ROYAL BANK OF CANADA
as a Lender
   
By:
/s/ D.W. Scott Johnson
 
Name:
D.W. Scott Johnson
 
Title:
Authorized Signatory



[Signature Page to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 


RBC BANK (USA)
as a Lender
   
By:
/s/ Andy Fitzpatrick
 
Name:
Andy Fitzpatrick
 
Title:
Senior Vice President



[Signature Page to Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL
ASSOCIATION
as a Lender
   
By:
/s/ John J. Mulvey
 
Name:
John J. Mulvey
 
Title:
Senior Vice President

 
[Signature Page to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 


CITIBANK, N.A.
as a Lender
   
By:
/s/ Humberto M. Salomon
 
Name:
Humberto M. Salomon
 
Title:
Senior Vice President



[Signature Page to Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 


DEUTSCHE BANK TRUST COMPANY
AMERICAS
as a Lender
   
By:
/s/ Patrick W. Dowling
 
Name:
Patrick W. Dowling
 
Title:
Director



DEUTSCHE BANK TRUST COMPANY
AMERICAS
as a Lender
   
By:
/s/ David Reid
 
Name:
David Reid
 
Title:
Vice President

 
[Signature Page to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 


SOVEREIGN BANK
as a Lender
   
By:
/s/ Jorge Schwartz
 
Name:
Jorge Schwartz
 
Title:
Senior Vice President

 
[Signature Page to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 


COBANK, ACB
as a Lender
   
By:
/s/ Gary Franke
 
Name:
Gary Franke
 
Title:
Vice President



[Signature Page to Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 


LAND BANK OF TAIWAN, NEW YORK
BRANCH
as a Lender
   
By:
/s/ Henry Leu
 
Name:
Henry Leu
 
Title:
SVP & GM



[Signature Page to Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 


TAIWAN BUSINESS BANK, Los Angeles
BRANCH
 
as a Lender
   
By:
/s/ Sandy Chen
 
Name:
Sandy Chen
 
Title:
Deputy General Manager



[Signature Page to Revolving Credit Agreement]


 

--------------------------------------------------------------------------------

 


Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE


Pricing 
Level
 
Leverage
Ratio
 
Applicable
Margin for
Eurodollar
Loans
 
Applicable
Margin for
Base Rate
Loans
 
Applicable
Percentage for
Commitment
Fee
 
Applicable
Percentage
for Letter of 
Credit Fees
                     
I
 
Less than 0.50:1.00
 
2.25% per
annum
 
1.25% per
annum
 
0.375% per
annum
 
2.25% per
annum
                     
II
 
Less than 1.00:1.00 but greater than or equal to 0.50:1.00
 
2.50% per
annum
 
1.50% per
annum
 
0.375% per
annum
 
2.50% per
annum
                     
III
 
Less than 1.50:1.00 but greater than or equal to 1.00:1.00
 
2.75% per
annum
 
1.75% per
annum
 
0.50% per
annum
 
2.75% per
annum
                     
IV
  
Greater than or equal to 1.50:1.00
  
3.00% per
annum
  
2.00% per
annum
  
0.50% per
annum
  
3.00% per
annum


 

--------------------------------------------------------------------------------

 

Schedule II


COMMITMENT AMOUNTS


Lender
 
Revolving Commitment
Amount
 
SunTrust Bank
  $ 42,000,000.00  
JPMorgan Chase Bank, N.A.
  $ 31,000,000.00  
Royal Bank of Canada
  $ 15,500,000.00  
RBC Bank (USA)
  $ 15,500,000.00  
Wells Fargo Bank, National Association
  $ 31,000,000.00  
Citibank, N.A.
  $ 31,000,000.00  
Deutsche Bank Trust Company Americas
  $ 23,000,000.00  
Sovereign Bank
  $ 23,000,000.00  
CoBank, ACB
  $ 23,000,000.00  
Land Bank of Taiwan, New York Branch
  $ 10,000,000.00  
Taiwan Business Bank, Los Angeles Branch
  $ 5,000,000.00            
TOTAL
  $ 250,000,000.00  


 

--------------------------------------------------------------------------------

 

Schedule 4.3 – Required Consents


None

 

--------------------------------------------------------------------------------

 

Schedule 4.5 – Environmental Matters


None

 

--------------------------------------------------------------------------------

 


Schedule 4.11 – Intellectual Property


None

 

--------------------------------------------------------------------------------

 
Schedule 4.14 – Subsidiaries


Entity
 
Jurisdiction
of
Organization
 
Equity
 
Number of Shares
Outstanding
 
Percentage
Outstanding
Owned
AboveNet Communications, Inc.
 
Delaware
 
common stock
 
1000
 
100
%
AboveNet of Utah, L.L.C.
 
Delaware
 
membership interest
 
N/A
 
100
%
AboveNet of VA, L.L.C.
 
Virginia
 
membership interest
 
N/A
 
100
%
AboveNet International, Inc.
 
Delaware
 
common stock
 
2000
 
100
%
AboveNet Canada Inc. (f/k/a Metromedia Fiber Network Canada Inc.)
 
Canada
 
ownership interest/shares
 
9,140,227
 
100
%
AboveNet Toronto Inc.
 
Canada
 
ownership interest/shares
 
100
 
100
%
AN Communications Inc.
 
Taiwan
 
ownership interests/shares
 
N/A
 
100
%
MFN Japan KK
 
Japan
 
ownership interest/shares
 
200
 
100
%
MFN Europe Finance, Inc.
 
Delaware
 
common stock
 
1000
 
100
%
MFN International, LLC
 
Delaware
 
membership interest
 
N/A
 
100
%
AboveNet Communications Europe Limited
 
United Kingdom
 
ownership interest/shares
 
Authorized 1m shares of £1 each. Issued 1 share
 
100
%
MFN Europe, Ltd.
 
United Kingdom
 
ownership interest/shares
 
Authorized 100m shares of £1 each. Issued 60,230,258. Share premium £2.2M.
 
100
%
AboveNet Communications UK Ltd.
 
United Kingdom
 
ownership interest/shares
 
Authorised 10m shares of £1 each. Issued 60,618,567 shares. Share premium £500K.
 
100
%

 
 
 

--------------------------------------------------------------------------------

 

Schedule 4.18 – Locations of Leased Property and Personal Property
 
FNL
 
Street
 
City
 
State
 
Zip
AL-X01
 
1140 CR179
 
WADLEY
 
AL
 
36275
AL-X02
 
1713 CR179
 
BROWNS
 
AL
 
36724
AL-X04
 
250 HIGHWAY 9
 
KELLYTON
 
AL
 
35089
AL-X06
 
4521 CHILTON ROAD #352
 
BILLINGSLEY
 
AL
 
36006
AL-X08
 
HIGHWAY 69 SOUTH
 
SWEETWATER
 
AL
 
36782
AZ-13U
 
1301 W UNIVERSITY DRIVE
 
MESA
 
AZ
 
85201
AZ-1EV
 
120 EAST VAN BUREN STREET
 
PHOENIX
 
AZ
 
85004
AZ-20T
 
2055 TECHNOLOGY CIRCLE
 
TEMPE
 
AZ
 
85284
AZ-21P
 
2121 SOUTH PRICE ROAD
 
CHANDLER
 
AZ
 
85248
AZ-26C
 
2600 NORTH CENTRAL AVENUE
 
PHOENIX
 
AZ
 
85004
AZ-311
 
3110 N CENTRAL AVENUE
 
PHOENIX
 
AZ
 
85004
AZ-34U
 
3402 EAST UNIVERSITY DRIVE
 
PHOENIX
 
AZ
 
85034
AZ-555
 
555 WEST IRON AVENUE
 
MESA
 
AZ
 
85210
AZ-EPL
 
7499 EAST PARADISE LANE
 
SCOTTSDALE
 
AZ
 
85260
AZ-N48
 
615 NORTH 48TH STREET
 
PHOENIX
 
AZ
 
85008
AZ-NCA
 
201 NORTH CENTRAL AVENUE
 
PHOENIX
 
AZ
 
85004
AZ-W10
 
55 WEST 10TH AVENUE
 
MESA
 
AZ
 
85210
AZ-X01
 
135 & 139 NORTH 6TH AVENUE
 
TUCSON
 
AZ
 
85701
AZ-X05
 
4846 EAST DRAGOON ROAD
 
DRAGOON
 
AZ
 
85609
AZ-X06
 
6268 EAST HERITAGE ROAD
 
FLORENCE
 
AZ
 
85242
AZ-X07
 
8416 SOUTH 299TH AVENUE
 
PALO VERDE
 
AZ
 
85343
AZ-X08
 
283 NORTH AVENUE 49E
 
ROLL
 
AZ
 
85347
CA-102
 
10202 W WASHINGTON BLVD
 
CULVER CITY
 
CA
 
90232
CA-109
 
10950 WASHINGTON BOULEVARD
 
CULVER CITY
 
CA
 
90232
CA-10B
 
101 N. BRAND BLVD
 
GLENDALE
 
CA
 
91203
CA-10H
 
101 HOWARD STREET
 
SAN FRANCISCO
 
CA
 
94105
CA-10P
 
100 PINE ST
 
SAN FRANCISCO
 
CA
 
94111
CA-10W
 
10960 WILSHIRE BLVD
 
LOS ANGELES
 
CA
 
90024
CA-11B
 
1111 BROADWAY
 
OAKLAND
 
CA
 
94501
CA-11F
 
1011 SOUTH FIGUEROA STREET
 
LOS ANGELES
 
CA
 
90015
CA-11G
 
11 GREAT OAKS BLVD
 
SAN JOSE
 
CA
 
95119
CA-11H
 
110 HOLGER WAY
 
SAN JOSE
 
CA
 
95134
CA-12C
 
1201 COMSTOCK STREET
 
SANTA CLARA
 
CA
 
95054
CA-12P
 
1288 PEAR STREET
 
MOUNTAIN VIEW
 
CA
 
94043
CA-135
 
135 MAIN STREET
 
SAN FRANCISCO
 
CA
 
94105
CA-139
 
1390 MARKET STREET
 
SAN FRANCISCO
 
CA
 
94102
CA-13D
 
1350 DUANE AVENUE
 
SANTA CLARA
 
CA
 
95054

 
 
 

--------------------------------------------------------------------------------

 


CA-13H
 
130 HOLGER WAY
 
SAN JOSE
 
CA
 
95134
CA-13K
 
1380 KIFER RD
 
SUNNYVALE
 
CA
 
95051
CA-13S
 
1377 N SERRANO AVENUE
 
LOS ANGELES
 
CA
 
90027
CA-13V
 
1310 VILLA STREET
 
MOUNTAIN VIEW
 
CA
 
94041
CA-145
 
1450 KIFER ROAD
 
SUNNYVALE
 
CA
 
94086
CA-14K
 
1400 KIFER RD
 
SUNNYVALE
 
CA
 
94086
CA-150
 
150 S 1ST STREET
 
SAN JOSE
 
CA
 
95113
CA-15C
 
1525 COMSTOCK STREET
 
SANTA CLARA
 
CA
 
95054
CA-15P
 
1555 PLYMOUTH STREET
 
MOUNTAIN VIEW
 
CA
 
94043
CA-15T
 
1501 TROUSDALE BLVD
 
BURLINGAME
 
CA
 
94010
CA-162
 
1620 26TH ST
 
SANTA MONICA
 
CA
 
90404
CA-16C
 
1601 CLOVERFIELD BLVD
 
SANTA MONICA
 
CA
 
90404
CA-16M
 
1656 MCCARTHY BOULEVARD
 
MILPITAS
 
CA
 
95035
CA-16W
 
1675 WALSH AV
 
SANTA CLARA
 
CA
 
95050
CA-170
 
1700 RICHARD AVENUE
 
SANTA CLARA
 
CA
 
95051
CA-17C
 
1725 COMSTOCK STREET
 
SANTA CLARA
 
CA
 
95054
CA-17E
 
1748 E RANDOLPH UNIT 11
 
HUNTINGTON PARK
 
CA
 
90001
CA-17J
 
1740 JONES WAY
 
OXNARD
 
CA
 
93033
CA-17K
 
1170 KIFER RD.
 
SUNNYVALE
 
CA
 
94086
CA-17L
 
1735 LUNDY AVE
 
SAN JOSE
 
CA
 
95131
CA-17O
 
175 EAST OLIVE AVE
 
BURBANK
 
CA
 
91502
CA-17V
 
17222 VON KARMAN AVENUE
 
IRVINE
 
CA
 
92614
CA-17W
 
1700 EAST WALNUT AVENUE
 
EL SEGUNDO
 
CA
 
90245
CA-18B
 
185 BERRY ST., BUILDING #2
 
SAN FRANCISCO
 
CA
 
94107
CA-18T
 
180 TOWNSEND ST.
 
SAN FRANCISCO
 
CA
 
94107
CA-192
 
1920 E MAPLE AVE.
 
EL SEGUNDO
 
CA
 
90245
CA-199
 
1999 SOUTH BUNDY DRIVE
 
LOS ANGELES
 
CA
 
90025
CA-19U
 
1900 UNIVERSITY AVENUE
 
PALO ALTO
 
CA
 
94303
CA-19V
 
19800 SOUTH VERMONT
 
TORRANCE
 
CA
 
90502
CA-19W
 
1956 WEBSTER ST
 
OAKLAND
 
CA
 
94612
CA-1BR
 
1000 BROADWAY
 
OAKLAND
 
CA
 
94607
CA-1BT
 
12641 BEATRICE STREET
 
LOS ANGELES
 
CA
 
90066
CA-1CA
 
1 CALIFORNIA ST
 
SAN FRANCISCO
 
CA
 
94111
CA-1DR
 
1325 EAST DYER ROAD
 
SANTA ANA
 
CA
 
92705
CA-1EC
 
1 EMBARCADERO CTR
 
SAN FRANCISCO
 
CA
 
94111
CA-1GL
 
1100 GLENDON AVENUE
 
LOS ANGELES
 
CA
 
90024
CA-1KR
 
1272 KIFER ROAD
 
SUNNYVALE
 
CA
 
94086
CA-1LA
 
1085 LA AVENIDA
 
MOUNTAIN VIEW
 
CA
 
94043
CA-1LD
 
1 LAGOON DRIVE
 
REDWOOD CITY
 
CA
 
94065
CA-1LP
 
1146 NORTH LAS PALMAS AVE
 
LOS ANGELES
 
CA
 
90068
CA-1MD
 
1850 MT. DIABLO BOULEVARD
 
WALNUT CREEK
 
CA
 
94596

 
 
 

--------------------------------------------------------------------------------

 


CA-1NB
 
1005 NORTH B ST.
 
SACRAMENTO
 
CA
 
95814
CA-1SF
 
1111 SOUTH FIGUEROA STREET
 
LOS ANGELES
 
CA
 
90015
CA-1TC
 
13341 TEMESCAL CANYON RD.
 
CORONA
 
CA
 
92883
CA-1W7
 
1200 WEST 7TH ST
 
LOS ANGELES
 
CA
 
90017
CA-1WA
 
1418 NORTH WESTERN AVENUE
 
LOS ANGELES
 
CA
 
90027
CA-1WB
 
11859 WILSHIRE BOULEVARD
 
LOS ANGELES
 
CA
 
90025
CA-1WI
 
11755 WILSHIRE BLVD
 
LOS ANGELES
 
CA
 
90025
CA-1WO
 
12312 W OLYMPIC BLVD
 
LOS ANGELES
 
CA
 
90064
CA-1WP
 
10201 W PICO BLVD
 
LOS ANGELES
 
CA
 
90064
CA-1WW
 
10, 000 WEST WASHINGTON BOULEVARD
 
CULVER CITY
 
CA
 
90232
CA-200
 
200 NASH STREET
 
EL SEGUNDO
 
CA
 
90245
CA-201
 
201 3RD ST
 
SAN FRANCISCO
 
CA
 
94103
CA-20M
 
201 MISSION STREET
 
SAN FRANCISCO
 
CA
 
94105
CA-20P
 
200 PAUL AVE
 
SAN FRANCISCO
 
CA
 
94124
CA-21F
 
2001 FORTUNE DRIVE
 
SAN JOSE
 
CA
 
95131
CA-21H
 
2130 HOLLYWOOD WAY
 
BURBANK
 
CA
 
91505
CA-21W
 
2101 WEBSTER STREET
 
OAKLAND
 
CA
 
94659
CA-23L
 
2334 LUNDY PLACE
 
SAN JOSE
 
CA
 
95131
CA-23R
 
2300 WEST RIVERSIDE DRIVE
 
BURBANK
 
CA
 
91506
CA-244
 
2441 WEST LA PALMA
 
ANAHEIM
 
CA
 
92801
CA-24E
 
2400 EMPIRE AVENUE
 
BURBANK
 
CA
 
91504
CA-24W
 
2401 WALSH AVE
 
SANTA CLARA
 
CA
 
95051
CA-255
 
255 CALIFORNIA STREET
 
SAN FRANCISCO
 
CA
 
94111
CA-25B
 
2500 BROADWAY
 
SANTA MONICA
 
CA
 
90404
CA-25C
 
250 CHESTNUT ST
 
REDWOOD CITY
 
CA
 
94063
CA-25N
 
25070 O'NEIL AV
 
HAYWARD
 
CA
 
94544
CA-25S
 
250 STOCKTON ST
 
SAN JOSE
 
CA
 
95126
CA-271
 
2717 NORTH FIRST STREET
 
SAN JOSE
 
CA
 
95134
CA-27B
 
274 BRANNAN ST
 
SAN FRANCISCO
 
CA
 
94107
CA-27M
 
275 MIDDLEFIELD ROAD
 
MENLO PARK
 
CA
 
94301
CA-27Z
 
2720 ZANKER ROAD
 
SAN JOSE
 
CA
 
95134
CA-280
 
2800 BRIDGE PARKWAY
 
REDWOOD CITY
 
CA
 
94065
CA-28A
 
2801 W ALAMEDA
 
BURBANK
 
CA
 
91505
CA-28L
 
2885 LAKESIDE DRIVE
 
SANTA CLARA
 
CA
 
95054
CA-28M
 
2807 MISSION COL BLVD
 
SANTA CLARA
 
CA
 
95054
CA-29A
 
2901 W. ALAMEDA AVE
 
BURBANK
 
CA
 
91505
CA-2AS
 
2000 AVENUE OF THE STARS
 
LOS ANGELES
 
CA
 
90067
CA-2CD
 
2901 CORONADO DRIVE
 
SANTA CLARA
 
CA
 
95054
CA-2CW
 
255 CASPIAN WAY
 
SUNNYVALE
 
CA
 
94089
CA-2ES
 
2260 EL SEGUNDO BLVD.
 
EL SEGUNDO
 
CA
 
90245
CA-2FL
 
200 S FLOWERS
 
BURBANK
 
CA
 
91502

 
 
 

--------------------------------------------------------------------------------

 


CA-2MA
 
2050 MARTIN AVENUE
 
SANTA CLARA
 
CA
 
95050
CA-2ND
 
720 2ND STREET
 
OAKLAND
 
CA
 
94607
CA-2NS
 
200 N. SEPULVEDA BLVD
 
EL SEGUNDO
 
CA
 
90245
CA-2SB
 
2133 SOUTH BUNDY DRIVE
 
LOS ANGELES
 
CA
 
90064
CA-2SC
 
2071 STIERLIN COURT
 
MOUNTAIN VIEW
 
CA
 
94043
CA-2SF
 
221 SOUTH FIGUEROA STREET
 
LOS ANGELES
 
CA
 
90012
CA-2WA
 
2403 WALSH AVE
 
SANTA CLARA
 
CA
 
95051
CA-2WO
 
2625 WEST OLIVE AVENUE
 
BURBANK
 
CA
 
91505
CA-303
 
303 2ND ST.
 
SAN FRANCISCO
 
CA
 
94107
CA-30W
 
3015 WINONA AVENUE
 
BURBANK
 
CA
 
91504
CA-31F
 
3131 S. FIGUEROA ST.
 
LOS ANGELES
 
CA
 
90007
CA-31S
 
3175 SPRING STREET
 
REDWOOD CITY
 
CA
 
94063
CA-31Z
 
3151 ZANKER ROAD
 
SAN JOSE
 
CA
 
95134
CA-325
 
3250 WILSHIRE BLVD
 
LOS ANGELES
 
CA
 
90010
CA-33T
 
333 TWIN DOPHLIN ROAD
 
REDWOOD CITY
 
CA
 
94065
CA-36F
 
364 FERGUSON DRIVE
 
MOUNTAIN VIEW
 
CA
 
94043
CA-36M
 
365 MAIN
 
SAN FRANCISCO
 
CA
 
94105
CA-370
 
370 THIRD STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-38A
 
3800 WEST ALAMEDA AVENUE
 
BURBANK
 
CA
 
91505
CA-38C
 
385 E. COLORADO BLVD
 
PASADENA
 
CA
 
91101
CA-397
 
3979 FREEDOM CIR.
 
SANTA CLARA
 
CA
 
95054
CA-398
 
3985 FREEDOM CIRCLE
 
SANTA CLARA
 
CA
 
95054
CA-39P
 
3955 POINT EDEN WAY
 
HAYWARD
 
CA
 
94545
CA-3BR
 
301 BRANNAN STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-3CO
 
3030 CORVIN DR.
 
SANTA CLARA
 
CA
 
95051
CA-3EC
 
3 EMBARCADERO CENTER
 
SAN FRANCISCO
 
CA
 
94111
CA-3LF
 
3011 LAFAYETTE STREET
 
SANTA CLARA
 
CA
 
95054
CA-3RI
 
350 RHODE ISLAND STREET
 
SAN FRANCISCO
 
CA
 
94103
CA-3VI
 
1313 VINE STREET
 
LOS ANGELES
 
CA
 
90028
CA-40A
 
4000 W. ALAMEDA BOULEVARD
 
BURBANK
 
CA
 
91505
CA-415
 
415 20TH ST
 
OAKLAND
 
CA
 
94612
CA-41T
 
410 TOWNSEND STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-42L
 
42340 ALBRAE STREET
 
FREMONT
 
CA
 
94538
CA-43H
 
4305 HACIENDA DRIVE
 
PLEASANTON
 
CA
 
94588
CA-43L
 
4350 LA JOLLA VILLEGO DRIVE
 
SAN DIEGO
 
CA
 
92122
CA-448
 
44834 GRIMMER BLVD
 
FREMONT
 
CA
 
94538
CA-44E
 
445 EL CAMINO REAL
 
SANTA CLARA
 
CA
 
95050
CA-44T
 
444 TOYAMA DRIVE
 
SUNNYVALE
 
CA
 
94089
CA-45L
 
47 LUSK STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-45S
 
145 S. SPRING ST.
 
LOS ANGELES
 
CA
 
90012
CA-470
 
4700 OLD IRONSIDES DRIVE
 
SANTA CLARA
 
CA
 
95054

 
 
 

--------------------------------------------------------------------------------

 


CA-47B
 
475 BRANNAN STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-4CA
 
430 WEST CALIFORNIA AVE
 
SUNNYVALE
 
CA
 
94086
CA-4EM
 
4 EMBARCADERO CENTER
 
SAN FRANCISCO
 
CA
 
94111
CA-4GA
 
4551 GREAT AMERICA PARKWAY
 
SANTA CLARA
 
CA
 
95054
CA-4N2
 
4 NORTH SECOND STREET
 
SAN JOSE
 
CA
 
95113
CA-4OI
 
4650 OLD IRONSIDES
 
SANTA CLARA
 
CA
 
95054
CA-4PW
 
415 PENDLETON WAY
 
OAKLAND
 
CA
 
94621
CA-4SH
 
409 SHERMAN AVENUE
 
PALO ALTO
 
CA
 
94306
CA-50B
 
50 BEAL ST
 
SAN FRANCISCO
 
CA
 
94105
CA-50S
 
501 2ND STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-50V
 
501 SOUTH BUENA VISTA STREET
 
BURBANK
 
CA
 
91505
CA-53S
 
534 STOCKTON AVE
 
SAN JOSE
 
CA
 
95126
CA-53W
 
530 WEST 6TH STREET
 
LOS ANGELES
 
CA
 
90014
CA-543
 
5432 WEST 102ND STREET
 
LOS ANGELES
 
CA
 
90045
CA-55B
 
555 BROADWAY STREET
 
REDWOOD CITY
 
CA
 
94063
CA-56M
 
560 MISSION ST.
 
SAN FRANCISCO
 
CA
 
94105
CA-58C
 
5856 CORPORATE AVE, SUITE 150
 
CYPRESS
 
CA
 
90630
CA-59S
 
5933 SLAUSON AVENUE
 
CULVER CITY
 
CA
 
90230
CA-5BR
 
529 BRYANT ST
 
PALO ALTO
 
CA
 
94301
CA-5BV
 
500 S BUENA VISTA ST
 
BURBANK
 
CA
 
91521
CA-5CL
 
559 CLAY STREET
 
SAN FRANCISCO
 
CA
 
94111
CA-5GB
 
5667 GIBRALTAR DRIVE
 
PLEASANTON
 
CA
 
94588
CA-5MA
 
55 SOUTH MARKET ST
 
SAN JOSE
 
CA
 
95113
CA-60K
 
6032 KATELLA AVENUE
 
CYPRESS
 
CA
 
90630
CA-60S
 
6025 SLAUSON AVE
 
CULVER CITY
 
CA
 
90230
CA-61C
 
6171 W CENTURY BLVD.
 
LOS ANGELES
 
CA
 
90045
CA-61L
 
1661 LINCOLN BOULEVARD
 
SANTA MONICA
 
CA
 
90404
CA-61N
 
615 NORTH NASH STREET
 
EL SEGUNDO
 
CA
 
90245
CA-62G
 
624 S GRAND AVE
 
LOS ANGELES
 
CA
 
90017
CA-62S
 
625 2ND STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-62W
 
626 WILSHIRE BLVD
 
LOS ANGELES
 
CA
 
90017
CA-63C
 
631 COLORADO AVE
 
SANTA MONICA
 
CA
 
90401
CA-64B
 
640 BRYANT STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-65T
 
650 TOWNSEND ST
 
SAN FRANCISCO
 
CA
 
94103
CA-66T
 
665 3RD STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-67E
 
67 E. EVELYN AVE
 
MOUNTAIN VIEW
 
CA
 
94041
CA-67M
 
67 MARTINEZ ST
 
SAN FRANCISCO
 
CA
 
94129
CA-67R
 
6721 ROMAINE ST
 
LOS ANGELES
 
CA
 
90038
CA-680
 
6802 WESTMINSTER BLVD
 
WESTMINSTER
 
CA
 
92683
CA-68I
 
6803 INTERNATIONAL AVENUE
 
CYPRESS
 
CA
 
90630
CA-6CD
 
6080 CENTER DR.
 
LOS ANGELES
 
CA
 
90045

 
 
 

--------------------------------------------------------------------------------

 


CA-6CP
 
600 CORPORATE POINT
 
CULVER CITY
 
CA
 
90232
CA-6FA
 
6344 FOUNTAIN AVENUE
 
LOS ANGELES
 
CA
 
90028
CA-6PV
 
6200 PLAYA VISTA DR.
 
PLAYA VISTA
 
CA
 
90094
CA-6W7
 
600 WEST 7TH STREET
 
LOS ANGELES
 
CA
 
90017
CA-6WB
 
655 WEST BROADWAY
 
SAN DIEGO
 
CA
 
92101
CA-6WI
 
11601 WILSHIRE BOULEVARD
 
LOS ANGELES
 
CA
 
90025
CA-71V
 
7101 VILLAGE DR.
 
BUENA PARK
 
CA
 
90621
CA-72F
 
725 S FIGUEROA STREET
 
LOS ANGELES
 
CA
 
90017
CA-73A
 
730 ARIZONA AVENUE
 
SANTA MONICA
 
CA
 
90401
CA-75H
 
75 HAWTHORNE ST
 
SAN FRANCISCO
 
CA
 
94105
CA-75W
 
5750 WILSHIRE BLVD
 
LOS ANGELES
 
CA
 
90036
CA-7CA
 
707 CALIFORNIA STREET
 
MOUNTAIN VIEW
 
CA
 
94041
CA-7LP
 
1017 N LAS PALMAS AVE
 
LOS ANGELES
 
CA
 
90038
CA-7SC
 
75 E. SANTA CLARA
 
SAN JOSE
 
CA
 
95113
CA-7VD
 
7001 VILLAGE DRIVE
 
BUENA PARK
 
CA
 
90621
CA-80C
 
800 CALIFORNIA ST
 
MOUNTAIN VIEW
 
CA
 
94041
CA-80L
 
800 W OLYMPIC BLVD
 
LOS ANGELES
 
CA
 
90015
CA-818
 
818 WEST 7TH STREET
 
LOS ANGELES
 
CA
 
90017
CA-83W
 
8383 WILSHIRE BLV
 
BEVERLY HILLS
 
CA
 
90211
CA-88S
 
8800 WEST SUNSET BOULEVARD
 
WEST HOLLYWOOD
 
CA
 
90069
CA-8EC
 
800 EAST COLORADO BOULEVARD
 
PASADENA
 
CA
 
91101
CA-8GA
 
8730 GRACIE ALLEN DRIVE
 
LOS ANGELES
 
CA
 
90048
CA-8MS
 
835 MARKET STREET
 
SAN FRANCISCO
 
CA
 
94103
CA-8OL
 
800 W. OLYMPIC BOULEVARD
 
LOS ANGELES
 
CA
 
90015
CA-8WB
 
8949 WILSHIRE BOULEVARD
 
BEVERLY HILLS
 
CA
 
90211
CA-90A
 
900 NORTH ALAMEDA
 
LOS ANGELES
 
CA
 
90012
CA-90W
 
9050 W WASHINGTON BLVD
 
CULVER CITY
 
CA
 
90232
CA-92B
 
9242 BEVERLY DR
 
BEVERLY HILLS
 
CA
 
90210
CA-93W
 
9336 WASHINGTON BOULEVARD
 
CULVER CITY
 
CA
 
90232
CA-950
 
950 W. 190TH STREET
 
TORRANCE
 
CA
 
90502
CA-95K
 
950 KIFER ROAD
 
SUNNYVALE
 
CA
 
94086
CA-95M
 
95 S MARKET ST
 
SAN JOSE
 
CA
 
95113
CA-9LC
 
9800 S. LA CIENEGA BOULEVARD
 
INGLEWOOD
 
CA
 
90301
CA-9WB
 
9665 WILSHIRE BLVD
 
BEVERLY HILLS
 
CA
 
90212
CA-BEA
 
12655 BEATRICE STREET
 
LOS ANGELES
 
CA
 
90066
CA-BPK
 
1800 BRIDGE PARKWAY
 
REDWOOD CITY
 
CA
 
94065
CA-DOU
 
445 NORTH DOUGLAS STREET
 
EL SEGUNDO
 
CA
 
90245
CA-E3A
 
60 EAST THIRD AVENUE
 
SAN MATEO
 
CA
 
94401
CA-ECS
 
2101 EAST CARSON STREET
 
LONG BEACH
 
CA
 
90807
CA-EDS
 
1925 EAST DOMINGUEZ STREET
 
LONG BEACH
 
CA
 
90810
CA-FAW
 
9 FIRST AMERICAN WAY
 
SANTA ANA
 
CA
 
92707

 
 
 

--------------------------------------------------------------------------------

 


CA-HAM
 
2145 HAMILTON
 
SAN JOSE
 
CA
 
95125
CA-LEC
 
1 LETTERMAN DRIVE, BUILDING C
 
SAN FRANCISCO
 
CA
 
94129
CA-LED
 
1 LETTERMAN DRIVE, BUILDING D
 
SAN FRANCISCO
 
CA
 
94129
CA-LET
 
LETTERMAN DRIVE, BUILDING A
 
SAN FRANCISCO
 
CA
 
94129
CA-NCD
 
232 NORTH CANON DRIVE
 
BEVERLY HILLS
 
CA
 
90210
CA-O02
 
17836 GILLETTE AVENUE
 
IRVINE
 
CA
 
92614
CA-OCA
 
1299 OCEAN AVENUE
 
SANTA MONICA
 
CA
 
90401
CA-OLY
 
3000 OLYMPIC BOULEVARD
 
SANTA MONICA
 
CA
 
90404
CA-OPB
 
2901 OCEAN PARK BLVD
 
SANTA MONICA
 
CA
 
90405
CA-P11
 
630 3RD STREET
 
SAN FRANCISCO
 
CA
 
94107
CA-RED
 
180 REDWOOD ALLEY
 
SAN FRANCISCO
 
CA
 
94102
CA-SAN
 
1521 SAN PABLO STREET
 
LOS ANGELES
 
CA
 
90033
CA-SEC
 
101 SECOND STREET
 
SAN FRANCISCO
 
CA
 
94105
CA-SFS
 
1212 SOUTH FLOWER STREET
 
LOS ANGELES
 
CA
 
90015
CA-SLA
 
202 SOUTH LAKE AVENUE
 
PASADENA
 
CA
 
91101
CA-SLC
 
333 SOUTH LA CIENEGA BOULEVARD
 
BEVERLY HILLS
 
CA
 
90211
CA-SMD
 
6200 STONERIDGE MALL DRIVE
 
PLEASANTON
 
CA
 
94588
CA-SPD
 
1100 SPACE PARK DRIVE
 
SANTA CLARA
 
CA
 
95054
CA-UCP
 
100 UNIVERSAL CITY PLAZA BLVD
 
UNIVERSAL CITY
 
CA
 
91608
CA-W47
 
4700 WILSHIRE BLVD.
 
LOS ANGELES
 
CA
 
90010
CA-WAA
 
2001 WEST ALAMEDA AVENUE
 
BURBANK
 
CA
 
91506
CA-X01
 
10136 HIRSHDALE ROAD
 
TRUCKEE
 
CA
 
96161
CA-X05
 
1550 MALBOROUGH AVENUE SUITE 100
 
RIVERSIDE
 
CA
 
92507
CA-X07
 
1725 AUBURN RAVINE ROAD
 
ALBURN
 
CA
 
95603
CA-X18
 
672 SIDEWINDER ROAD
 
WINTERHAVEN
 
CA
 
92283
CA-X22
 
7835 EAST NOFFSINGER ROAD
 
NILAND
 
CA
 
92257
CA-X28
 
46501 WHEEL ROAD
 
INDIO
 
CA
 
92201
CA-X38
 
6372 CREED ROAD
 
SUISUN
 
CA
 
94585
CA-X39
 
487 CANAL ROAD
 
BAYPOINT
 
CA
 
94565
CA-X47
 
4187C COUNTY ROAD 97
 
TULELAKE
 
CA
 
96134
CA-X48
 
37576 STATEHWY 229 E
 
BURNEY
 
CA
 
96013
CA-X49
 
22020 PALO WAY
 
PALO CEDRO
 
CA
 
96073
CA-X50
 
702 SOUTH 2ND AVENUE
 
CORNING
 
CA
 
96021
CA-X51
 
210 10TH STREET
 
COLUSA
 
CA
 
95932
CA-X52
 
1075 TRIANGLE COURT
 
WEST SACRAMENTO
 
CA
 
95605
CA-X53
 
106 RAILROAD AVENUE
 
SUISUN CITY
 
CA
 
94585
CA-X54
 
SOUTH STREET & DEPOT STREET
 
SAN MARTIN
 
CA
 
95046
CA-X55
 
500 FRONT STREET
 
SOLEDAD
 
CA
 
93960
CA-X56
 
61921 CATTLEMEN ROAD
 
SAN ARDO
 
CA
 
93450
CA-X57
 
775 CAPITOLIO WAY
 
SAN LUIS OBISPO
 
CA
 
93401
CA-X58
 
331 NORTH A STREET
 
LOMPOC
 
CA
 
93438

 
 
 

--------------------------------------------------------------------------------

 


CA-X59
 
122 HELENA AVENUE
 
SANTA BARBARA
 
CA
 
93101
CA-X61
 
5245 KAZUKO COURT
 
MOORPARK
 
CA
 
93021
CA-X64
 
8967 GLENOAKS BOULEVARD
 
SUN VALLEY
 
CA
 
91352
CA-Y09
 
1201 W 5TH STREET
 
LOS ANGELES
 
CA
 
90017
CA-Y47
 
444 S FLOWER STREET
 
LOS ANGELES
 
CA
 
90071
CA-Y81
 
4151 PROSPECT AVENUE
 
LOS ANGELES
 
CA
 
90027
CA-Y87
 
1440 SEPULVEDA BOULEVARD
 
LOS ANGELES
 
CA
 
90025
CO-18S
 
999 18TH STREET
 
DENVER
 
CO
 
80202
CO-4IP
 
4 INDUSTRIAL PARK
 
JOHNSTOWN
 
CO
 
80534
CO-639
 
639 EAST 18TH AVENUE
 
DENVER
 
CO
 
80203
CO-63D
 
6300 DIAGONAL HWY.
 
BOULDER
 
CO
 
80503
CO-87H
 
8701 HIGHWAY 85
 
HENDERSON
 
CO
 
80640
CO-915
 
910 15TH ST
 
DENVER
 
CO
 
80202
CO-X01
 
1018 HIGHWAY 71
 
WOODROW
 
CO
 
80757
CO-X04
 
32353 CR40
 
BETHUNE
 
CO
 
80805
CO-X07
 
13485 WELD COUNTY ROAD 108
 
NUNN
 
CO
 
80648
CT-101
 
1010 WASHINGTON BLVD
 
STAMFORD
 
CT
 
06901
CT-10R
 
10 RIVERBEND DRIVE
 
STAMFORD
 
CT
 
06907
CT-120
 
120 HAMILTON AVENUE
 
STAMFORD
 
CT
 
06902
CT-134
 
134 MAIN ST
 
SOUTHBURY
 
CT
 
'06488
CT-13W
 
1351 WASHINGTON BLVD
 
STAMFORD
 
CT
 
06902
CT-1SP
 
1 STATION PLAZA
 
STAMFORD
 
CT
 
06902
CT-21H
 
21 HARBOR VIEW
 
STAMFORD
 
CT
 
06902
CT-224
 
220 RONZO RD. BUILDING 4
 
BRISTOL
 
CT
 
06010
CT-22A
 
220 RONZO RD. BUILDING A
 
BRISTOL
 
CT
 
06010
CT-30A
 
300 ATLANTIC ST
 
STAMFORD
 
CT
 
06901
CT-38M
 
383 MIDDLE STREET
 
BRISTOL
 
CT
 
06010
CT-3SC
 
3 SHAWS COVE
 
NEW LONDON
 
CT
 
06320
CT-3TC
 
3 THORNDALE CIRCLE
 
DARIEN
 
CT
 
06820
CT-55C
 
55 CHURCH ST
 
NEW HAVEN
 
CT
 
06518
CT-57G
 
57 GROVE STREET
 
NEW HAVEN
 
CT
 
06511
CT-652
 
652 GLENBROOK ROAD
 
STAMFORD
 
CT
 
06906
CT-677
 
677 WASHINGTON BLVD
 
STAMFORD
 
CT
 
06901
CT-80M
 
80 MERRITT BLVD
 
TRUMBULL
 
CT
 
06611
DC-10C
 
1050 CONNECTICUT AVE NW
 
WASHINGTON
 
DC
 
20036
DC-122
 
1225 CONNECTICUT AVENUE NW
 
WASHINGTON
 
DC
 
20036
DC-12K
 
1275 K STREET NW
 
WASHINGTON
 
DC
 
20005
DC-12N
 
1250 NEW HAMPSHIRE AVENUE, NW
 
WASHINGTON
 
DC
 
20036
DC-155
 
1550 M STREET NW
 
WASHINGTON
 
DC
 
20005
DC-15K
 
1501 K STREET NW
 
WASHINGTON
 
DC
 
20005
DC-17H
 
1750 H ST
 
WASHINGTON
 
DC
 
20006

 
 
 

--------------------------------------------------------------------------------

 


DC-18H
 
1818 H STREET NW
 
WASHINGTON
 
DC
 
20006
DC-1IS
 
1725 I STREET, NW
 
WASHINGTON
 
DC
 
20006
DC-20M
 
2000 M STREET NW
 
WASHINGTON
 
DC
 
20036
DC-21M
 
2100 M STREET NW
 
WASHINGTON
 
DC
 
20037
DC-21P
 
2121 PENNSYLVANIA AVE NW
 
WASHINGTON
 
DC
 
20037
DC-25M
 
2501 M STREET NW
 
WASHINGTON
 
DC
 
20037
DC-28L
 
1828 L STREET NW, SUITE 714
 
WASHINGTON
 
DC
 
20036
DC-305
 
3050 K STREET NW
 
WASHINGTON
 
DC
 
20007
DC-325
 
325 7TH STREET NW
 
WASHINGTON
 
DC
 
20004
DC-401
 
401 9TH STREET NW
 
WASHINGTON
 
DC
 
20004
DC-43C
 
4301 CONNECTICUT AVENUE NW
 
WASHINGTON
 
DC
 
20008
DC-51W
 
5151 WISCONSIN AVE NW
 
WASHINGTON
 
DC
 
20016
DC-52F
 
529 14TH ST NW
 
WASHINGTON
 
DC
 
20045
DC-619
 
600 19TH STREET NW
 
WASHINGTON
 
DC
 
20006
DC-65M
 
650 MASSACHUSETTS AVENUE NW
 
WASHINGTON
 
DC
 
20001
DC-700
 
700 19TH STREET NW
 
WASHINGTON
 
DC
 
20016
DC-701
 
701 18TH STREET NW
 
WASHINGTON
 
DC
 
20006
DC-70T
 
700 12TH STREET NW
 
WASHINGTON
 
DC
 
20005
DC-734
 
15TH STREET NW
 
WASHINGTON
 
DC
 
20005
DC-93P
 
935 PENNSYLVANIA AVE NW
 
WASHINGTON
 
DC
 
20535
DC-99L
 
1899 L ST. NW
 
WASHINGTON
 
DC
 
20036
DC-9PA
 
1900 PENSYLVANIA AVE
 
WASHINGTON
 
DC
 
20016
DC-H01
 
CSX - S CAPITOL ST & I-395
 
WASHINGTON
 
DC
 
20003
DE-10B
 
100 BELLEVUE PARKWAY
 
WILMINGTON
 
DE
 
20016
DE-10W
 
100 WHITE CLAY
 
NEWARK
 
DE
 
19711
DE-12M
 
1201 N MARKET
 
WILMINGTON
 
DE
 
19801
DE-222
 
222 DELAWARE AVENUE, BASEMENT
 
WILMINGTON
 
DE
 
19801
DE-350
 
350 PENCADER DRIVE
 
NEWARK
 
DE
 
19701
DE-50D
 
500 DELAWARE AVENUE
 
WILMINGTON
 
DE
 
19801
DE-50S
 
500 STANTON CHRISTIANA
 
NEWARK
 
DE
 
19713
DE-70W
 
700 WHITE CLAY
 
NEWARK
 
DE
 
19711
DE-H01
 
CSX - MP-24+5341
 
WILMINGTON
 
DE
 
19805
FL-15N
 
150 NW 2ND STREET
 
FT LAUDERDALE
 
FL
 
33301
FL-1RS
 
105 EAST ROBINSON
 
ORLANDO
 
FL
 
32801
FL-1SS
 
100 SE 2ND STREET
 
MIAMI
 
FL
 
33131
FL-204
 
204 STATE ROAD 206 WEST
 
ST. AUGUSTINE
 
FL
 
32086
FL-20P
 
2000 PARRISH RD
 
TITUSVILLE
 
FL
 
32780
FL-29M
 
2909 MAIN ST
 
MELBOURNE
 
FL
 
32901
FL-35F
 
353 FLORIDA AVE
 
FT PIERCE
 
FL
 
34950
FL-42W
 
421 WEST CHURCH ST
 
JACKSONVILLE
 
FL
 
32202
FL-50N
 
50 NE 9TH STREET
 
MIAMI
 
FL
 
33132

 
 
 

--------------------------------------------------------------------------------

 


FL-50W
 
502 WEST INTL SPEEDWAY BLVD
 
DAYTONA
 
FL
 
32114
FL-60H
 
601 HAMPTON ROAD WEST
 
WEST PALM BEACH
 
FL
 
33405
GA-16H
 
167 GEORGIA HWY 16
 
MONTICELLO
 
GA
 
31064
GA-17H
 
1777 HARDEE AVE SW
 
ATLANTA
 
GA
 
30330
GA-1HB
 
11605 HAYNES BRIDGE BLVD
 
ALPHARETTA
 
GA
 
30009
GA-2WR
 
2300 WINDY RIDGE PKWY
 
ATLANTA
 
GA
 
30067
GA-34P
 
34 PEACHTREE ST
 
ATLANTA
 
GA
 
30303
GA-42Y
 
424 YELLOW JACKET RD
 
BAXLEY
 
GA
 
31513
GA-50B
 
5036 B.U. BOWMAN DRIVE
 
BUFORD
 
GA
 
30518
GA-56M
 
56 MARIETTA ST NW
 
ATLANTA
 
GA
 
30303
GA-5PA
 
55 PARK PL
 
ATLANTA
 
GA
 
30303
GA-79H
 
7949 GEORGIA HIGHWAY 57
 
MCINTYRE
 
GA
 
31054
GA-R1B
 
ROUTE 1 BOX 12
 
TARRYTOWN
 
GA
 
30470
GA-R3B
 
ROUTE 3 BOX 1472A
 
FOLKSTON
 
GA
 
31537
GA-X03
 
4260 LIBERTY MILL ROAD
 
HARTWELL
 
GA
 
30643
GA-X07
 
65 MAYO ROYAL ROAD
 
NEWNAN
 
GA
 
30263
GA-X08
 
790 MCART ROAD
 
LAWRENCEVILLE
 
GA
 
30245
GA-X10
 
920 SMITH ROAD
 
ATHENS
 
GA
 
30646
IA-X01
 
12951 610TH AVENUE
 
ROLAND
 
IA
 
50236
IA-X02
 
1825 FINCH AVENUE
 
LATIMER
 
IA
 
50452
IA-X03
 
2241-B US HIGHWAY 69
 
OSCEOLA
 
IA
 
50213
IA-X04
 
4500 CARLISLE ROAD
 
DES MOINES
 
IA
 
50309
IA-X05
 
WORTH COUNTY
 
HANLON TOWN
 
IA
 
50444
IL-10S
 
10 S RIVERSIDE PLAZA
 
CHICAGO
 
IL
 
60606
IL-11C
 
111 N CANAL ST
 
CHICAGO
 
IL
 
60606
IL-11G
 
11202 GETTY ROAD
 
MARENGO
 
IL
 
60152
IL-11S
 
111 S WACKER DR
 
CHICAGO
 
IL
 
60606
IL-125
 
125 S. WACKER
 
CHICAGO
 
IL
 
60606
IL-13R
 
130 E RANDOLPH ST
 
CHICAGO
 
IL
 
60601
IL-13S
 
131 SOUTH DEARBORN STREET
 
CHICAGO
 
IL
 
60603
IL-14S
 
1428 SHERMAN ROAD
 
ROMEOVILLE
 
IL
 
60446
IL-175
 
175 W JACKSON BLVD
 
CHICAGO
 
IL
 
60604
IL-17S
 
1700 SPENCER ROAD
 
JOLIET
 
IL
 
60453
IL-19M
 
1952 MCDOWELL RD
 
NAPERVILLE
 
IL
 
60563
IL-1LU
 
1905 LUNT AVE
 
ELK GROVE
 
IL
 
60007
IL-1NW
 
101 NORTH WACKER DRIVE
 
CHICAGO
 
IL
 
60606
IL-1SP
 
1850 SPRINGER DRIVE
 
LOMBARD
 
IL
 
60148
IL-1SW
 
1808 SWIFT DR
 
OAK BROOK
 
IL
 
60523
IL-1WA
 
100 S WACKER
 
CHICAGO
 
IL
 
60606
IL-1WJ
 
141 W JACKSON
 
CHICAGO
 
IL
 
60604
IL-20T
 
20 W ONTARIO
 
CHICAGO
 
IL
 
60610

 
 
 

--------------------------------------------------------------------------------

 


IL-21C
 
2167 CORPORATE LANE
 
NAPERVILLE
 
IL
 
60563
IL-21J
 
216 WEST JACKSON BLVD
 
CHICAGO
 
IL
 
60606
IL-222
 
222 WEST ADAMS STREET
 
CHICAGO
 
IL
 
60606
IL-225
 
225 WEST WASHINGTON STREET
 
CHICAGO
 
IL
 
60606
IL-22B
 
2200 BUSSE ROAD
 
ELK GROVE VILLAGE
 
IL
 
60007
IL-22J
 
223 WEST JACKSON BLVD
 
CHICAGO
 
IL
 
60606
IL-23C
 
2368 CORPORATE LANE
 
NAPERVILLE
 
IL
 
60563
IL-24B
 
2425 BUSSE RD
 
ELK GROVE VILLAGE
 
IL
 
60007
IL-25W
 
2501 WEST BRADLEY PLACE
 
CHICAGO
 
IL
 
60618
IL-27S
 
2700 SANDERS RD
 
NORTH BROOK
 
IL
 
60070
IL-28W
 
2875 W 19TH STREET
 
CHICAGO
 
IL
 
60623
IL-29D
 
2905 DIEHL RD
 
AURORA
 
IL
 
60502
IL-2NL
 
221 NORTH LASALLE STREET
 
CHICAGO
 
IL
 
60601
IL-2PA
 
2401 PALMER DRIVE
 
SCHAUMBURG
 
IL
 
60173
IL-2SW
 
20 SOUTH WACKER DRIVE
 
CHICAGO
 
IL
 
60606
IL-31L
 
331 NORTH LASALLE STREET
 
CHICAGO
 
IL
 
60610
IL-33L
 
335 SOUTH LASALLE STREET
 
CHICAGO
 
IL
 
60604
IL-33M
 
33 W MONROE ST
 
CHICAGO
 
IL
 
60603
IL-33W
 
333 W WACKER DRIVE
 
CHICAGO
 
IL
 
60606
IL-35C
 
350 E CERMAK RD
 
CHICAGO
 
IL
 
60616
IL-36E
 
360 EAST 22ND STREET
 
LOMBARD
 
IL
 
60148
IL-3EW
 
35 EAST WACKER DRIVE
 
CHICAGO
 
IL
 
60601
IL-3FL
 
300 NORTH FISH LAKE ROAD
 
VOLO
 
IL
 
60073
IL-3HD
 
341 HAYNES DRIVE
 
WOOD DALE
 
IL
 
60191
IL-3SW
 
311 S WACKER DR
 
CHICAGO
 
IL
 
60606
IL-3WA
 
30 S WACKER
 
CHICAGO
 
IL
 
60606
IL-40S
 
400 SOUTH LASALLE STREET
 
CHICAGO
 
IL
 
60605
IL-42L
 
427 SOUTH LASALLE STREET
 
CHICAGO
 
IL
 
60605
IL-43W
 
4320 WINFIELD ROAD
 
WARRENVILLE
 
IL
 
60555
IL-4CW
 
475 CORPORATE WOODS PKWY
 
VERNON HILLS
 
IL
 
60061
IL-4MA
 
435 N MICHIGAN AVE
 
CHICAGO
 
IL
 
60611
IL-4SL
 
440 SOUTH LASALLE STREET
 
CHICAGO
 
IL
 
60605
IL-50W
 
550 W WASHINGTON BLVD
 
CHICAGO
 
IL
 
60661
IL-52R
 
5201 ROSE ST
 
CHICAGO
 
IL
 
60656
IL-5EM
 
55 E MONROE ST
 
CHICAGO
 
IL
 
60603
IL-5FA
 
584 WEST 5TH AVENUE
 
NAPERVILLE
 
IL
 
60563
IL-600
 
600 SOUTH FEDERAL STREET
 
CHICAGO
 
IL
 
60605
IL-60P
 
601 W POLK STREET
 
CHICAGO
 
IL
 
60607
IL-62J
 
626 W JACKSON BLVD
 
CHICAGO
 
IL
 
60661
IL-700
 
700 S FEDERAL ST, 1ST, STE 142
 
CHICAGO
 
IL
 
60605
IL-711
 
711 N. EDGEWOOD AVE.
 
WOOD DALE
 
IL
 
60191

 
 
 

--------------------------------------------------------------------------------

 


IL-77C
 
777 WEST CHICAGO AVE
 
CHICAGO
 
IL
 
60654
IL-7SW
 
71 S WACKER DRIVE
 
CHICAGO
 
IL
 
60606
IL-80J
 
800 JORIE BLVD
 
OAK BROOK
 
IL
 
60523
IL-810
 
810 JORIE BLVD
 
OAK BROOK
 
IL
 
60523
IL-840
 
840 S CANAL ST
 
CHICAGO
 
IL
 
60607
IL-8SD
 
820 OAK CREEK DR
 
LOMBARD
 
IL
 
60148
IL-91T
 
915 TECHNOLOGY PKWY
 
ROCHELLE
 
IL
 
61068
IL-A02
 
10 MARTINGALE ROAD
 
SCHAUMBURG
 
IL
 
60173
IL-A23
 
600 N RTE 45
 
LIBERTYVILLE
 
IL
 
60016
IL-EWR
 
1000 E WOODFIELD RD
 
SCHAUMBURG
 
IL
 
60173
IL-SWA
 
10 SOUTH WACKER DRIVE
 
CHICAGO
 
IL
 
60606
IL-SWH
 
17601 SOUTHWEST HIGHWAY
 
ORLAND PARK
 
IL
 
60467
IL-X01
 
200 E. 166TH ST
 
SOUTH HOLLAND
 
IL
 
60473
IL-X04
 
43185 NORTH HIGHWAY 41
 
ZION
 
IL
 
60099
IN-X01
 
310 N.COUNTY RD 450 E.
 
VALPARAISO
 
IN
 
46383
KS-X02
 
1150 EAST BARTON CR
 
ELLINWOOD
 
KS
 
67526
KS-X03
 
13084 246TH STREET
 
LAWRENCE
 
KS
 
66044
KS-X04
 
1836 CR330
 
MILLER
 
KS
 
66868
KS-X05
 
2317 DAYDREAM ROAD
 
MONUMENT
 
KS
 
67747
KS-X09
 
937 FALCON ROAD
 
NEWTON
 
KS
 
67114
KS-X10
 
RR 1
 
ELLIS
 
KS
 
67637
KS-X14
 
SW 75 TO 2700 ROAD
 
TYRO
 
KS
 
67364
KS-X15
 
18535 FORD ROAD
 
CHANUTE
 
KS
 
66720
KS-X17
 
25000 SOMERSET ROAD
 
SPRING HILL
 
KS
 
66083
LA-X01
 
2988 HIGHWAY 964
 
JACKSON
 
LA
 
70748
LA-X02
 
17329 HIGHWAY 171 NORTH
 
RAGLEY
 
LA
 
70657
LA-X03
 
1919 HUNTER ROAD
 
BASILLE
 
LA
 
70515
LA-X04
 
2343 HIGHWAY 359
 
WASHINGTON
 
LA
 
70589
LA-X07
 
HIGHWAY 43 NORTH
 
GREENSBURG
 
LA
 
70441
MA-101
 
1010 COMMONWEALTH AVENUE
 
BOSTON
 
MA
 
'02215
MA-115
 
115 BROAD STREET
 
BOSTON
 
MA
 
'02110
MA-12F
 
128 1ST AVENUE
 
NEEDHAM
 
MA
 
02494
MA-175
 
175 GREAT ROAD
 
BEDFORD
 
MA
 
'01730
MA-17L
 
179 LINCOLN STREET
 
BOSTON
 
MA
 
02111
MA-230
 
230 CONGRESS ST
 
BOSTON
 
MA
 
02110
MA-28S
 
28 STATE ST
 
BOSTON
 
MA
 
'02109
MA-300
 
300 BENT ST
 
CAMBRIDGE
 
MA
 
02141
MA-400
 
400 MINUTEMAN ROAD
 
ANDOVER
 
MA
 
01810
MA-58W
 
580 WINTER STREET
 
WALTHAM
 
MA
 
02451
MA-601
 
601 CONGRESS STREET
 
BOSTON
 
MA
 
02210
MA-70I
 
70 INNERBELT RD
 
SOMERVILLE
 
MA
 
02143

 
 
 

--------------------------------------------------------------------------------

 


MA-70J
 
70 JAMES STREET
 
WORCESTER
 
MA
 
01603
MA-70W
 
701 WAVERLY ST
 
FRAMINGHAM
 
MA
 
01702
MA-7NE
 
7 NEW ENGLAND EXECUTIVE PARK
 
BURLINGTON
 
MA
 
01803
MA-99H
 
99 HIGH STREET
 
BOSTON
 
MA
 
02110
MA-FED
 
75 FEDERAL STREET
 
BOSTON
 
MA
 
'02110
MA-N02
 
55 MIDDLESEX TURNPIKE
 
BEDFORD
 
MA
 
'01730
MA-N10
 
265 WINTER STREET
 
WALTHAM
 
MA
 
02451
MA-N24
 
200 BERKELY STREET
 
BOSTON
 
MA
 
02116
MA-N28
 
60 STATE STREET
 
BOSTON
 
MA
 
'02109
MA-PRU
 
800 BOYLSTON ST
 
BOSTON
 
MA
 
02199
MA-SUM
 
1 SUMMER ST
 
BOSTON
 
MA
 
02110
MA-Y92
 
250 LOCKE DRIVE
 
MARLBORO
 
MA
 
'01752
MD-10H
 
1060 HARDEES DR
 
ABERDEEN
 
MD
 
21001-2637
MD-10L
 
100 LIGHT STREET
 
BALTIMORE
 
MD
 
21202
MD-111
 
111 MARKET PL, 7TH FL
 
BALTIMORE
 
MD
 
21202
MD-14R
 
1401 RUSSEL STREET
 
BALTIMORE
 
MD
 
21230
MD-1WO
 
184 WEST OSTEND STREET
 
BALTIMORE
 
MD
 
21230
MD-201
 
201 NORTH CHARLES ST
 
BALTIMORE
 
MD
 
21201
MD-2BE
 
2 BETHESDA METRO CENTER
 
BETHESDA
 
MD
 
20814
MD-2SP
 
200 ST.PAUL PLACE
 
BALTIMORE
 
MD
 
21202
MD-300
 
300 WEST LEXINGTON STREET
 
BALTIMORE
 
MD
 
21201
MD-4JB
 
4000 JONES BRIDGE ROAD
 
CHEVY CHASE
 
MD
 
20815
MD-64V
 
6435 VIRGINIA MANOR ROAD
 
BELTSVILLE
 
MD
 
20705
MD-72W
 
7200 WISCONSIN AVE
 
BETHESDA
 
MD
 
20814
MD-750
 
7500 OLD GEORGETOWN ROAD ST750
 
BETHESDA
 
MD
 
20814
MD-75W
 
7501 WINSCONSIN AVENUE
 
BETHESDA
 
MD
 
20814
MD-76W
 
7600 WISCONSIN AVE
 
BETHESDA
 
MD
 
20814
MD-90R
 
9000 ROCKVILLE PIKE
 
BETHESDA
 
MD
 
20814
MD-H01
 
CSX - MP-46+2085
 
ELKTON
 
MD
 
21921
MD-H02
 
CSX - MP-96+3599
 
BALTIMORE
 
MD
 
21230
MD-H04
 
1700 CHAPMAN AVE
 
ROCKVILLE
 
MD
 
20852
MD-H05
 
8401 COLESVILLE RD
 
SILVER SPRING
 
MD
 
20910
MD-H06
 
CSX - MP-46+????
 
ELKTON
 
MD
 
21921
MD-H07
 
CSX-MP96-3599
 
BALTIMORE
 
MD
 
21230
MI-X01
 
13500 VERONA RD
 
BATTLE CREEK
 
MI
 
49017
MI-X02
 
17557 LAKESIDE RD.
 
THREE OAKS
 
MI
 
49128
MI-X03
 
195 BROOKLEY
 
JACKSON
 
MI
 
49202
MI-X04
 
3575 S.WEST ST.
 
COLOMA
 
MI
 
49038
MI-X05
 
5655 CARPENTER RD.
 
YPSILANTI
 
MI
 
48197
MI-X06
 
6114 S.12TH ST.
 
PORTADGE
 
MI
 
49024
MN-X01
 
120 WEST 12TH ST
 
WINONA
 
MN
 
55987

 
 
 

--------------------------------------------------------------------------------

 


MN-X04
 
511 SOUTH 11TH AVE
 
MINNEAPOLIS
 
MN
 
55415
MN-X05
 
6391 SW 68TH STREET
 
OWANTANNA
 
MN
 
55060
MN-X06
 
6730 320TH STREET WEST
 
NORTHFIELD
 
MN
 
55057
MO-12N
 
1212 EAST 19TH STREET
 
KANSAS CITY
 
MO
 
64108
MO-X01
 
1102 GRAND AVENUE 3RD FLOOR
 
KANSAS CITY
 
MO
 
64105
MO-X03
 
99 SE DALLAS ROAD
 
WEATHERSBY
 
MO
 
64497
MO-X04
 
20469 WEST 230TH PLACE
 
RIDGEWAY
 
MO
 
64481
MS-X01
 
11 KELLY CREEK ROAD
 
SEMINARY
 
MS
 
39479
MS-X05
 
1666 BONNER ROAD
 
SANDERSVILLE
 
MS
 
39477
MS-X07
 
240 VYVX LANE
 
QUITMAN
 
MS
 
39355
MS-X09
 
967 HIGHWAY 583
 
TYLERTOWN
 
MS
 
39667
NC-112
 
112 NORTH MYERS STREET
 
CHARLOTTE
 
NC
 
28202
NC-X01
 
1301 ASHLEY LOOP
 
REIDSVILLE
 
NC
 
27320
NC-X02
 
1334 OLD SALEM ROAD LOT #51M
 
KERNERSVILLE
 
NC
 
27284
NC-X03
 
295 UPRIGHT ROAD
 
MOUNT ULLA
 
NC
 
28125
NJ-101
 
101 HUDSON STREET
 
JERSEY CITY
 
NJ
 
07302
NJ-102
 
10 2ND STREET (10 HARBORSIDE)
 
JERSEY CITY
 
NJ
 
07302
NJ-10D
 
100 DELAWANNA AVENUE
 
CLIFTON
 
NJ
 
07014
NJ-10E
 
10 EXCHANGE PL
 
JERSEY CITY
 
NJ
 
07302
NJ-10P
 
100 PLAZA DRIVE
 
SECAUCUS
 
NJ
 
07094
NJ-10W
 
10 WATERVIEW BLVD
 
PARSIPANNY
 
NJ
 
07054
NJ-111
 
111 PAVONIA AVE
 
JERSEY CITY
 
NJ
 
07310
NJ-114
 
1140 ROUTE 72 W
 
MANAHAWKIN
 
NJ
 
08050
NJ-12B
 
125 BELMONT DRIVE
 
SOMERSET
 
NJ
 
08873
NJ-12P
 
120 W PASSAIC STREET
 
ROCHELLE PARK
 
NJ
 
07662
NJ-12T
 
125 THEODORE CONRAD DRIVE
 
JERSEY CITY
 
NJ
 
07305
NJ-137
 
1379 ROUTE 539, 1ST FL
 
LITTLE EGG HARBOR
 
NJ
 
08087
NJ-13F
 
1300 FEDERAL BLVD
 
CARTERET
 
NJ
 
07008
NJ-13J
 
135 GREENE STREET
 
JERSEY CITY
 
NJ
 
07302
NJ-14F
 
1400 FEDERAL BLVD
 
CARTERET
 
NJ
 
07008
NJ-15D
 
115 S JEFFERSON RD BLDG D
 
WHIPPANY
 
NJ
 
07981
NJ-15J
 
115 S JEFFERSON RD BLDG A/B
 
WHIPPANY
 
NJ
 
07981
NJ-165
 
165 HALSEY ST
 
NEWARK
 
NJ
 
07102
NJ-16M
 
1600 MACARTHUR BLVD
 
MAHWAH
 
NJ
 
07430
NJ-17C
 
17 CABLE DRIVE
 
LITTLE EGG HARBOR
 
NJ
 
08087
NJ-17M
 
1700 MACARTHUR BOULEVARD
 
MAHWAH
 
NJ
 
07430
NJ-17P
 
175 PARK AVENUE
 
FLORHAM PARK
 
NJ
 
07932
NJ-182
 
182 TABOR ROAD
 
MORRIS PLAINS
 
NJ
 
07950
NJ-194
 
194 WOOD AVENUE
 
ISELIN
 
NJ
 
08830
NJ-19P
 
1919 PARK AVE
 
WEEHAWKEN
 
NJ
 
07086
NJ-19V
 
19 VREELAND RD
 
FLORHAM PARK
 
NJ
 
07932

 
 
 

--------------------------------------------------------------------------------

 


NJ-1CD
 
100 CAMPUS DRIVE
 
PRINCETON
 
NJ
 
08540
NJ-1EN
 
15 ENTERPRISE AVE
 
SECAUCUS
 
NJ
 
07094
NJ-1RB
 
1085 RAYMOND BLVD
 
NEWARK
 
NJ
 
07102
NJ-20C
 
200 COTTONTAIL LANE
 
SOMERSET
 
NJ
 
08873
NJ-20N
 
214 NORTH CENTER DRIVE
 
NORTH BRUNSWICK
 
NJ
 
08902
NJ-20T
 
201 TABOR RD
 
MORRIS PLAINS
 
NJ
 
07950
NJ-25C
 
25 CORPORATE PLACE
 
PISCATAWAY TOWNSHIP
 
NJ
 
08854
NJ-27A
 
279 AMWELL ROAD
 
HILLSBOROUGH
 
NJ
 
08844
NJ-27C
 
27 COMMERCE DR.
 
CRANFORD
 
NJ
 
07016
NJ-27H
 
275 HARTZ WAY
 
SECAUCUS
 
NJ
 
07094
NJ-2CK
 
200 CEDAR KNOLLS ROAD
 
WHIPPANY
 
NJ
 
07981
NJ-2GD
 
2 GATEHALL DR, 3RD FL
 
PARSIPPANY
 
NJ
 
07054
NJ-2GW
 
2 GATEWAY CENTER
 
NEWARK
 
NJ
 
07102
NJ-2LC
 
2 LIZ CLAIBORNE WAY, 4TH FL
 
NORTH BERGEN
 
NJ
 
07047
NJ-2LP
 
2241 LANDMARK PL
 
MANASQUAN
 
NJ
 
08736
NJ-2PT
 
2 PEACH TREE HILL RD, 1ST FL
 
LIVINGSTON
 
NJ
 
07039
NJ-2WB
 
200 WEBRO ROAD
 
PARSIPPANY
 
NJ
 
07054
NJ-305
 
305 MADISON AVE
 
MORRISTOWN
 
NJ
 
07960
NJ-30B
 
300 BLVD EAST
 
WEEHAWKEN
 
NJ
 
07087
NJ-30H
 
30 HUDSON STREET
 
JERSEY CITY
 
NJ
 
07302
NJ-34C
 
34 EXCHANGE PL (PLAZA 1)
 
JERSEY CITY
 
NJ
 
07302
NJ-34E
 
34 EXCHANGE PL (PLAZA 3)
 
JERSEY CITY
 
NJ
 
07302
NJ-34H
 
34 EXCHANGE PLACE PLAZA 5
 
JERSEY CITY
 
NJ
 
07302
NJ-34X
 
34 EXCHANGE PL (PLAZA 2)
 
JERSEY CITY
 
NJ
 
07302
NJ-36S
 
365 S RANDOLPHVILLE ROAD
 
PISCATAWAY
 
NJ
 
08854
NJ-3CP
 
3 CORPORATE PLAZA
 
PISCATAWAY
 
NJ
 
08854
NJ-3EM
 
3 EMPIRE BOULEVARD
 
SOUTH HACKENSACK
 
NJ
 
07606
NJ-40C
 
40 CORPORATE PLACE SOUTH
 
PISCATAWAY
 
NJ
 
08854
NJ-40K
 
40 KINGSBRIDGE ROAD
 
PISCATAWAY
 
NJ
 
08854
NJ-40W
 
400 WEBRO RD
 
PARSIPPANY
 
NJ
 
07054
NJ-41C
 
410 COMMERCE BLVD
 
CARLSTADT
 
NJ
 
07072
NJ-41M
 
4101 MAPLE AVENUE
 
PENNSAUKEN
 
NJ
 
08109
NJ-42W
 
423 W. WASHINGTION AVE.
 
PLEASANTVILLE
 
NJ
 
08232
NJ-430
 
4300 US HIGHWAY 1
 
MONMOUTH JUNCTION
 
NJ
 
08852
NJ-43R
 
431 RIDGE ROAD
 
DAYTON
 
NJ
 
08810
NJ-45H
 
450 HARMON MEADOW BLVD
 
SECAUCUS
 
NJ
 
07094
NJ-485
 
485 US HIGHWAY 1, BUILDING D
 
ISELIN
 
NJ
 
08830
NJ-48G
 
480 GOTHAM PARKWAY
 
CARLSTADT
 
NJ
 
07072
NJ-49W
 
499 WASHINGTON BLVD
 
JERSEY CITY
 
NJ
 
07310
NJ-4CD
 
4 CONNELL DRIVE
 
BERKELY HEIGHTS
 
NJ
 
07922
NJ-4HW
 
40 HARTZ WAY
 
SECAUCUS
 
NJ
 
07094

 
 
 

--------------------------------------------------------------------------------

 


NJ-4RR
 
492 RIVER ROAD
 
NUTLEY
 
NJ
 
07110
NJ-515
 
515 UNION BLVD
 
TOTOWA
 
NJ
 
07512
NJ-525
 
525 WASHINGTON BLVD
 
JERSEY CITY
 
NJ
 
07310
NJ-54W
 
545 WASHINGTON BLVD
 
JERSEY CITY
 
NJ
 
07302
NJ-555
 
555 COLLEGE RD
 
PRNCETON
 
NJ
 
08540
NJ-55B
 
550 BROAD ST
 
NEWARK
 
NJ
 
07102
NJ-575
 
575 WASHINGTON BLVD
 
JERSEY CITY
 
NJ
 
07310
NJ-58W
 
5851 WESTSIDE AVE
 
NORTH BERGEN
 
NJ
 
07047
NJ-59R
 
ONE HEALTH PLAZA - BLDG 501
 
EAST HANOVER
 
NJ
 
07936
NJ-5CC
 
506 CARNEGIE CENTER BLVD
 
PRINCETON
 
NJ
 
08540
NJ-5MV
 
5 MARINE VIEW PLAZA
 
HOBOKEN
 
NJ
 
07030
NJ-60C
 
600 COMMERCE
 
CARLSTADT
 
NJ
 
07072
NJ-685
 
685 COLLEGE RD
 
PRINCETON
 
NJ
 
08540
NJ-6SE
 
600 SEA GIRT AVENUE
 
MANASQUAN
 
NJ
 
08736
NJ-70C
 
700 COLLEGE RD
 
PRINCETON
 
NJ
 
08540
NJ-73A
 
731 ALEXANDER ROAD
 
PRINCETON
 
NJ
 
08540
NJ-744
 
744 BROAD ST, 5TH FL
 
NEWARK
 
NJ
 
07102
NJ-745
 
745 ROUTE 3
 
EAST RUTHERFORD
 
NJ
 
07070
NJ-755
 
755 SECAUCUS RD.
 
SECAUCUS
 
NJ
 
07094
NJ-765
 
765 ROUTE 202
 
BRIDGEWATER
 
NJ
 
08807
NJ-77C
 
777 CENTRAL BLVD
 
CARLSTADT
 
NJ
 
07072
NJ-800
 
800 HARBOR BLVD
 
WEEHAWKEN
 
NJ
 
07086
NJ-80S
 
800 SCUDDERS MILL ROAD
 
PLAINSBORO
 
NJ
 
08536
NJ-900
 
900 SYLVAN AVENUE
 
ENGLEWOOD CLIFFS
 
NJ
 
07632
NJ-90H
 
90 HUDSON STREET
 
JERSEY CITY
 
NJ
 
07302
NJ-95C
 
95 CHRIS COLUMBUS
 
JERSEY CITY
 
NJ
 
07302
NJ-999
 
999 FRONTIER ROAD
 
BRIDGEWATER
 
NJ
 
08807
NJ-9BP
 
9 BROADCAST PLAZA
 
SECAUCUS
 
NJ
 
07094
NJ-9WD
 
9 WING DRIVE
 
CEDAR KNOLLS
 
NJ
 
07927
NJ-BLY
 
282 MAIN STREET
 
LITTLE FERRY
 
NJ
 
07643
NJ-ETP
 
1 EVERTRUST PLAZA
 
JERSEY CITY
 
NJ
 
07302
NJ-H01
 
CONRAIL (MP-11+1710)
 
NEWARK
 
NJ
 
07114
NJ-H02
 
CONRAIL (MP-42+2156)
 
HOPEWELL
 
NJ
 
08525
NJ-H03
 
WALLACE STREET & NYS&W RR
 
ELMWOOD PARK
 
NJ
 
07407
NJ-H04
 
AMTRAK (MP 5.68)
 
NORTH BERGEN
 
NJ
 
07407
NJ-H05
 
CROXTON YARD
 
JERSEY CITY
 
NJ
 
07307
NJ-H06
 
SW RTE 10 & OLD RD
 
LIVINGSTON
 
NJ
 
07039
NJ-H08
 
PARSIPPANY HUT
 
PARSIPPANY
 
NJ
 
07054
NJ-H09
 
NW LIVINGSTON AVE & I-280 RAMP
 
LIVINGSTON
 
NJ
 
07068
NJ-H10
 
800 MAIN STREET
 
WOODBRIDGE
 
NJ
 
07095
NJ-H12
 
108 TITUS MILL RD
 
PENNINGTON
 
NJ
 
08534

 
 
 

--------------------------------------------------------------------------------

 


NJ-H13
 
ACE MP 39
 
SICKLERVILLE
 
NJ
 
08081
NJ-H14
 
750 EDWIN L WARD HIGHWAY
 
RUTHERFORD
 
NJ
 
07070
NJ-ORC
 
100 ORCHARD STREET
 
EAST RUTHERFORD
 
NJ
 
07073
NJ-POS
 
101 POSSUMTOWN ROAD
 
PISCATAWAY
 
NJ
 
08854
NJ-R10
 
59 ROUTE 10 (BLDG 401)
 
EAST HANOVER
 
NJ
 
07936
NJ-V05
 
1 INTERNATIONAL BLVD
 
MAHWAH
 
NJ
 
07495
NJ-X02
 
1101 EAST LINDEN AVE.
 
LINDEN
 
NJ
 
07036
NM-X01
 
11485 MUNDO ROAD NE
 
DEMING
 
NM
 
88030
NM-X02
 
390 UNION TRAIL ROAD
 
FORKS
 
NM
 
88045
NM-X03
 
4261 SEPAR ROAD
 
SILVER CITY
 
NM
 
88061
NV-3S4
 
300 S 4TH ST
 
LAS VEGAS
 
NV
 
89101
NV-71D
 
7135 SOUTH DECATUR BOULEVARD
 
LAS VEGAS
 
NV
 
89118
NV-X01
 
220 GARDNER STREET
 
RENO
 
NV
 
89503
NV-X02
 
55 CORNELL AVENUE
 
LOVELOCK
 
NV
 
89419
NV-X03
 
EXIT 65 OFF I-80 NIGHTINGALE ROAD
 
FALLON
 
NV
 
89046
NV-X04
 
EXIT 149 OFF I-80 LOT 14
 
IMLAY
 
NV
 
89418
NV-X05
 
EXIT 187 OFF I-80 N OF INTERCHANGE
 
WINNEMUCCA
 
NV
 
89445
NV-X07
 
EXIT 254 OFF I-80 NE 3RD.5 MILES
 
EUREKA
 
NV
 
89821
NV-X09
 
EXIT 333 OFF I-80 5 MI E N FRONTAGE RD
 
ELKO
 
NV
 
89835
NY-100
 
100 WILLIAMS STREET
 
NEW YORK
 
NY
 
10038
NY-109
 
109 EAST 16TH STREET
 
NEW YORK
 
NY
 
10003
NY-10F
 
100 5TH AVE
 
NEW YORK
 
NY
 
10011
NY-10T
 
10 TELEPORT DRIVE
 
STATEN ISLAND
 
NY
 
10311
NY-111
 
111 8TH AVENUE
 
NEW YORK
 
NY
 
10011
NY-113
 
1133 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10036
NY-117
 
1177 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10036
NY-11F
 
111 FULTON STREET
 
NEW YORK
 
NY
 
10038
NY-11M
 
11 MADISON AVENUE
 
NEW YORK
 
NY
 
10010
NY-11S
 
1101 STEWART AVENUE
 
GARDEN CITY
 
NY
 
11530
NY-11T
 
11 METROTECH
 
BROOKLYN
 
NY
 
11201
NY-120
 
120 PARK AVENUE
 
NEW YORK
 
NY
 
10017
NY-121
 
1211 AVE OF AMERICAS
 
NEW YORK
 
NY
 
10036
NY-122
 
122 EAST 42ND STREET
 
NEW YORK
 
NY
 
10168
NY-12A
 
1285 6TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-12W
 
120 BROADWAY
 
NEW YORK
 
NY
 
10271
NY-135
 
135 WEST 50TH STREET
 
NEW YORK
 
NY
 
10020
NY-13A
 
1301 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10019
NY-142
 
150 EAST 42ND STREET
 
NEW YORK
 
NY
 
10017
NY-14W
 
14 WALL STREET
 
NEW YORK
 
NY
 
10005
NY-154
 
154 WEST 57TH STREET
 
NEW YORK
 
NY
 
10019
NY-158
 
1585 BROADWAY
 
NEW YORK
 
NY
 
10036

 
 
 

--------------------------------------------------------------------------------

 


NY-15F
 
115 5TH AVENUE
 
NEW YORK
 
NY
 
10003
NY-17B
 
1700 BROADWAY
 
NEW YORK
 
NY
 
10019
NY-188
 
188 MADISON AVENUE
 
NEW YORK
 
NY
 
10016
NY-18M
 
180 MAIDEN LANE
 
NEW YORK
 
NY
 
10038
NY-19M
 
1985 MARCUS AVENUE
 
NEW HYDE PARK
 
NY
 
11042
NY-19W
 
199 WATER STREET
 
NEW YORK
 
NY
 
10038
NY-1AL
 
111 WALL STREET
 
NEW YORK
 
NY
 
10005
NY-1BW
 
1500 BROADWAY
 
NEW YORK
 
NY
 
10036
NY-1LP
 
1 LIBERTY PLAZA
 
NEW YORK
 
NY
 
10006
NY-1MA
 
1 MADISON AVENUE
 
NEW YORK
 
NY
 
10010
NY-1MO
 
1 MOTT STREET
 
NEW YORK
 
NY
 
10013
NY-1MT
 
1 METROTECH CENTER
 
BROOKLYN
 
NY
 
11201
NY-1NL
 
1 NORTH LEXINGTON AVENUE
 
WHITE PLAINS
 
NY
 
10601
NY-1PP
 
1 PIERREPONT PLAZA
 
BROOKLYN
 
NY
 
11201
NY-1SS
 
1 STATE STREET
 
NEW YORK
 
NY
 
10004
NY-200
 
200 WEST 135TH STREET
 
NEW YORK
 
NY
 
10029
NY-20A
 
1120 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10036
NY-20P
 
200 PARK AVENUE
 
NEW YORK
 
NY
 
10166
NY-216
 
216 EAST 45TH STREET
 
NEW YORK
 
NY
 
10017
NY-21A
 
1221 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10020
NY-234
 
234 EAST 149TH STREET
 
BRONX
 
NY
 
10451
NY-23A
 
1230 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10020
NY-242
 
219 EAST 42ND STREET
 
NEW YORK
 
NY
 
10017
NY-245
 
245 PARK AVENUE
 
NEW YORK
 
NY
 
10017
NY-24S
 
2455 SOUTH RD
 
POUGHKEEPSIE
 
NY
 
12601
NY-25B
 
25 BROADWAY
 
NEW YORK
 
NY
 
10004
NY-25E
 
25 78 STREET
 
NEW YORK
 
NY
 
10005
NY-25M
 
25 OLD MILL RD
 
SUFFERN
 
NY
 
10901
NY-277
 
277 PARK AVENUE
 
NEW YORK
 
NY
 
10017
NY-27N
 
27-01 NORTH BRIDGE PLAZA
 
LONG ISLAND CITY
 
NY
 
11101
NY-27P
 
270 PARK AVENUE
 
NEW YORK
 
NY
 
10017
NY-28P
 
280 PARK AVENUE
 
NEW YORK
 
NY
 
10017
NY-299
 
299 PARK AVENUE
 
NEW YORK
 
NY
 
10171
NY-2BW
 
2 BROADWAY
 
NEW YORK
 
NY
 
10004
NY-2H5
 
200 5TH AVENUE
 
NEW YORK
 
NY
 
10010
NY-2WF
 
2 WORLD FINANCIAL CENTER
 
NEW YORK
 
NY
 
10281
NY-2WS
 
200 WEST STREET
 
NEW YORK
 
NY
 
10013
NY-30P
 
300 PARK AVENUE
 
NEW YORK
 
NY
 
10022
NY-30R
 
30 ROCKEFELLER PLAZA
 
NEW YORK
 
NY
 
10112
NY-315
 
315 W 36TH STREET
 
NEW YORK
 
NY
 
10018
NY-31A
 
1301 6TH AVENUE
 
NEW YORK
 
NY
 
10019

 
 
 

--------------------------------------------------------------------------------

 


NY-31M
 
331 MADISON AVENUE
 
NEW YORK
 
NY
 
10017
NY-32A
 
32 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10013
NY-32S
 
32 OLD SLIP
 
NEW YORK
 
NY
 
10005
NY-333
 
333 WEST 52ND STREET
 
NEW YORK
 
NY
 
10019
NY-33B
 
1633 BROADWAY
 
NEW YORK
 
NY
 
10019
NY-33E
 
336 EAST 96TH STREET
 
NEW YORK
 
NY
 
10128
NY-33H
 
333 HUDSON STREET
 
NEW YORK
 
NY
 
10007
NY-33W
 
33 WHITEHALL STREET
 
NEW YORK
 
NY
 
10004
NY-342
 
235 EAST 42ND STREET
 
NEW YORK
 
NY
 
10017
NY-345
 
345 PARK AVENUE
 
NEW YORK
 
NY
 
10154
NY-34M
 
345 MADISON AVENUE
 
NEW YORK
 
NY
 
10017
NY-36H
 
360 HAMILTON AVENUE
 
WHITE PLAINS
 
NY
 
10601
NY-38M
 
383 MADISON AVENUE
 
NEW YORK
 
NY
 
10017
NY-39B
 
39 BROADWAY
 
NEW YORK
 
NY
 
10006
NY-39G
 
390 GREENWICH STREET
 
NEW YORK
 
NY
 
10013
NY-39H
 
395 HUDSON STREET
 
NEW YORK
 
NY
 
10014
NY-39P
 
399 PARK AVENUE
 
NEW YORK
 
NY
 
10022
NY-3EO
 
333 EARLE OVINGTON BLVD
 
UNIONDALE
 
NY
 
11553
NY-3MT
 
3 METROTECH CENTER
 
BROOKLYN
 
NY
 
11201
NY-3PK
 
3 PARK AVENUE
 
NEW YORK
 
NY
 
10016
NY-3TS
 
3 TIMES SQUARE
 
NEW YORK
 
NY
 
10036
NY-3UN
 
3 UNITED NATIONS PLAZA
 
NEW YORK
 
NY
 
10017
NY-3WS
 
330 WEST STREET
 
NEW YORK
 
NY
 
10014
NY-40W
 
40 W. 20TH ST
 
NEW YORK
 
NY
 
10011
NY-41A
 
22-19 41ST AVENUE
 
LONG ISLAND CITY
 
NY
 
11101
NY-41B
 
1441 BROADWAY
 
NEW YORK
 
NY
 
10018
NY-425
 
425 5TH AVE
 
NEW YORK
 
NY
 
10018
NY-43A
 
23-10 43RD AVENUE
 
LONG ISLAND CITY
 
NY
 
11101
NY-445
 
445 PARK AVENUE
 
NEW YORK
 
NY
 
10022
NY-44S
 
44 SOUTH BROADWAY
 
WHITE PLAINS
 
NY
 
10601
NY-45A
 
1345 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10105
NY-45F
 
455 5TH AVENUE
 
NEW YORK
 
NY
 
10016
NY-461
 
461 5TH AVENUE
 
NEW YORK
 
NY
 
10017
NY-477
 
477 MADISON AVENUE
 
NEW YORK
 
NY
 
10022
NY-47F
 
476 5TH AVENUE
 
NEW YORK
 
NY
 
10017
NY-498
 
498 7TH AVENUE
 
NEW YORK
 
NY
 
10018
NY-4LC
 
40 LINCOLN CENTER PLAZA
 
NEW YORK
 
NY
 
10023
NY-4MT
 
4 METROTECH CENTER
 
BROOKLYN
 
NY
 
11201
NY-4NP
 
4 NEW YORK PLAZA
 
NEW YORK
 
NY
 
10004
NY-4WF
 
4 WORLD FINANCIAL CENTER
 
NEW YORK
 
NY
 
10281
NY-50A
 
1350 6TH AVENUE
 
NEW YORK
 
NY
 
10019

 
 
 

--------------------------------------------------------------------------------

 


NY-50B
 
5030 BROADWAY
 
NEW YORK
 
NY
 
10034
NY-50P
 
500 PARK AVENUE
 
NEW YORK
 
NY
 
10022
NY-510
 
510 EAST 73RD STREET
 
NEW YORK
 
NY
 
10021
NY-51A
 
1251 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10020
NY-524
 
524 WEST 57TH STREET
 
NEW YORK
 
NY
 
10019
NY-52M
 
520 MADISON AVENUE
 
NEW YORK
 
NY
 
10022
NY-533
 
533 W 57TH STREET
 
NEW YORK
 
NY
 
10019
NY-542
 
5 EAST 42ND STREET
 
NEW YORK
 
NY
 
10017
NY-545
 
545 5TH AVENUE
 
NEW YORK
 
NY
 
10017
NY-54E
 
545 8TH AVENUE
 
NEW YORK
 
NY
 
10018
NY-55C
 
55 CHURCH STREET
 
WHITE PLAINS
 
NY
 
10601
NY-55W
 
55 WATER STREET
 
NEW YORK
 
NY
 
10041
NY-565
 
565 5TH AVE.
 
NEW YORK
 
NY
 
10017
NY-570
 
570 WASHINGTON STREET
 
NEW YORK
 
NY
 
10014
NY-57T
 
142 WEST 57TH STREET
 
NEW YORK
 
NY
 
10019
NY-5BW
 
1755 BROADWAY
 
NEW YORK
 
NY
 
10019
NY-5PN
 
5 PENN PLAZA
 
NEW YORK
 
NY
 
10001
NY-601
 
601 WEST 26TH STREET
 
NEW YORK
 
NY
 
10001
NY-605
 
605 3RD AVENUE
 
NEW YORK
 
NY
 
10158
NY-608
 
608 5TH AVENUE
 
NEW YORK
 
NY
 
10020
NY-60B
 
60 BROAD STREET
 
NEW YORK
 
NY
 
10004
NY-60H
 
60 HUDSON ST.
 
NEW YORK
 
NY
 
10013
NY-623
 
623 5TH AVENUE
 
NEW YORK
 
NY
 
10022
NY-62E
 
620 8TH AVENUE
 
NEW YORK
 
NY
 
10018
NY-63A
 
622 3RD AVENUE
 
NEW YORK
 
NY
 
10017
NY-63F
 
630 5TH AVENUE
 
NEW YORK
 
NY
 
10020
NY-645
 
645 5TH AVENUE
 
NEW YORK
 
NY
 
10022
NY-65B
 
65 BROADWAY
 
NEW YORK
 
NY
 
10006
NY-666
 
666 5TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-685
 
685 3RD AVENUE
 
NEW YORK
 
NY
 
10017
NY-6ID
 
6 INTERNATIONAL DRIVE
 
RYE BROOK
 
NY
 
10573
NY-6TH
 
1114 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10001
NY-6WA
 
60 WALL STREET
 
NEW YORK
 
NY
 
10005
NY-70P
 
70 PINE STREET
 
NEW YORK
 
NY
 
10270
NY-712
 
712 5TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-71A
 
1271 AVENUE OF THE AMERICAS
 
NEW YORK
 
NY
 
10020
NY-733
 
730 3RD AVENUE
 
NEW YORK
 
NY
 
10017
NY-73L
 
731 LEXINGTON AVENUE
 
NEW YORK
 
NY
 
10022
NY-745
 
745 7TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-757
 
757 3RD AVENUE
 
NEW YORK
 
NY
 
10017
NY-75B
 
75 BROAD STREET
 
NEW YORK
 
NY
 
10004

 
 
 

--------------------------------------------------------------------------------

 


NY-75P
 
75 PARK PL
 
NEW YORK
 
NY
 
10007
NY-75T
 
750 THIRD AVE
 
NEW YORK
 
NY
 
10017
NY-773
 
777 3RD AVE
 
NEW YORK
 
NY
 
10022
NY-787
 
787 7TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-7HS
 
7 HANOVER SQUARE
 
NEW YORK
 
NY
 
10004
NY-7TP
 
7 TELEPORT DRIVE
 
STATEN ISLAND
 
NY
 
10314
NY-7WP
 
7 WESTCHESTER PLAZA
 
ELMSFORD
 
NY
 
10523
NY-7WT
 
250 GREENWICH STREET
 
NEW YORK
 
NY
 
10007
NY-80F
 
80 FIFTH AVENUE
 
NEW YORK
 
NY
 
10011
NY-80P
 
80 PINE STREET
 
NEW YORK
 
NY
 
10005
NY-811
 
811 10TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-825
 
825 8TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-82S
 
825 7TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-845
 
845 3RD AVENUE
 
NEW YORK
 
NY
 
10022
NY-853
 
850 3RD AVENUE
 
NEW YORK
 
NY
 
10022
NY-85B
 
85 BROAD STREET
 
NEW YORK
 
NY
 
10004
NY-85T
 
85 10TH AVENUE
 
NEW YORK
 
NY
 
10011
NY-882
 
882 3RD AVENUE
 
BROOKLYN
 
NY
 
11232
NY-888
 
888 7TH AVENUE
 
NEW YORK
 
NY
 
10019
NY-8TR
 
86 TRINITY PLACE
 
NEW YORK
 
NY
 
10006
NY-909
 
909 3RD AVENUE
 
NEW YORK
 
NY
 
10022
NY-90B
 
1790 BROADWAY
 
NEW YORK
 
NY
 
10019
NY-95C
 
95 CHURCH STREET
 
WHITE PLAINS
 
NY
 
10601
NY-B42
 
1095 6TH AVENUE
 
NEW YORK
 
NY
 
10036
NY-BAT
 
140 58TH STREET
 
BROOKLYN
 
NY
 
11220
NY-CHM
 
75 9TH AVENUE (CHELSEA MARKET)
 
NEW YORK
 
NY
 
10011
NY-CMP
 
1 CHASE MANHATTAN PLAZA
 
NEW YORK
 
NY
 
10005
NY-E18
 
37-41 EAST 18TH STREET
 
NEW YORK
 
NY
 
10003
NY-E40
 
10 EAST 40TH STREET
 
NEW YORK
 
NY
 
10016
NY-E42
 
220 EAST 42ND STREET
 
NEW YORK
 
NY
 
10017
NY-E52
 
40 EAST 52ND STREET
 
NEW YORK
 
NY
 
10022
NY-E53
 
153 E. 53RD STREET
 
NEW YORK
 
NY
 
10022
NY-E55
 
65 EAST 55TH STREET
 
NEW YORK
 
NY
 
10022
NY-E57
 
150 EAST 57TH STREET
 
NEW YORK
 
NY
 
10022
NY-E59
 
110 EAST 59TH STREET
 
NEW YORK
 
NY
 
10022
NY-E70
 
535 EAST 70TH STREET
 
NEW YORK
 
NY
 
10021
NY-E75
 
429 EAST 75TH STREET
 
NEW YORK
 
NY
 
10021
NY-L34
 
40 WALL ST
 
NEW YORK
 
NY
 
10005
NY-L57
 
717 5TH AVENUE
 
NEW YORK
 
NY
 
10022
NY-L60
 
9 WEST 57TH STREET
 
NEW YORK
 
NY
 
10019
NY-MAR
 
1111 MARCUS AVENUE
 
NEW HYDE PARK
 
NY
 
10040

 
 
 

--------------------------------------------------------------------------------

 


NY-MXB
 
515 MALCOLM X BOULEVARD
 
NEW YORK
 
NY
 
10004
NY-NYP
 
1 NEW YORK PLAZA
 
NEW YORK
 
NY
 
10004
NY-OLP
 
1 LINCOLN PLAZA
 
NEW YORK
 
NY
 
10023
NY-ONE
 
1 NORTH END AVENUE
 
NEW YORK
 
NY
 
10282
NY-W27
 
158 WEST 27TH ST
 
NEW YORK
 
NY
 
10001
NY-W33
 
450 WEST 33RD STREET
 
NEW YORK
 
NY
 
10001
NY-W34
 
333 WEST 34TH STREET
 
NEW YORK
 
NY
 
10001
NY-W39
 
1 WEST 39TH STREET
 
NEW YORK
 
NY
 
10018
NY-W55
 
125 W. 55TH ST
 
NEW YORK
 
NY
 
10019
NY-W67
 
47 W 66TH ST
 
NEW YORK
 
NY
 
10023
NY-WFA
 
1 WORLD FINANCIAL (TOWER A)
 
NEW YORK
 
NY
 
10281
NY-X01
 
1090 HARLEM ROAD
 
CHEEKTOWAGA
 
NY
 
14225
NY-X02
 
308 N. GENESSEE
 
UTICA
 
NY
 
13502
NY-X03
 
I-87 @ JACKSON AVENUE
 
HASTINGS ON HUDSON
 
NY
 
10706
NY-X04
 
I-87 @ HWY 299
 
NEW PALTZ
 
NY
 
12561
NY-X05
 
I87 EXIT 23
 
ALBANY
 
NY
 
12210
NY-X06
 
10540 BENNET ROAD
 
DUNKIRK
 
NY
 
14048
NY-X07
 
8829 I-81
 
SYRACUSE
 
NY
 
13211
NY-X08
 
OLD RIVER ROAD @ 113A
 
FULTONVILLE
 
NY
 
12072
NY-X09
 
SCOTTSVILLE TRAVEL PLAZA
 
SCOTTSVILLE
 
NY
 
14546
NY-X10
 
ROUTE 414 I-90 EXIT 41
 
WATERLOO
 
NY
 
13165
NY-X11
 
WOODBURY TOLL STATION 15 MP 45.03
 
HARRIMAN
 
NY
 
10926
OH-31R
 
3139 RESEARCH BLVD
 
KETTERING
 
OH
 
45420
OH-X01
 
4528 SR7 CENTER ROAD
 
CONNEAUT
 
OH
 
44030
OH-X02
 
51553 IRELAND ROAD
 
ROME
 
OH
 
44085
OH-X03
 
1290 HINES RD
 
HUDSON
 
OH
 
44238
OH-X04
 
8039 NORTH PYLE RD
 
AMHERST
 
OH
 
44001
OH-X05
 
4577 STATE ROUTE 412
 
VICKERY
 
OH
 
43464
OH-X06
 
867 CAPITAL COMMONS DR.
 
TOLEDO
 
OH
 
43615
OK-X01
 
ROUTE 1 BOX 37
 
MARIETTA
 
OK
 
73459
OK-X03
 
ROUTE 2 BOX 37
 
BYARS
 
OK
 
74831
OK-X04
 
100 GARRETT LAKE ROAD
 
SHAWNEE
 
OK
 
74801
OK-X05
 
ROUTE 1 BOX 124-5
 
DRUMRIGHT
 
OK
 
74030
OK-X06
 
18 WEST ARCHER STREET
 
TULSA
 
OK
 
74103
OR-123
 
1233 NW 12TH AVENUE
 
PORTLAND
 
OR
 
97209
OR-133
 
1335 NW NORTHRUP
 
PORTLAND
 
OR
 
97209
OR-200
 
200 SW MARKET STREET
 
PORTLAND
 
OR
 
97201
OR-405
 
4055 SW WATSON AVENUE,1ST FL
 
BEAVERTON
 
OR
 
97005
OR-501
 
501 NORTH SHANNON RD
 
BEAVERTON
 
OR
 
97005
OR-523
 
5230 ELM YOUNG PKWY
 
HILLSBORO
 
OR
 
97124
OR-921
 
921 SW WASHINGTON ST
 
PORTLAND
 
OR
 
97205

 
 
 

--------------------------------------------------------------------------------

 


OR-EYP
 
5510 NE ELAM YOUNG PARKWAY
 
HILLSBORO
 
OR
 
97124
OR-X01
 
SOUTH GLEN ROAD
 
VALE
 
OR
 
97906
OR-X02
 
2001 16TH STREET NE
 
SALEM
 
OR
 
97301
OR-X03
 
90470 PRAIRIE ROAD
 
EUGENE
 
OR
 
97402
OR-X04
 
76228 FISH HATCHERY ROAD
 
OAKRIDGE
 
OR
 
97463
OR-X05
 
US HIGHWAY 97
 
CHEMULT
 
OR
 
97731
OR-X06
 
16001 ALGOMA ROAD
 
KLAMATH FALLS
 
OR
 
97601
PA-109
 
1091 COMMERCIAL AVE
 
EAST PETERSBURG
 
PA
 
17520
PA-10C
 
100 CHESTERFIELD PKWAY
 
MALVERN
 
PA
 
19355
PA-10E
 
101 WEST ELM STREET
 
CONSHOHOCKEN
 
PA
 
19428
PA-10V
 
100 VANGUARD BLVD
 
MALVERN
 
PA
 
19355
PA-14C
 
1402 CONSHOHOCKEN RD.
 
PLYMOUTH MEETING
 
PA
 
19462
PA-14L
 
14 LEE BLVD
 
MALVERN
 
PA
 
19355
PA-151
 
151 SOUTH WARNER ROAD
 
WAYNE
 
PA
 
19087
PA-15S
 
1500 SPRING GARDEN STREET
 
PHILADELPHIA
 
PA
 
19130
PA-160
 
1601 MARKET ST
 
PHILADELPHIA
 
PA
 
19103
PA-17R
 
170 ROBBINS ROAD
 
DOWNINGTOWN
 
PA
 
19335
PA-19M
 
1900 MARKET ST
 
PHILADELPHIA
 
PA
 
19103
PA-1AA
 
1000 ADAMS AVE
 
NORRISTOWN
 
PA
 
19403
PA-1CH
 
1001 CEDAR HOLLOW RD
 
MALVERN
 
PA
 
19355
PA-1WV
 
1041 WEST VALLEY RD
 
WAYNE
 
PA
 
19087
PA-20K
 
2000 KUBACH DRIVE
 
PHILADELPHIA
 
PA
 
19116
PA-20M
 
2005 MARKET STREET
 
PHILADELPHIA
 
PA
 
19103
PA-22W
 
229 WILLOW AVE
 
WAYNE
 
PA
 
19087
PA-233
 
233 SOUTH 10TH STREET
 
PHILADELPHIA
 
PA
 
19107
PA-25B
 
2561 BERNVILLE RD
 
READING
 
PA
 
19605
PA-29A
 
2929 ARCH ST
 
PHILADELPHIA
 
PA
 
19104
PA-2KP
 
201 KING OF PRUSSIA RD
 
RADNOR
 
PA
 
19087
PA-30C
 
3000 CABOT BLVD WEST
 
LONGHORN
 
PA
 
19047
PA-33M
 
330 MARKET ST
 
PHILADELPHIA
 
PA
 
19106
PA-33S
 
15 S 33RD ST
 
PHILADELPHIA
 
PA
 
19104
PA-35R
 
35 RUNWAY ROAD
 
LEVITTOWN
 
PA
 
19057
PA-3CP
 
337 CIRCLE OF PROGRESS DR.
 
POTTSTOWN
 
PA
 
19464
PA-401
 
401 N BROAD STREET
 
PHILADELPHIA
 
PA
 
19108
PA-40C
 
401 E. CITY LINE AVE.
 
BALA CYNWYD
 
PA
 
19004
PA-40D
 
400 DEVON PARK DRIVE
 
WAYNE
 
PA
 
19087
PA-40L
 
40 LIBERTY BLVD
 
MALVERN
 
PA
 
19355
PA-40V
 
400 VANGUARD BLVD
 
MALVERN
 
PA
 
19355
PA-45L
 
45 LIBERTY BOULEVARD
 
MALVERN
 
PA
 
19355
PA-47L
 
4775 LEAGUE ISLAND BLVD
 
PHILADELPHIA
 
PA
 
19112
PA-4DP
 
455 DEVON PARK DRIVE
 
WAYNE
 
PA
 
19087

 
 
 

--------------------------------------------------------------------------------

 


PA-50A
 
500 ARCOLA RD
 
COLLEGEVILLE
 
PA
 
19426
PA-50M
 
50 MOREHALL ROAD
 
MALVERN
 
PA
 
19355
PA-50V
 
500 VANGUARD BLVD
 
MALVERN
 
PA
 
19355
PA-51V
 
51 VALLEY STREAM PARKWAY
 
MALVERN
 
PA
 
19335
PA-52S
 
52 SWEDESFORD ROAD
 
MALVERN
 
PA
 
19355
PA-53W
 
510-530 WALNUT
 
PHILADELPHIA
 
PA
 
19103
PA-55C
 
555 CROTON ROAD
 
KING OF PRUSSIA
 
PA
 
19406
PA-60C
 
600 CHESTERFIELD BLVD
 
WAYNE
 
PA
 
19355
PA-68R
 
680 W. RIDGE PIKE
 
PLYMOUTH MEETING
 
PA
 
19462
PA-6KP
 
610 KING OF PRUSSIA RD
 
WAYNE
 
PA
 
19087
PA-6MR
 
60 MOREHALL ROAD
 
MALVERN
 
PA
 
19355
PA-6WG
 
660 WEST GERMANTOWN PIKE
 
PLYMOUTH MEETING
 
PA
 
19462
PA-80V
 
800 VANGUARD BLVD
 
MALVERN
 
PA
 
19355
PA-81S
 
812 SPRINGDALE DRIVE
 
EXTON
 
PA
 
19341
PA-H01
 
CONRAIL - MP-0+0000
 
PHILADELPHIA
 
PA
 
19103
PA-H02
 
RIVER ROAD REGEN STATION
 
BRIDGEPORT
 
PA
 
19128
PA-H03
 
LONG ROAD JUNCTION STATION
 
KING OF PRUSSIA
 
PA
 
19406
PA-H04
 
WHITEL REGEN STATION
 
MALVERN
 
PA
 
19355
PA-H06
 
WOODBOURNE ROAD
 
LANGHORNE
 
PA
 
19047
PA-LOC
 
2401 LOCUST STREET
 
PHILADELPHIA
 
PA
 
19103
PA-X01
 
11635 W. GREEN RD
 
WATERFORD
 
PA
 
16441
PA-Y61
 
1020 WALNUT STREET
 
PHILADELPHIA
 
PA
 
19107
RI-304
 
304 CARPENTER ST
 
PROVIDENCE
 
RI
 
02909
RI-H01
 
NW K FACTORY RD & SHUMANKANUC
 
CHARLESTOWN
 
RI
 
02813
SC-X01
 
INT OF W ST JOHN ST AND N CHURCH ST
 
SPARTANSBURG
 
SC
 
29306
SC-X02
 
2154 TEMPLETON ROAD
 
YORK
 
SC
 
29710
SC-X03
 
9744 AUGUSTA ROAD
 
ANDERSON
 
SC
 
29669
TX-10C
 
100 N CENTRAL EXPY
 
RICHARDSON
 
TX
 
75080
TX-10J
 
1009 JUPITER ROAD
 
PLANO
 
TX
 
75074
TX-10L
 
1001 LOUISANA ST
 
HOUSTON
 
TX
 
77002
TX-10R
 
100 E. ROYAL LANE
 
IRVING
 
TX
 
75039
TX-10S
 
1011 SAN JACINTO BLVD
 
AUSTIN
 
TX
 
78701
TX-10T
 
1001 TEXAS ST
 
HOUSTON
 
TX
 
77002
TX-11E
 
1100 EMPIRE CENTRAL PL
 
DALLAS
 
TX
 
75247
TX-11F
 
1111 FANNIN ST
 
HOUSTON
 
TX
 
77002
TX-11H
 
1124 HARDY RD
 
HOUSTON
 
TX
 
77020
TX-11N
 
1110 NASA ROAD 1
 
HOUSTON
 
TX
 
77058
TX-11S
 
110 WEST 7TH STREET
 
FORT WORTH
 
TX
 
76102
TX-11W
 
11830 WEBB CHAPEL ROAD
 
DALLAS
 
TX
 
75234
TX-121
 
2501 SH 121
 
LEWISVILLE
 
TX
 
75067
TX-123
 
1230 GENOA ST.
 
HOUSTON
 
TX
 
77034

 
 
 

--------------------------------------------------------------------------------

 


TX-12A
 
1232 ALMA ROAD
 
RICHARDSON
 
TX
 
75081
TX-12K
 
12301 KURLAND DR
 
HOUSTON
 
TX
 
77034
TX-12M
 
1201 MAIN ST
 
DALLAS
 
TX
 
75202
TX-12N
 
12033 NORTHWEST FWY
 
HOUSTON
 
TX
 
77092
TX-136
 
13645 OMEGA RD
 
FARMERS BRANCH
 
TX
 
75244
TX-13B
 
1311 BROADFIELD BLVD
 
HOUSTON
 
TX
 
77084
TX-13D
 
13800 DIPLOMAT DR
 
FARMERS BRANCH
 
TX
 
75006
TX-13E
 
1390 ENCLAVE PKWY
 
HOUSTON
 
TX
 
77077
TX-13F
 
1301 FANNIN ST
 
HOUSTON
 
TX
 
77002
TX-13W
 
1309 W 15TH STREET
 
PLANO
 
TX
 
75075
TX-140
 
14070 COUNTY RD 474
 
LINDALE
 
TX
 
75771
TX-14C
 
14125 CICERO ROAD
 
HOUSTON
 
TX
 
77095
TX-14G
 
1460 NORTH GLENVILLE DR
 
RICHARDSON
 
TX
 
75081
TX-151
 
15149 I-20
 
WILLS POINT
 
TX
 
75169
TX-15D
 
15301 DALLAS PARKWAY
 
ADDISON
 
TX
 
75001
TX-15F
 
15051 FAA BLVD
 
FORT WORTH
 
TX
 
76155
TX-15H
 
11415 STATE HWY 6
 
HEARNE
 
TX
 
77859
TX-15K
 
15915 KATY FRWY
 
HOUSTON
 
TX
 
77094
TX-15L
 
1507 LBJ FRWY
 
DALLAS
 
TX
 
75234
TX-16Q
 
16301 QUORUM DR
 
ADDISON
 
TX
 
75001
TX-16S
 
1600 SMITH ST
 
HOUSTON
 
TX
 
77002
TX-17A
 
1700 ALMA DRIVE
 
PLANO
 
TX
 
75075
TX-17B
 
1700 SUMMIT AVENUE
 
PLANO
 
TX
 
75074
TX-18L
 
1801 N LAMAR ST
 
DALLAS
 
TX
 
75202
TX-19M
 
1935 MEDICAL DISTRICT DRIVE
 
DALLAS
 
TX
 
75235
TX-19S
 
1950 N STEMMONS FREEWAY
 
DALLAS
 
TX
 
75207
TX-1BR
 
1800 BRUTON RD.
 
BALCH SPRINGS
 
TX
 
75180
TX-1CO
 
1122 COLORADO ST
 
AUSTIN
 
TX
 
78701
TX-1FA
 
14901 FAA BLVD
 
FORT WORTH
 
TX
 
76155
TX-1FW
 
12650 FEATHERWOOD DRIVE
 
HOUSTON
 
TX
 
77034
TX-1LS
 
1201 LOUISIANA ST
 
HOUSTON
 
TX
 
77002
TX-1NG
 
1680 N GLENVILLE DR
 
RICHARDSON
 
TX
 
75081
TX-1NM
 
120 NORTH MAIN STREET
 
BRYAN
 
TX
 
77803
TX-1PO
 
1360 S POST OAK LN
 
HOUSTON
 
TX
 
77056
TX-1RL
 
1801 ROYAL LANE
 
DALLAS
 
TX
 
75229
TX-1TS
 
100 TAYLOR ST
 
SAN ANTONIO
 
TX
 
78205
TX-1WL
 
1800 WEST LOOP S
 
HOUSTON
 
TX
 
77027
TX-20C
 
200 CRESCENT COURT
 
DALLAS
 
TX
 
75201
TX-20L
 
2020 LIVE OAK ST
 
DALLAS
 
TX
 
75201
TX-21C
 
2105 CITYWEST BOULEVARD
 
HOUSTON
 
TX
 
77042
TX-22B
 
222 BENMAR DRIVE
 
HOUSTON
 
TX
 
77060

 
 
 

--------------------------------------------------------------------------------

 


TX-22C
 
2200 CHEMSEARCH BLVD.
 
IRVING
 
TX
 
75062
TX-22G
 
2233 E GRAUWYLER RD
 
IRVING
 
TX
 
75061
TX-22M
 
3 MI S OF US HWY 22
 
MERTENS
 
TX
 
76666
TX-23B
 
2323 BRYAN ST
 
DALLAS
 
TX
 
75201
TX-23P
 
2300 W. PLANO PARKWAY
 
PLANO
 
TX
 
75075
TX-24M
 
2440 MARSH LANE
 
CARROLLTON
 
TX
 
75006
TX-24W
 
2425 WYMAN ST
 
DALLAS
 
TX
 
75235
TX-25H
 
HWY 6 & CR 251
 
HAMMOND
 
TX
 
76629
TX-27A
 
2727 ALLEN PARKWAY
 
HOUSTON
 
TX
 
77019
TX-27E
 
2716 EAST 5TH STREET
 
AUSTIN
 
TX
 
78702
TX-27G
 
2701 E GRAUWYLER
 
DALLAS
 
TX
 
75061
TX-27L
 
2702 LOVE FIELD DRIVE
 
DALLAS
 
TX
 
75235
TX-29F
 
3929 W US HWY 90
 
FLATONIA
 
TX
 
78941
TX-29I
 
2993 IRVING BLVD
 
IRVING
 
TX
 
75247
TX-2CW
 
2500 CITYWEST BOULEVARD
 
HOUSTON
 
TX
 
77042
TX-2JC
 
250 E JOHN CARPENTER FWY
 
IRVING
 
TX
 
75062
TX-2PB
 
2450 E PRESIDENT GEORGE BUSH HWY
 
RICHARDSON
 
TX
 
75082
TX-300
 
3000 S POST OAK ROAD
 
HOUSTON
 
TX
 
77056
TX-307
 
307 W 7TH ST
 
FORT WORTH
 
TX
 
76102
TX-30B
 
30511 KATY BROOKSHIRE RD
 
BROOKSHIRE
 
TX
 
77423
TX-30R
 
3050 REGENT BLVD
 
IRVING
 
TX
 
75063
TX-31B
 
3120 BUFFALO SPEEDWAY
 
HOUSTON
 
TX
 
77098
TX-31I
 
3180 IRVING BLVD
 
DALLAS
 
TX
 
75247
TX-32M
 
3232 MCKINNEY AVE.
 
DALLAS
 
TX
 
75201
TX-333
 
10333 RICHMOND AVE
 
HOUSTON
 
TX
 
77042
TX-33C
 
333 CLAY AVE
 
HOUSTON
 
TX
 
77002
TX-33R
 
3300 REAGAN ST
 
DALLAS
 
TX
 
75219
TX-34W
 
506 EAST LOOP 340
 
WACO
 
TX
 
76705
TX-36M
 
1435 FM 2336
 
MCDADE
 
TX
 
78650
TX-36S
 
3693 SOUTHWEST FRWY
 
HOUSTON
 
TX
 
77027
TX-37K
 
3701 KIRBY DRIVE
 
HOUSTON
 
TX
 
77098
TX-38M
 
3801 MAIN STREET
 
DALLAS
 
TX
 
75226
TX-39B
 
390 BENMAR DRIVE
 
HOUSTON
 
TX
 
77060
TX-39G
 
3930 GIBSON STREET
 
HOUSTON
 
TX
 
77007
TX-3BR
 
3960 BRAXTON DRIVE
 
HOUSTON
 
TX
 
77063
TX-3CA
 
315 CAPITOL ST.
 
HOUSTON
 
TX
 
77002
TX-3CO
 
301 COMMERCE ST
 
FORT WORTH
 
TX
 
76102
TX-3CW
 
2103 CITYWEST BLVD
 
HOUSTON
 
TX
 
77042
TX-3DP
 
16633 DALLAS PARKWAY
 
ADDISON
 
TX
 
75001
TX-3GP
 
3 GREENWAY PLZ
 
HOUSTON
 
TX
 
77046
TX-3IB
 
3000 IRVING BOULEVARD
 
DALLAS
 
TX
 
75247

 
 
 

--------------------------------------------------------------------------------

 


TX-40A
 
400 S AKARD ST
 
DALLAS
 
TX
 
75202
TX-40M
 
4025 MIDWAY RD.
 
CARROLTON
 
TX
 
75007
TX-40S
 
400 N SAM HOUSTON PKWY
 
HOUSTON
 
TX
 
77060
TX-41A
 
4151 AMON CARTER BLVD
 
FORT WORTH
 
TX
 
76155
TX-41F
 
12941 NORTHWEST FREEWAY
 
HOUSTON
 
TX
 
77060
TX-41K
 
2541 EAST US HWY 90
 
KINGSBURY
 
TX
 
78638
TX-42A
 
4211-A SOUTHWEST FREEWAY
 
HOUSTON
 
TX
 
77027
TX-42M
 
4200 MONTROSE BLVD
 
HOUSTON
 
TX
 
77006
TX-42S
 
4201 SOUTHWEST FREEWAY
 
HOUSTON
 
TX
 
77027
TX-48C
 
10548 STATE HWY 21 E
 
CALDWELL
 
TX
 
77836
TX-48S
 
4801 SPRING VALLEY
 
DALLAS
 
TX
 
75244
TX-49L
 
4970 LANDMARK
 
DALLAS
 
Tx
 
75254
TX-4CP
 
4729 CENTER POINT RD
 
SAN MARCOS
 
TX
 
78666
TX-4GP
 
4 GREENWAY PLZ
 
HOUSTON
 
TX
 
77046
TX-4WE
 
421 WEST 3RD ST
 
FORT WORTH
 
TX
 
76102
TX-50S
 
5080 SPECTRUM DRIVE; WEST TOWER
 
DALLAS
 
TX
 
75001
TX-50V
 
501 VALLEY VIEW
 
IRVING
 
TX
 
75061
TX-50Y
 
508 YOUNG STREET
 
DALLAS
 
TX
 
75202
TX-51S
 
5151 SAN FELIPE ST
 
HOUSTON
 
TX
 
77056
TX-555
 
5555 SAN FELIPE ST
 
HOUSTON
 
TX
 
77056
TX-57T
 
5700 TENNYSON PARKWAY
 
PLANO
 
TX
 
75024
TX-57Y
 
570 YOUNG ST.
 
DALLAS
 
TX
 
75202
TX-58F
 
5847 SAN FELIPE ST
 
HOUSTON
 
TX
 
77057
TX-58G
 
5800 GRANITE PKWY SUITE 170 1S
 
PLANO
 
TX
 
75024
TX-5D1
 
5400 LEGACY DRIVE BUILDING D1
 
PLANO
 
TX
 
75024
TX-5D5
 
5400 LEGACY DRIVE BUILDING D5
 
PLANO
 
TX
 
75024
TX-5GP
 
5 GREENWAY PLZ
 
HOUSTON
 
TX
 
77046
TX-5LB
 
5005 LBJ FRWY
 
FARMERS BRANCH
 
TX
 
75244
TX-5PP
 
5000 PLANO PKWY
 
CARROLTON
 
TX
 
75010
TX-5WW
 
5150 WESTWAY PARK BLVD
 
HOUSTON
 
TX
 
77041
TX-601
 
1601 ELM ST
 
DALLAS
 
TX
 
75201
TX-60C
 
6011 CONNECTION DRIVE
 
IRVING
 
TX
 
75039
TX-60D
 
600 DATA DRIVE
 
PLANO
 
TX
 
75075
TX-60J
 
600 JEFFERSON ST
 
HOUSTON
 
TX
 
77002
TX-60L
 
600 E LAS COLINAS
 
IRVING
 
TX
 
75039
TX-62C
 
6021 CONNECTIOIN DR.
 
IRVING
 
TX
 
75039
TX-63C
 
6031 CONNECTION DRIVE
 
IRVING
 
TX
 
75039
TX-66G
 
6677 N GESSNER ST
 
HOUSTON
 
TX
 
77040
TX-66L
 
6606 LBJ FRWY
 
DALLAS
 
TX
 
75240
TX-66R
 
6630 ROXBURGH DRIVE
 
HOUSTON
 
TX
 
77041
TX-69D
 
6900 DALLAS PARKWAY
 
PLANO
 
TX
 
75024

 
 
 

--------------------------------------------------------------------------------

 


TX-6LD
 
6000 LEGACY DRIVE
 
PLANO
 
TX
 
75024
TX-6LG
 
6300 LEGACY DRIVE
 
PLANO
 
TX
 
75024
TX-70P
 
7000 PARKWOOD BLVD
 
PLANO
 
TX
 
75024
TX-711
 
711 LOUISIANA ST
 
HOUSTON
 
TX
 
77002
TX-71T
 
717 TEXAS AVENUE
 
HOUSTON
 
TX
 
77002
TX-720
 
700 E ARAPAHO ROAD
 
RICHARDSON
 
TX
 
75081
TX-72A
 
7210 ARDMORE ST
 
HOUSTON
 
TX
 
77054
TX-73I
 
730 E INTERNATIONAL, TELCO RM
 
RICHARDSON
 
TX
 
75081
TX-74S
 
7401 SECURITY DRIVE
 
HOUSTON
 
TX
 
77040
TX-757
 
757 N ELDRIDGE PKWY
 
HOUSTON
 
TX
 
77079
TX-75C
 
750 CANYON DRIVE
 
COPPELL
 
TX
 
75019
TX-76P
 
7601 PRESTON ROAD
 
PLANO
 
TX
 
75024
TX-77W
 
777 WALKER ST
 
HOUSTON
 
TX
 
77002
TX-7BW
 
7401 E BEN WHITE BLVD, BLDG 8
 
AUSTIN
 
TX
 
78741
TX-7JC
 
7505 E JOHN CARPENTER
 
DALLAS
 
TX
 
75247
TX-801
 
801 TEXAS AVENUE
 
HOUSTON
 
TX
 
77002
TX-808
 
808 110TH STREET
 
ARLINGTON
 
TX
 
76011
TX-80I
 
801 INDUSTRIAL BLVD.
 
GRAPEVINE
 
TX
 
76051
TX-80P
 
1980 POST OAK BLVD
 
HOUSTON
 
TX
 
77056
TX-81R
 
811 RUSK ST
 
HOUSTON
 
TX
 
77002
TX-84S
 
8435 STEMMONS FRWY
 
DALLAS
 
TX
 
75247
TX-855
 
855 GREENS PARKWAY
 
HOUSTON
 
TX
 
77067
TX-85F
 
12085 N FREEWAY
 
HOUSTON
 
TX
 
77060
TX-85P
 
8500 FREEPORT PARKWAY
 
IRVING
 
TX
 
75063
TX-87K
 
8730 KING GEORGE
 
DALLAS
 
TX
 
75235
TX-87T
 
8787 TALLYHO RD
 
HOUSTON
 
TX
 
77061
TX-8CC
 
8 CAMPUS CIRCLE
 
WESTLAKE
 
TX
 
76262
TX-8HA
 
8611 HILLCREST AVE
 
DALLAS
 
TX
 
75225
TX-8RR
 
8333 ROYAL RIDGE PKWY
 
IRVING
 
TX
 
75063
TX-8WG
 
801 WEST GREENS RD
 
HOUSTON
 
TX
 
77067
TX-90G
 
900 GRAND PLAZA
 
HOUSTON
 
TX
 
77002
TX-91C
 
1291 W US HWY 90
 
COLUMBUS
 
TX
 
78934
TX-91L
 
910 LOUISIANA ST
 
HOUSTON
 
TX
 
77002
TX-93L
 
931 LITSEY ROAD
 
ROANOKE
 
TX
 
76262
TX-95F
 
955 FREEPORT PARKWAY
 
COPPELL
 
TX
 
75019
TX-97B
 
9700 BISSONNET ST
 
HOUSTON
 
TX
 
77036
TX-9GP
 
9 GREENWAY PLZ
 
HOUSTON
 
TX
 
77046
TX-BFA
 
14101 ASTON ST
 
HOUSTON
 
TX
 
77040
TX-BJA
 
1308 RICHMOND AVE
 
HOUSTON
 
TX
 
77006
TX-BMO
 
4068 BELLAIRE BLVD
 
HOUSTON
 
TX
 
77025
TX-BO8
 
3303 WESLAYAN ST
 
HOUSTON
 
TX
 
77027

 
 
 

--------------------------------------------------------------------------------

 


TX-BOX
 
710 BERRY RD
 
HOUSTON
 
TX
 
77022
TX-CHV
 
1301 MCKINNEY
 
HOUSTON
 
TX
 
77010
TX-DPK
 
14221 DALLAS PARKWAY
 
DALLAS
 
TX
 
75254
TX-L26
 
1001 EAST CAMPBELL RD.
 
RICHARDSON
 
TX
 
75081
TX-L82
 
200 EAST LOOP 820 NORTH
 
FORT WORTH
 
TX
 
76112
TX-NAY
 
1101 NAYLOR ST
 
HOUSTON
 
TX
 
77002
TX-O07
 
12175 NORTH FRWY
 
HOUSTON
 
TX
 
77060
TX-O09
 
293 N MAIN ST
 
HOUSTON
 
TX
 
77002
TX-OMD
 
13647 OMEGA DR.
 
FARMERS BRANCH
 
TX
 
75244
TX-SRW
 
1150 SOLON RD
 
WAXAHACHIE
 
TX
 
75165
TX-TRC
 
3500 NORTH TERMINAL DR.; TERMIANL C
 
HOUSTON
 
TX
 
77032
TX-TRE
 
3500 NORTH TERMINAL DR.; TERMINAL E
 
HOUSTON
 
TX
 
77032
TX-X01
 
1203 NORTH FRIO STREET
 
SAN ANTONIO
 
TX
 
78207
TX-X02
 
1291 LASCA ROAD
 
FORT HANCOCK
 
TX
 
79839
TX-X03
 
14338 US HIGHWAY 90
 
VALENTINE
 
TX
 
79854
TX-X05
 
15402 US HIGHWAY 90 EAST
 
BRACKETVILLE
 
TX
 
78832
TX-X06
 
16108 S. IH 45 WEST
 
STREETMAN
 
TX
 
75859
TX-X07
 
16533 IH 45 NORTH
 
WILLIS
 
TX
 
77378
TX-X08
 
20805 FM 362
 
WALLER
 
TX
 
77484
TX-X09
 
2230 HIGHWAY 290 EAST
 
MCDADE
 
TX
 
78650
TX-X10
 
22313 US HIGHWAY 90
 
ALPINE
 
TX
 
79830
TX-X14
 
HIGHWAY 105
 
SOUR LAKE
 
TX
 
77659
TX-X15
 
3004 FM 1104
 
KINGSBURY
 
TX
 
78838
TX-X16
 
33838 US HIGHWAY 90 WEST
 
COMSTOCK
 
TX
 
78837
TX-X17
 
33902 HUFFMAN-CLEVELAND ROAD
 
HUFFMAN
 
TX
 
77336
TX-X18
 
3910 IH 45 NORTH
 
ENNIS
 
TX
 
75120
TX-X23
 
3280 CR 4514
 
HONDO
 
TX
 
78861
TX-X24
 
500 CHICON STREET
 
AUSTIN
 
TX
 
78702
TX-X25
 
501 WEST OVERLAND AVENUE
 
EL PASO
 
TX
 
79901
TX-X26
 
538 EAST HIGHWAY 90
 
SANDERSON
 
TX
 
79848
TX-X27
 
55 WILDFLOWER ROAD
 
BRENHAM
 
TX
 
77833
TX-X30
 
HIGHWAY 62 SOUTH
 
BUNA
 
TX
 
77612
TX-X31
 
ROUTE 2 BOX 213
 
MADISONVILLE
 
TX
 
77864
TX-X33
 
400 SOUTH ACKARD
 
DALLAS
 
TX
 
75202
TX-X34
 
5303 I-35 NORTH
 
DENTON
 
TX
 
76201
UT-5HG
 
5035 W HAROLD GATTY DR
 
SALT LAKE CITY
 
UT
 
84116
UT-X01
 
15516 WEST ROWLEY ROAD
 
TOOELE
 
UT
 
84002
UT-X02
 
3131 EAST FRONTAGE ROAD
 
WENDOVER
 
UT
 
84083
UT-X14
 
1779 SE WANSHIP ROAD
 
COALVILLE
 
UT
 
84014
VA-116
 
11600 SUNRISE VALLEY DRIVE
 
RESTON
 
VA
 
20191
VA-11D
 
11950 DEMOCRACY DRIVE
 
RESTON
 
VA
 
20190

 
 
 

--------------------------------------------------------------------------------

 

 
VA-12F
 
12900 FEDERAL SYSTEMS PARK DR.
 
FAIRFAX
 
VA
 
22033
VA-13W
 
13200 WOODLAND PARK
 
HERNDON
 
VA
 
20171
VA-149
 
14900 CONFERENCE CENTER DRIVE
 
CHANTILLY
 
VA
 
20151
VA-14C
 
14800 CONFERENCE CENTER
 
CHANTILLY
 
VA
 
20151
VA-14N
 
14120 NEWBROOK DR
 
CHANTILLY
 
VA
 
20151
VA-14P
 
14008 PARKEAST CIRCLE
 
CHANTILLY
 
VA
 
20151
VA-15C
 
15000 CONFERENCE CTR DR
 
CHANTILLY
 
VA
 
20151
VA-15M
 
1506 MORAN RD
 
STERLING
 
VA
 
20166
VA-15P
 
1551 PARK RUN DR
 
MCLEAN
 
VA
 
22102
VA-166
 
1660 INTERNATIONAL DRIVE
 
MCLEAN
 
VA
 
22102
VA-17B
 
1771 BUSINESS CENTER DR
 
RESTON
 
VA
 
20190
VA-17P
 
11700 PLAZA AMERICA DRIVE
 
RESTON
 
VA
 
20190
VA-188
 
1880 CAMPUS COMMONS DR
 
RESTON
 
VA
 
20191
VA-18L
 
1818 LIBRARY STREET
 
RESTON
 
VA
 
20190
VA-18T
 
18155 TECHNOLOGY DR,
 
CULPEPER
 
VA
 
22701
VA-19H
 
19700 HELIX DRIVE
 
ASHBURN
 
VA
 
20147
VA-19J
 
19710 JANELIA FARM BLVD
 
ASHBURN
 
VA
 
20147
VA-1FD
 
11921 FREEDOM DRIVE
 
RESTON
 
VA
 
20190
VA-1FM
 
1616 FORT MYERS DRIVE
 
ARLINGTON
 
VA
 
22209
VA-1MF
 
1807 MICHAEL FARADAY COURT
 
RESTON
 
VA
 
20190
VA-1NB
 
14101 NEWBROOK DRIVE
 
CHANTILLY
 
VA
 
20151
VA-1ND
 
14360 NEWBROOK DRIVE
 
CHANTILLY
 
VA
 
20151
VA-1SH
 
12011 SUNSET HILLS RD, 1ST FL
 
RESTON
 
VA
 
20190
VA-1SV
 
12100 SUNRISE VALLEY DRIVE
 
RESTON
 
VA
 
20191
VA-211
 
21110 RIDGETOP CIRCLE
 
STERLING
 
VA
 
20166
VA-216
 
21691 FILIGREE CT
 
ASHBURN
 
VA
 
20147
VA-217
 
21701 FILIGREE COURT
 
ASHBURN
 
VA
 
20147
VA-21B
 
21550 BEAUMEADE CIRCLE
 
ASHBURN
 
VA
 
20147
VA-21F
 
21711 FILIGREE COURT
 
ASHBURN
 
VA
 
20147
VA-21U
 
21830 UUNET DR.
 
ASHBURN
 
VA
 
20147
VA-25D
 
2553 DULLES VIEW DR
 
HERNDON
 
VA
 
20171
VA-25F
 
21715 FILIGREE COURT
 
ASHBURN
 
VA
 
20147
VA-25H
 
13861 SUNRISE VALLEY DRIVE
 
HERNDON
 
VA
 
20171
VA-2BC
 
21571 BEAUMEADE CIRCLE
 
ASHBURN
 
VA
 
20147
VA-2CP
 
2350 CORPORATE PARK DR
 
HERNDON
 
VA
 
20171
VA-2RC
 
21240 RIDGETOP CIRCLE
 
STERLING
 
VA
 
20166
VA-2RR
 
21635 RED RUM DRIVE
 
ASHBURN
 
VA
 
20147
VA-40L
 
4030 LAFAYETTE CENTER DRIVE
 
CHANTILLY
 
VA
 
20151
VA-41L
 
4120 LAFAYETTE CENTER DRIVE
 
CHANTILLY
 
VA
 
20151
VA-439
 
43915 DEVIN SHAFRON DRIVE
 
ASHBURN
 
VA
 
20147
VA-43D
 
43881 DEVIN SHAFRON DR
 
ASHBURN
 
VA
 
20147

 
 
 

--------------------------------------------------------------------------------

 


VA-44C
 
44470 CHILUM PLACE, BLDG G
 
ASHBURN
 
VA
 
20147
VA-44G
 
44590 GUILFORD DRIVE
 
ASHBURN
 
VA
 
20147
VA-44H
 
44520 HASTINGS DRIVE
 
ASHBURN
 
VA
 
20147
VA-44M
 
44077 MERCURE CIRCLE
 
STERLING
 
VA
 
20166
VA-44U
 
4400 UNIVERSITY DRIVE
 
FAIRFAX
 
VA
 
22030
VA-45N
 
45901 NOKES BOULEVARD
 
STERLING
 
VA
 
20166
VA-45S
 
45360 SEVERN WAY
 
STERLING
 
VA
 
20166
VA-46S
 
460 SPRINGPARK PL
 
HERNDON
 
VA
 
20170
VA-48H
 
44480 HASTINGS DRIVE
 
ASHBURN
 
VA
 
20147
VA-4BC
 
45240 BUSINESS COURT
 
DULLES
 
VA
 
20166
VA-4HD
 
44521 HASTINGS DRIVE
 
ASHBURN
 
VA
 
20147
VA-4NB
 
45845 NOKES BLVD
 
STERLING
 
VA
 
20166
VA-4ND
 
14225 NEWBROOK DRIVE
 
CHANTILLY
 
VA
 
20151
VA-4SP
 
470 SPRING PARK PLACE
 
HERNDON
 
VA
 
20170
VA-50J
 
8250 JONES BRANCH DRIVE
 
MCLEAN
 
VA
 
22102
VA-52V
 
524 VAN BUREN ST
 
HERNDON
 
VA
 
20170
VA-54H
 
544 HERNDON PARKWAY
 
HERNDON
 
VA
 
20170
VA-55M
 
1755 OLD MEADOW RD
 
MCLEAN
 
VA
 
22102
VA-68M
 
1768 OLD MEADOW RD.
 
MCLEAN
 
VA
 
22102
VA-69B
 
1769 BUSINESS CENTER DRIVE
 
RESTON
 
VA
 
20190
VA-70W
 
7043 WIMSATT ROAD
 
SPRINGFIELD
 
VA
 
22151
VA-79B
 
7990 SCIENCE APPLICATIONS CT
 
VIENNA
 
VA
 
22182
VA-81B
 
8100 BOONE BOULEVARD
 
VIENNA
 
VA
 
22182
VA-820
 
8200 GREENSBORO DRIVE
 
MCLEAN
 
VA
 
22102
VA-821
 
8217 LINTON HALL RD
 
GAINESVILLE
 
VA
 
20155
VA-82G
 
8201 GREENSBORO DRIVE
 
MCLEAN
 
VA
 
22102
VA-82J
 
8200 JONES BRANCH DR
 
MCLEAN
 
VA
 
22102
VA-83G
 
8300 GREENSBORO DRIVE
 
MCLEAN
 
VA
 
22102
VA-85T
 
8502 TYCO RD
 
VIENNA
 
VA
 
22182
VA-86V
 
8684 VIRGINIA MEADOWS DRIVE
 
MANASSAS
 
VA
 
20109
VA-89W
 
8619 WESTWOOD CENTER DRIVE
 
VIENNA
 
VA
 
22182
VA-8GD
 
8281 GREENSBORO DRIVE
 
MCLEAN
 
VA
 
22102
VA-8WC
 
8614 WESTWOOD CENTER
 
VIENNA
 
VA
 
22181
VA-95H
 
950 HERNDON PARKWAY
 
HERNDON
 
VA
 
20170
VA-96H
 
9651 HORNBAKER ROAD
 
MANASSAS
 
VA
 
20109
VA-99L
 
9990 LEE HIGHWAY
 
FAIRFAX
 
VA
 
22030
VA-H01
 
2700 GALLOWS RD
 
DUNN LORING
 
VA
 
22027
VA-H02
 
5814 HILL STREET
 
FAIRFAX STATION
 
VA
 
22039
VA-V16
 
1861 INTERNATIONAL DRIVE
 
MCLEAN
 
VA
 
22102
VA-X01
 
10699 PIPER LANE
 
BRISTOW
 
VA
 
20136
VA-X02
 
945 TRANSCO ROAD
 
CHATHAM
 
VA
 
24531

 
 
 

--------------------------------------------------------------------------------

 


VA-X03
 
7444 EVERONA ROAD
 
UNIONVILLE
 
VA
 
22587
VA-X04
 
HIGHWAY 643
 
SCOTTSVILLE
 
VA
 
24590
VA-X05
 
HIGHWAY 691 SW
 
APPAMATTOX
 
VA
 
24522
WA-110
 
1101 A ST
 
TACOMA
 
WA
 
98402
WA-117
 
11781 HARBOUR REACH DRIVE
 
MUKILTEO
 
WA
 
98275
WA-118
 
11710 118TH AVE
 
KIRKLAND
 
WA
 
98034
WA-122
 
12208 134TH CT NE
 
REDMOND
 
WA
 
98052
WA-124
 
1201 4TH AVENUE
 
SEATTLE
 
WA
 
98101
WA-125
 
1200 5TH AVENUE
 
SEATTLE
 
WA
 
98101
WA-12P
 
1201 PACIFIC AVENUE
 
TACOMA
 
WA
 
98401
WA-130
 
1301 SECOND AVE
 
SEATTLE
 
WA
 
98101
WA-13A
 
1301 A ST
 
TACOMA
 
WA
 
98402
WA-14P
 
1404 140TH PLACE NE
 
BELLEVUE
 
WA
 
98007
WA-15U
 
1531 UTAH AVE SOUTH
 
SEATTLE
 
WA
 
98134
WA-160
 
1601 2ND AVE
 
SEATTLE
 
WA
 
98101
WA-191
 
1914 3RD AVE
 
SEATTLE
 
WA
 
98101
WA-1NE
 
10525 WILLOWS RD NE
 
REDMOND
 
WA
 
98052
WA-1PH
 
12101 PACIFIC HIGHWAY SOUTH
 
TUKWILA
 
WA
 
98168-2569
WA-1SE
 
15400 SE 30TH PLACE
 
BELLEVUE
 
WA
 
98007
WA-225
 
22522 29TH DR NE
 
BOTHELL
 
WA
 
98021
WA-22W
 
2201 WESTLAKE AVE
 
SEATTLE
 
WA
 
98121
WA-23B
 
23631 BRIER RD
 
BRIER
 
WA
 
98036
WA-245
 
2457 152ND AVE.
 
REDMOND
 
WA
 
98052
WA-26E
 
2601 ELLIOT AV
 
SEATTLE
 
WA
 
98121
WA-2LA
 
2001 LIND AVE SW
 
RENTON
 
WA
 
98057
WA-31W
 
3101 WESTERN AVE
 
SEATTLE
 
WA
 
98121
WA-331
 
3311 S 120TH PLACE
 
TUKWILA
 
WA
 
98168
WA-335
 
3355 S 120TH PLACE
 
TUKWILA
 
WA
 
98168
WA-33E
 
333 ELLIOTT AVENUE
 
SEATTLE
 
WA
 
98119
WA-420
 
4200 194TH ST SW
 
LYNNWOOD
 
WA
 
98036
WA-4PH
 
12301 PACIFIC HIGHWAY SOUTH
 
TUKWILA
 
WA
 
98168
WA-5AN
 
505 5TH AVENUE NORTH
 
SEATTLE
 
WA
 
98109
WA-790
 
7905 S. 196TH ST
 
KENT
 
WA
 
98032
WA-90A
 
909 A ST
 
TACOMA
 
WA
 
96402
WA-9PA
 
916 PACIFIC AVENUE
 
EVERETT
 
WA
 
98201
WA-BAN
 
333 BOREN AVE NORTH
 
SEATTLE
 
WA
 
98109
WA-H99
 
17300 HIGHWAY 99
 
LYNNWOOD
 
WA
 
98037
WA-IGT
 
3433 120TH PLACE S
 
TUKWILA
 
WA
 
98168
WA-SKR
 
1326 5TH AVENUE
 
SEATTLE
 
WA
 
98101
WA-SW7
 
1300 SW 7TH STREET
 
RENTON
 
WA
 
98057
WA-TAN
 
410 TERRY AVE NORTH
 
SEATTLE
 
WA
 
98109

 
 
 

--------------------------------------------------------------------------------

 


WA-WES
 
2001 6TH AVE.
 
SEATTLE
 
WA
 
98121
WA-WLW
 
11121 WILLOWS RD NE
 
REDMOND
 
WA
 
98052
WA-X06
 
3350 MARVIN ROAD
 
OLYMPIA
 
WA
 
98516
WA-X07
 
4318 PLEASANT HILL ROAD
 
KELSO
 
WA
 
98626
WI-X06
 
NORTH 6156 CR E
 
MENOMONIE
 
WI
 
54751
WI-X08
 
WEST 10022 GARAGE ROAD
 
MERRILLAN
 
WI
 
54615
WI-X10
 
2655 5TH AVENUE
 
GRAND MARSH
 
WI
 
53936
WI-X12
 
612 WEST MAIN STREET
 
MADISON
 
WI
 
53703
WI-X13
 
311 VENTURE DRIVE
 
DOUSMAN
 
WI
 
53118
WY-X04
 
14563 SH150
 
EVANSTON
 
WY
 
82930
WY-X06
 
7 CR4-90 AMERICAN METHANOL ROAD
 
GREEN RIVER
 
WY
 
82938
WY-X07
 
740 CR30 SOUTH BAXTER ROAD
 
SOUTH BAXTER
 
WY
 
82901
WY-X08
 
168 CR55 TABLE ROCK ROAD
 
TABLE ROCK
 
WY
 
82336
WY-X10
 
6 MI. S OFF PLANT RD. T21N R86W SEC35
 
SINCLAIR
 
WY
 
92334
WY-X12
 
824 HERRICK LANE
 
LARAMIE
 
WY
 
82070

 
 
 

--------------------------------------------------------------------------------

 


Schedule 4.19 – Government Approvals
 
None

 
 

--------------------------------------------------------------------------------

 


Schedule 4.20 – Material Contracts



 
1.
Amended and Restated Franchise Agreement between the City of New York and
Metromedia Fiber Network NYC, Inc. dated February 28, 2000, currently being
enforced on an at will basis



 
2.
Fiber Lease Agreement dated April 26 2002 between Williams Communications LLC
and Metromedia Fiber National Network, Inc.



First Amendment to the Lease Agreement dated October 2002


Second Amendment to the Lease Agreement dated February 2003


Third Amendment to the Lease Agreement dated October 2007


Collocation and Maintenance Agreement – 4/26/2002 between Williams
Communications LLC and Metromedia Fiber National Network, Inc.


First Amendment to the Collocation and Maintenance Agreement – October 2002


Second Amendment Collocation and Maintenance Agreement – February 2003


 
3.
Agreement of Lease 111 8th Avenue LLC as Landlord and Metromedia Fiber Network
Services as Tenant dated April 23, 1999



First Amendment of Lease dated October 18, 2000


Second Amendment of Lease and Partial Termination Agreement dated March 13, 2003


Third Amendment of Lease dated March 1, 2004



 
4.
For lease of 111 Pavonia, Jersey City, NJ



—Agreement of Lease between Newport Office Center I Co. as Landlord and
Metromedia Fiber Network Services, Inc. as Tenant, dated as of October 1, 1999
—Right of Entry License Agreement (undated)
—Renewed April 1, 2008


 
5.
For 60 Hudson, New York, NY



Lease, dated as of December 30, 1994 amended September 14, 2009

 
 

--------------------------------------------------------------------------------

 

Schedule 4.21 – Deposit Accounts
 
Bank Name
 
Account Number
 
Description of Account
         
Abovenet, Inc
       
Wells Fargo Bank, National Association
 
2000029949865
 
Checking Acct
         
Abovenet Communications, Inc.
       
Wells Fargo Bank, National Association
 
2000029949878
 
Concentration Account
Wells Fargo Bank, National Association*
 
2079951060063
 
Payroll Acct
Wells Fargo Bank, National Association
 
2079951060199
 
Disbursement Acct
Wells Fargo Bank, National Association
 
2000029949917
 
ESP Checking Acct
Citibank, N.A.*
 
48912594
 
Checking Acct
Citibank, N.A.*
 
9960090307
 
LC Collateral
Wells Fargo Bank, National Association*
 
187121162845341
 
LC Collateral
SunTrust Robinson Humphrey, Inc.
 
333007972
 
Investment Acct
SG Americas, LLC
 
1374692
 
Broker Securities Account
         
Abovenet of VA L.L.C.
       
Citibank, N.A.*
 
26413508
 
Letter of Credit
Citibank, N.A.*
 
9960090294
 
LC Collateral

* Excluded Accounts

 
 

--------------------------------------------------------------------------------

 


Schedule 7.1 - Outstanding Indebtedness
 
 
1.
Agreement, effective February 1, 1998, between Metromedia Fiber Network of
Illinois, Inc. and Commonwealth Edison Company.  Total amount outstanding as of
December 31, 2010 is $1,372,008.

 
 
2.
Intercompany indebtedness as of December 31, 2010:




   
On The Books Of:
     
AboveNet
   
 
   
 
   
 
     
Communications,
Inc.
   
AboveNet,
Inc.
   
AboveNet
International, Inc.
   
Consol-
idated
     
At December 31, 2010
 
AboveNet Canada, Inc.
    1,015,636.89       -       -       1,015,636.89  
AboveNet Toronto, Inc.
    (100.00 )                     (100.00 )
MFN Japan KK
    1,912,346.40       -       -       1,912,346.40  
AboveNet Communications UK Limited (loan)
    6,581,237.05       -       -       6,581,237.05  
AboveNet Communications UK Limited (intercompany)
    7,657,710.76       -       -       7,657,710.76  
AboveNet Communications UK Limited
    8,432,305.42       -       -       8,432,305.42  
AboveNet Communications UK Limited
    529,442.95       -       -       529,442.95  
AN Communications, Inc
    -       -       43,774.15       43,774.15  
AboveNet, Inc.
    5,984,441.00       (5,984,441.00 )     -       -  
AboveNet Int'l, Inc.
    -       (507,395.00 )     507,395.00       -  
AboveNet Int'l, Inc.
    309,435,082.65       -       (309,435,082.65 )     -         341,548,103.12
      (6,491,836.00 )     (308,883,913.50 )     26,172,353.62  

 
 
 

--------------------------------------------------------------------------------

 

Schedule 7.2 – Existing Liens


None
 

--------------------------------------------------------------------------------




Schedule 7.4 – Existing Investments


Investments in Foreign Subsidiaries (and other Investments for which our
investment is written down to zero on our books) on the date hereof.

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF
ASSIGNMENT AND ACCEPTANCE
 
THIS ASSIGNMENT AND ACCEPTANCE (this “Assignment and Acceptance”) is made this
__ day of ___________, ____, by and between ______________ (the “Assignor”) and
_____________________ (the “Assignee”).  Reference is made to the Revolving
Credit Agreement, dated as of January 28, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”), among ABOVENET, INC., ABOVENET COMMUNICATIONS, INC., ABOVENET OF
UTAH, L.L.C., ABOVENET OF VA, L.L.C., ABOVENET INTERNATIONAL, INC. (collectively
referred to as the “Borrowers,” and each individually, as a “Borrower”), the
several banks and other financial institutions and lenders from time to time
parties thereto (the “Lenders”), and SunTrust Bank, as Administrative Agent, as
Issuing Bank and as Swingline Lender.  Unless otherwise defined herein,
capitalized terms used herein without definition shall have the meanings given
to them in the Revolving Credit Agreement.
 
The Assignor and the Assignee hereby agree as follows:
 
1.           Assignment and Assumption.  Subject to the terms and conditions
hereof, and subject to and in accordance with the terms of the Revolving Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse to the
Assignor and, except as expressly provided herein, without representation or
warranty by the Assignor, the interest as of the Effective Date (as hereinafter
defined) in and to all of the Assignor’s rights and obligations under the
Revolving Credit Agreement and the other Loan Documents (in its capacity as a
Lender thereunder) represented by the percentage interest specified under the
heading “Assigned Share” in Item 4 of Annex I (such assigned interest, the
“Assigned Share”), including, without limitation, the Assigned Share of all
rights and obligations of the Assignor with respect to its Commitment and the
Loans at the time owing to it.  Unless Assignor sells and assigns (i) the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it, or (ii) to a Lender or an Affiliate of a Lender or an Approved
Fund, the Assigned Share shall be subject to the minimum amounts and required
consents requirements referred to in Section 10.4(b).
 
2.           The Assignor.  The Assignor represents and warrants that (i) it is
the legal and beneficial owner of the interest being assigned by it hereunder,
(ii) such interest is free and clear of any lien, encumbrance or other adverse
claim, (iii) as of the date hereof the amount of its Commitment and outstanding
Loans is as set forth in Item 4 of Annex I, (iv) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (v) except as set forth in clauses (i)-(iv) above, makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Revolving Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Revolving Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, and (vi) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or any
of their Subsidiaries or the performance or observance by the Borrowers or any
of their Subsidiaries of any of their respective obligations under the Revolving
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto.
 

 
 

--------------------------------------------------------------------------------

 
 
3.           The Assignee.  The Assignee represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Revolving Credit Agreement,
(ii) it is an eligible assignee and meets all of the requirements to be an
assignee under Section 10.4 of the Revolving Credit Agreement (subject to such
minimum amounts and consents as required under Section 10.4(b)), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Revolving
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Share, shall have the obligations of a Lender hereunder,  (iv) if it is a
Foreign Lender, attached to this Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of Section 2.19(e) of the
Revolving Credit Agreement, duly completed and executed by the Assignee, (v) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Share and either it, or the person exercising
discretion in making its decision to acquire the Assigned Share, is experienced
in acquiring assets of such type, (vi) confirms that it has received a copy of
the Revolving Credit Agreement, together with copies of the financial statements
most recently required to have been delivered under Section 5.1 of the Revolving
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance, (vii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Revolving Credit Agreement, (viii) appoints and authorizes the
Administrative Agent to take such actions as Administrative Agent on its behalf
under the Revolving Credit Agreement and the other Loan Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to the Administrative Agent by the terms thereof, together with such other
powers and duties as are reasonably incidental thereto, and (ix) agrees that it
will perform in accordance with their respective terms all of the obligations
that by the terms of the Revolving Credit Agreement are required to be performed
by it as a Lender.
 
4.           Effective Date.  Following the execution of this Assignment and
Acceptance by the Assignor and the Assignee, the parties shall deliver to the
Administrative Agent (i) an executed original hereof, together with all
attachments hereto, (ii) the processing and recordation fee referred to in
Section 10.4(b)(iv) of the Revolving Credit Agreement, (iii) the Administrative
Questionnaire referred to in Section 10.4(b)(iv) of the Revolving Credit
Agreement, unless the Assignee is already a Lender, (iv) and such documents as
are required under Section 2.19(e) of the Revolving Credit Agreement if the
Assignee is a Foreign Lender. The effective date of this Assignment and
Acceptance (the “Effective Date”) shall be the earlier of (i) the date of
acceptance hereof by the Administrative Agent or (ii) the date, if any,
designated as the Effective Date in Item 5 of Annex I As of the Effective Date,
(y) the Assignee shall be a party to the Revolving Credit Agreement and, to the
extent provided in this Assignment and Acceptance, shall have the rights and
obligations of a Lender thereunder and under the other Loan Documents, and (z)
the Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights (other than its rights and benefits under Section 2.18,
Section 2.19, Section 2.20 and Section 10.3 of the Revolving Credit Agreement as
well as rights and benefits under provisions in the other Loan Documents
relating to indemnification or payment of fees, costs and expenses, with respect
to facts and circumstances occurring prior to the Effective Date) and be
released from its obligations under the Revolving Credit Agreement and the other
Loan Documents to the extent of the interest assigned by this Assignment and
Acceptance.
 

 
- 2 -

--------------------------------------------------------------------------------

 
 
5.           Payments; Settlement.  On or prior to the Effective Date, in
consideration of the sale and assignment provided for herein and as a condition
to the effectiveness of this Assignment and Acceptance, the Assignee will pay to
the Assignor an amount (to be confirmed between the Assignor and the Assignee)
that represents the Assigned Share of the principal amount of the Loans made by
the Assignor and outstanding on the Effective Date (together, if and to the
extent the Assignor and the Assignee so elect, with the Assigned Share of any
related accrued but unpaid interest, fees and other amounts).  From and after
the Effective Date, the Administrative Agent will make all payments required to
be made by it under the Revolving Credit Agreement in respect of the interest
assigned hereunder (including, without limitation, all payments of principal,
interest and fees in respect of the Assigned Share of the Assignor’s Commitment
and Loans assigned hereunder) directly to the Assignee.  The Assignor and the
Assignee shall be responsible for making between themselves all appropriate
adjustments in payments due under the Revolving Credit Agreement in respect of
the period prior to the Effective Date.  All payments required to be made
hereunder or in connection herewith shall be made in Dollars by wire transfer of
immediately available funds to the appropriate party at its address for payments
designated in Annex I.
 
6.           Governing Law.  This Assignment and Acceptance shall be governed
by, and construed in accordance with, the internal laws of New York (including
for such purposes section 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflict of law rules).
 
7.           Entire Agreement.  This Assignment and Acceptance, together with
the Revolving Credit Agreement and the other Loan Documents, embody the entire
agreement and understanding between the parties hereto and supersede all prior
agreements and understandings of the parties, verbal or written, relating to the
subject matter hereof.
 
8.           Successors and Assigns.  This Assignment and Acceptance shall be
binding upon, inure to the benefit of and be enforceable by the parties hereto
and their respective successors and assigns.
 
9.           Counterparts.  This Assignment and Acceptance may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which, when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.
 
[Signatures on next page]
 

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Assignment and Acceptance to be
executed by their duly authorized officers as of the date first above written.
 

 
ASSIGNOR:
               
By:
         
Title: 
         
ASSIGNEE:
               
By:
         
Title:
 

 
Accepted this __ day of
____________, ____:


SUNTRUST BANK, as Administrative Agent,
Issuing Bank and Swingline Lender


By:
         
Title: 
   



Consented and agreed to1:


ABOVENET, INC., as Borrower representative


By:
         
Name: 
          
Title:
   

 

--------------------------------------------------------------------------------

1 Such consent is not required if (x) an Event of Default has occurred and is
continuing at the time of assignment or (y) the assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund.
 
 
- 4 -

--------------------------------------------------------------------------------

 

ANNEX I
 
1. 
Borrowers:



AboveNet, Inc., AboveNet Communications, Inc., AboveNet of Utah, L.L.C.,
AboveNet of VA, L.L.C. and AboveNet International, Inc.


2. 
Name and Date of Revolving Credit Agreement:



 
Revolving Credit Agreement, dated as of January 28, 2011, among AboveNet, Inc.,
AboveNet Communications, Inc., AboveNet of Utah, L.L.C., AboveNet of VA, L.L.C.,
AboveNet International, Inc., certain Lenders from time to time parties thereto,
and SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline
Lender.



3. 
Date of Assignment and Acceptance: ___________, ____.



4. 
Amounts:

 

   
Aggregate
for Assignor
   
Assigned
Share2
   
Amount of
Assigned
Share
   
Aggregate for
Assignor (after
assignment)
                           
(a)          Commitment
  $ ________       _____ %   $ ________     $ ________                          
         
(b)          Loans3
  $ ________       _____ %   $ ________     $ ________  



5. 
Effective Date: ____________, _________.

 
6. 
Addresses for Payments:

 
Assignor: 
                               
Attention:
       
Telephone:
       
Telecopy:
       
Reference:
             
Assignee: 
                             
  
Attention:
  
 

  

--------------------------------------------------------------------------------

2 Percentage taken to up to ten decimal places, if necessary.
3 Insert amounts outstanding as of the date of the Assignment and Acceptance.
 
- 5 -

--------------------------------------------------------------------------------


  
 
 
Telephone:
                        
Telecopy:
     
  
Reference:
  
 



7.
Addresses for Notices:



Assignor:
                               
Attention:
       
Telephone:
       
Telecopy:
             
Assignee:
                               
Attention:
       
Telephone:
     
  
Telecopy:
  
 



8.
Lending Office of Assignee:


 

                 
Attention:
   
Telephone:
   
Telecopy:
  
 


- 6 -

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF GUARANTY AND SECURITY AGREEMENT
 


 
SEE EXHIBIT 10.2 TO FORM 8-K
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF REVOLVING CREDIT NOTE


$___________
[City], [State]
 
___________ ___, 2011



FOR VALUE RECEIVED, the undersigned, ABOVENET, INC., a Delaware corporation
(“AboveNet”), ABOVENET COMMUNICATIONS, INC., a Delaware corporation (“ACI”),
ABOVENET OF UTAH, L.L.C., a Delaware limited liability company (“AboveNet
Utah”), ABOVENET OF VA, L.L.C., a Virginia limited liability company (“AboveNet
Virginia”), ABOVENET INTERNATIONAL, INC., a Delaware corporation
(“International”; International, AboveNet Virginia, AboveNet Utah, ACI and
AboveNet are collectively referred to as the “Borrowers,” and each individually,
as a “Borrower”), hereby promise, on a joint and several basis, to pay to [NAME
OF LENDER] (the “Lender”) or its registered assigns, at the office of SunTrust
Bank (“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the
Revolving Commitment Termination Date (as defined in the Revolving Credit
Agreement defined below), the lesser of the principal sum of
____________________________ AND NO/100 DOLLARS ($____________________) and the
aggregate unpaid principal amount of all Revolving Loans (as defined in the
Revolving Credit Agreement defined below) made by the Lender to the Borrowers
pursuant to the Revolving Credit Agreement, in lawful money of the United States
of America in immediately available funds, and to pay interest from the date
hereof on the principal amount thereof from time to time outstanding, in like
funds, at said office, at the rate or rates per annum and payable on such dates
as provided in the Revolving Credit Agreement.  In addition, should legal action
or an attorney-at-law be utilized to collect any amount due hereunder, the
Borrowers further promise to pay all costs of collection, including the
reasonable attorneys’ fees actually incurred without regard to statutory
presumption, in accordance with the terms of Section 10.3 of the Revolving
Credit Agreement.


Terms defined in that certain Revolving Credit Agreement dated as of
January 28, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”) among
the Borrowers, the lenders from time to time party thereto and SunTrust, as
Administrative Agent for the lenders, as Issuing Bank and as Swingline Lender,
are used herein with the same meanings.


Upon the occurrence and during the continuation of an Event of Default, the
Borrowers promise to pay interest, on demand, at a rate or rates provided in the
Revolving Credit Agreement.


All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrowers to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Revolving Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 

This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Revolving Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Revolving
Credit Agreement, all upon the terms and conditions therein specified.


THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTION 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER
CHOICE OF LAW AND CONFLICT OF LAW RULES) AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.


[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, a duly authorized officer of each Borrower as an authorized
signatory has executed this Revolving Credit Note as of the day and year first
written above.




 
ABOVENET, INC.
     
By:
     
   
Name:
   
Title:
     
ABOVENET COMMUNICATIONS, INC.
     
By:
     
   
Name:
   
Title:
     
ABOVENET OF UTAH, L.L.C.
     
By:
     
   
Name:
   
Title:
     
ABOVENET OF VA, L.L.C.
     
By:
     
   
Name:
   
Title:
     
ABOVENET INTERNATIONAL, INC.
     
By:
     
   
Name:
   
Title:

 
[Revolving Credit Note Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS


Date
 
Amount and
Type of Revolving
Loan
 
Payments of
Principal
 
Unpaid
Principal
Balance of
Revolving
Credit Note
 
Name of Person
Making Notation
                                                                               
                                                                               
                                                                               
                                                                               
                     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF SWINGLINE NOTE


$10,000,000.00
[City], [State]
 
___________ ____, 2011



FOR VALUE RECEIVED, the undersigned, ABOVENET, INC., a Delaware corporation
(“AboveNet”), ABOVENET COMMUNICATIONS, INC., a Delaware corporation (“ACI”),
ABOVENET OF UTAH, L.L.C., a Delaware limited liability company (“AboveNet
Utah”), ABOVENET OF VA, L.L.C., a Virginia limited liability company (“AboveNet
Virginia”), ABOVENET INTERNATIONAL, INC., a Delaware corporation
(“International”; International, AboveNet Virginia, AboveNet Utah, ACI and
AboveNet are collectively referred to as the “Borrowers,” and each individually,
as a “Borrower”), hereby promise, on a joint and several basis, to pay to the
order of SUNTRUST BANK, a Georgia state banking corporation (the “Swingline
Lender”) or its registered assigns, at the office of SunTrust Bank (“SunTrust”)
at 303 Peachtree St., N.E., Atlanta, Georgia 30308, on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date, as such terms are defined in the
Revolving Credit Agreement dated as of January 28, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Revolving Credit Agreement”) among the Borrowers, the Lenders from time to time
party thereto and SunTrust, as Administrative Agent for the Lenders, as Issuing
Bank and as Swingline Lender, the lesser of the principal sum of TEN MILLION AND
NO/100 DOLLARS ($10,000,000.00) or the aggregate unpaid principal amount of all
outstanding Swingline Loans made by the Swingline Lender to the Borrowers
pursuant to the Revolving Credit Agreement from time to time, in lawful money of
the United States of America in immediately available funds, and to pay interest
from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Revolving Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrowers further promise to pay all costs of
collection, including the reasonable attorneys’ fees of the Administrative Agent
and the Swingline Lender. Terms not defined herein shall have the meanings
ascribed to such terms in the Revolving Credit Agreement.
 
The Borrowers promise to pay interest on any overdue principal and, to the
extent permitted by law, overdue interest from their due dates at the times and
at a rate or rates provided in the Revolving Credit Agreement.
 
All Borrowings evidenced by this Swingline Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrowers to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Revolving Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 

This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Revolving Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for optional and mandatory prepayment of the principal hereof
prior to the maturity hereof and for the amendment or waiver of certain
provisions of the Revolving Credit Agreement, all upon the terms and conditions
therein specified.
 
THIS SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES SECTION 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF
LAW AND CONFLICT OF LAW RULES) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
 
[Remainder of page intentionally left blank]


 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, a duly authorized officer of each Borrower as an authorized
signatory has executed this Swingline Note as of the day and year first written
above.



 
ABOVENET, INC.
     
By:
     
Name:
   
Title:
     
ABOVENET COMMUNICATIONS, INC.
     
By:
     
Name:
   
Title:
     
ABOVENET OF UTAH, L.L.C.
     
By:
     
Name:
   
Title:
     
ABOVENET OF VA, L.L.C.
     
By:
     
Name:
   
Title:
     
ABOVENET INTERNATIONAL, INC.
     
By:
     
Name:
   
Title:



[Signature Page to Swingline Note]


 
 

--------------------------------------------------------------------------------

 


LOANS AND PAYMENTS


Date
  
Amount and
Type of Loan
  
Payments of
Principal
  
Unpaid Principal
Balance of Note
  
Name of Person Making
Notation
                                                                                
                                                                               
                                                                               
                                                                               
                                                         

 

--------------------------------------------------------------------------------


 
EXHIBIT 2.3
 
FORM OF NOTICE OF REVOLVING BORROWING
 
[Date]
 
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Revolving Credit Agreement dated as of January 28, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, and in effect on the date hereof, the “Revolving Credit
Agreement”), among the undersigned, as Borrowers, the Lenders from time to time
party thereto, and SunTrust Bank, as Administrative Agent, as Issuing Bank and
as Swingline Lender.  Terms defined in the Revolving Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of Revolving
Borrowing, and the Borrowers hereby request a Borrowing under the Revolving
Credit Agreement, and in that connection the Borrowers specify the following
information with respect to the Borrowing requested hereby:
 
(A)
Aggregate principal amount of
Borrowing1:                                                

 
(B)
Date of Borrowing (which is a Business
Day):                                              

 
(C) 
Type of Revolving Loan2:                                             

 
(D) 
Interest Period3:                                             



[Continued on Following Page]
 

--------------------------------------------------------------------------------

1 Not less than $5,000,000 or a larger multiple of $1,000,000 (or the remaining
amount of the Aggregate Revolving Commitment Amount, if less) for Eurodollar
Borrowing, and not less than $1,000,000 or a larger multiple of $100,000 (or the
remaining amount of the Aggregate Revolving Commitment Amount, if less) for Base
Rate Borrowing; provided, that Base Rate Loans made pursuant to Section 2.4 of
the Revolving Credit Agreement may be made in lesser amounts as provided
therein.  At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed five (5).
 
2 Eurodollar Borrowing or Base Rate Borrowing.
 
3 Initial Interest Period only required in the case of a Eurodollar
Borrowing.  The duration of the Interest Period must comply with the definition
of “Interest Period” and end not later than the Revolving Commitment Termination
Date.
 

--------------------------------------------------------------------------------


 
The Borrowers hereby represent and warrant that the conditions specified in
paragraphs (a), (b), (c) and (e) of Section 3.2 of the Revolving Credit
Agreement are satisfied.  The Borrowers hereby certify to the Administrative
Agent and each Lender that, after giving pro forma effect to the Borrowing
requested herein, the Borrowers and their Subsidiaries are in compliance on a
Pro Forma Basis with the financial covenants set forth in Article VI of the
Revolving Credit Agreement.
 
[Remainder of page intentionally left blank]

 
- 2 -

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
ABOVENET, INC., as Borrower representative
 
By:
 
Name:
Title:

 

--------------------------------------------------------------------------------


 
EXHIBIT 2.4
 
FORM OF NOTICE OF SWINGLINE BORROWING
 
[Date]
 
SunTrust Bank,
    as Administrative Agent
    for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Revolving Credit Agreement dated as of January 28, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, and in effect on the date hereof, the “Revolving Credit
Agreement”), among the undersigned, as Borrowers, the Lenders from time to time
party thereto, and SunTrust Bank, as Administrative Agent, as Issuing Bank and
as Swingline Lender.  Terms defined in the Revolving Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of Swingline
Borrowing, and the Borrowers hereby request a Borrowing under the Revolving
Credit Agreement, and in that connection the Borrowers specify the following
information with respect to the Borrowing requested hereby:
 
       (A)             Principal amount of Swingline Loan1:
                                        
 
       (B)             Date of Swingline Loan (which is a Business Day):
                                        
 
       (C)             Interest Period2:
                                        
 
(D)
Location and number of Borrower’s account to which proceeds of Borrowing are to
be disbursed:                                         

 
[Continued on Following Page]
 

--------------------------------------------------------------------------------

1 Aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrowers.
 
2 The duration of the Interest Period must comply with the definition of
“Interest Period” and end not later than the Revolving Commitment Termination
Date.

 
 

--------------------------------------------------------------------------------

 
 
The Borrowers hereby represent and warrant that the conditions specified in
paragraphs (a), (b), (c) and (e) of Section 3.2 of the Revolving Credit
Agreement are satisfied.  The Borrowers hereby certify to the Administrative
Agent and each Lender that, after giving pro forma effect to the Borrowing
requested herein, the Borrowers and their Subsidiaries are in compliance on a
Pro Forma Basis with the financial covenants set forth in Article VI of the
Revolving Credit Agreement.
 
[Remainder of page intentionally left blank]


 
- 2 -

--------------------------------------------------------------------------------

 
 
Very truly yours,
 
ABOVENET, INC., as Borrower representative
 
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 
EXHIBIT 2.6
 
FORM OF NOTICE OF CONVERSION/CONTINUATION


[Date]


SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA 30308


Ladies and Gentlemen:


Reference is made to the Revolving Credit Agreement dated as of January 28, 2011
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, and in effect on the date hereof, the “Revolving Credit
Agreement”), among the undersigned, as Borrowers, the Lenders from time to time
party thereto, and SunTrust Bank, as Administrative Agent, as Issuing Bank and
as Swingline Lender.  Terms defined in the Revolving Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of
Conversion/Continuation and the Borrowers hereby request the continuation or
conversion of a Borrowing under the Revolving Credit Agreement, and in that
connection the Borrowers specify the following information with respect to the
Borrowing to be converted or continued as requested hereby:


(A)           Borrowing to which this request
applies1:  _______________________________
(B)           Principal amount of Borrowing to be
continued/converted2:  ___________________________
  _________________
(C)           Effective date of election (which is a Business
Day):  ______________________
(D)           Type of resulting Borrowing3:  ______________________
(E)            Interest Period (if Eurodollar
Borrowing)4:  ________________________
 
[Signatures on Following Page]
 

--------------------------------------------------------------------------------

1 Swingline Borrowings may not be continued or converted.  If different options
are being elected with respect to different portions thereof, specify the
portions that are to be allocated to each resulting Borrowing.
 
2 The aggregate principal amount of any resulting Borrowing shall be not less
than $5,000,000 or a larger multiple of $1,000,000 for Eurodollar Borrowing, and
not less than $1,000,000 or a larger multiple of $100,000 for Base Rate
Borrowing.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed five (5).
 
3 Base Rate Borrowing or Eurodollar Borrowing.
 
4 The duration of the Interest Period must comply with the definition of
“Interest Period” and end not later than the Revolving Commitment Termination
Date.

 
 

--------------------------------------------------------------------------------

 


Very truly yours,
 
ABOVENET, INC., as Borrower representative
 
By:
   
Name:
 
Title:

 
- 2 -

--------------------------------------------------------------------------------


 


EXHIBIT 3.1(b)(viii)


FORM OF CERTIFICATE OF [ASSISTANT] SECRETARY
OF
[NAME OF LOAN PARTY]


I, __________, [Assistant] Secretary of [NAME OF LOAN PARTY], a [State of
Incorporation or formation] [corporation][limited liability company] (the
“Company”), hereby certify as follows pursuant to Section 3.1.(b) of that
certain Revolving Credit Agreement dated as of even date herewith, by and among
ABOVENET, INC., a Delaware corporation (“AboveNet”), ABOVENET COMMUNICATIONS,
INC., a Delaware corporation (“ACI”), ABOVENET OF UTAH, L.L.C., a Delaware
limited liability company (“AboveNet Utah”), ABOVENET OF VA, L.L.C., a Virginia
limited liability company (“AboveNet Virginia”), and ABOVENET INTERNATIONAL,
INC., a Delaware corporation (“International”), as Borrowers, the Lenders from
time to time party thereto, and SUNTRUST BANK, as Administrative Agent, as
Issuing Bank and as Swingline Lender (the “Revolving Credit Agreement”;
capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Credit Agreement) that:


(1)           I am the duly elected, qualified and acting [Assistant] Secretary
of the Company.


(2)           Attached hereto as Exhibit A is a true, correct and complete copy
of the [Articles of Incorporation][Articles of Organization][Certificate of
Formation] of the Company, certified to be true, correct and complete by the
Secretary of State of the State of [State of incorporation or formation], and
such [Articles of Incorporation][Articles of Organization][Certificate of
Formation] of the Company [has][have] not been amended, modified or otherwise
supplemented since the date of such certificate for the Secretary of State.


(3)           Attached hereto as Exhibit B is a true, correct and complete copy
of the [By-Laws][Operating Agreement][Limited Liability Company Agreement] of
the Company, together with all amendments thereto, all of which were duly
adopted and are in full force and effect on the date hereof.


(4)           Attached hereto as Exhibit C is a true, correct and complete copy
of the resolutions of the [Board of Directors][Member[s]][Board of Managers] of
the Company, duly adopted [by unanimous written consent] on __________, 201_,
such action having been duly taken in accordance with the provisions of
applicable law, the [Articles of Incorporation][Articles of
Organization][Certificate of Formation] and the [By-Laws][Operating
Agreement][Limited Liability Company Agreement] of the Company, and being now in
full force and effect, without any modifications in any respect.  Such
resolutions authorize the Company and the officers designated therein to execute
and deliver, and to do all things necessary or appropriate for the payment and
performance of all the Company’s obligations under the Loan Documents to which
the Company is a party.

 
 

--------------------------------------------------------------------------------

 


(5)           Attached hereto as Exhibit D is a true, correct and complete copy
of a certificate of [existence][good standing] issued by the Secretary of State
of the State of [State of Incorporation or formation].  The Company has, from
the date of such certificate, remained in good standing under the laws of such
State.


(6)           The persons named on the grid attached hereto as Exhibit E have
been elected or appointed, are duly qualified and are presently incumbent
officers of the Company with authority to execute the Loan Documents to which
the Company is a party, holding the respective offices set forth opposite each
name.  The signature opposite the name of each such person is that person’s
genuine signature.


[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on this ___
day of January, 2011.




       
Name:
 
Title:  [Assistant] Secretary

 
I, __________, do hereby certify that I am the duly elected, qualified and
acting __________ of the Company, that I am familiar with __________ and
[his][her] signature, that __________ is the duly elected, qualified and acting
[Assistant] Secretary of the Company and that the foregoing signature of
__________ is [his][her] signature.


IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of _________, 2011.



       
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Exhibit A - 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Exhibit B - 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Exhibit C - 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


Exhibit D - 1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT [E][F]


INCUMBENCY GRID


Name
 
Title
 
Signature
                               
  
     

 
 

--------------------------------------------------------------------------------




EXHIBIT 3.1(b)(xi)

 
FORM OF OFFICER'S CERTIFICATE
 
Reference is made to that certain Revolving Credit Agreement dated as of
January 28, 2011 by and among ABOVENET, INC., a Delaware corporation
(“AboveNet”), ABOVENET COMMUNICATIONS, INC., a Delaware corporation (“ACI”),
ABOVENET OF UTAH, L.L.C., a Delaware limited liability company (“AboveNet
Utah”), ABOVENET OF VA, L.L.C., a Virginia limited liability company (“AboveNet
Virginia”), ABOVENET INTERNATIONAL, INC., a Delaware corporation
(“International”; International, AboveNet Virginia, AboveNet Utah, ACI and
AboveNet are collectively referred to as the “Borrowers,” and each individually,
as a “Borrower”), the Lenders from time to time party thereto, and SunTrust
Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender (the
“Revolving Credit Agreement”).  Terms defined in the Revolving Credit Agreement
are used herein with the same meanings.  This certificate is being delivered
pursuant to Section 3.1(b)(xi) of the Revolving Credit Agreement.
 
I, ____________, [Title] of the Borrower representative, do hereby certify that
after giving effect to the funding of any initial Loan or initial issuance of a
Letter of Credit:
 
 
(a)
I am authorized to execute and deliver this Officer’s Certificate;

 
 
(b)
no Default or Event of Default exists at the date hereof;

 
 
(c)
all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the date hereof, both immediately
before and immediately after giving effect to the closing of the transactions
contemplated by the Revolving Credit Agreement; and



 
(d)
since ___________  ___, _____, there has been no change, event or other
circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.



[remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Officer’s Certificate as [Title] of the
Borrower representative and not in an individual capacity this ____ day of
_________, 2011.


By:
 
Name:
Title:

 
[Signature Page to Officer’s Certificate]
 

--------------------------------------------------------------------------------


 
EXHIBIT 5.1(c)


FORM OF
COMPLIANCE CERTIFICATE


THIS CERTIFICATE is given pursuant to Section 5.1(c) of the Revolving Credit
Agreement, dated as of January __, 2011 (as amended, modified or supplemented
from time to time, the “Revolving Credit Agreement,” the terms defined therein
being used herein as therein defined), among ABOVENET, INC., a Delaware
corporation (“AboveNet”), ABOVENET COMMUNICATIONS, INC., a Delaware corporation
(“ACI”), ABOVENET OF UTAH, L.L.C., a Delaware limited liability company
(“AboveNet Utah”), ABOVENET OF VA, L.L.C., a Virginia limited liability company
(“AboveNet Virginia”) and ABOVENET INTERNATIONAL, INC., a Delaware corporation
(“International”; AboveNet, ACI, AboveNet Utah, AboveNet Virginia and
International are referred to herein individually as a “Borrower” and
collectively as the “Borrowers”), certain banks and other financial institutions
from time to time parties thereto (the “Lenders”), and SunTrust Bank, as Issuing
Bank, Swingline Lender and as Administrative Agent for the Lenders.
 
The undersigned hereby certifies that:
 
1.           [He] [She] is a duly elected Responsible Officer of the Borrower
representative.
 
2.           The Borrowers have delivered, contemporaneously with this
Certificate, copies of the financial statements of AboveNet and its Subsidiaries
required to be delivered under [Section 5.1(a)/Section 5.1(b)] of the Revolving
Credit Agreement.  Such financial statements fairly present the consolidated
financial condition of AboveNet and its Subsidiaries as of such date and the
consolidated results of operations for such period in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the interim financial statements.
 
3.           The undersigned has reviewed the terms of the Revolving Credit
Agreement and has made, or caused to be made under the supervision of the
undersigned, a review in reasonable detail of the transactions and condition of
AboveNet and its Subsidiaries during the accounting period covered by such
financial statements.
 
4.           The examination described in paragraph 3 above did not disclose,
and the undersigned has no knowledge of the existence of, any Default or Event
of Default during or at the end of the accounting period covered by such
financial statements or as of the date of this Certificate.
 
5.           Attached to this Certificate as Attachment A is a covenant
compliance worksheet reflecting the computation of the financial covenants set
forth in Article VI of the Revolving Credit Agreement as of the last day of the
period covered by the financial statements enclosed herewith.
 
6.           As of the date of this Compliance Certificate, there have been the
following changes since the prior Compliance Certificate delivered under Section
5.1(c) of the Revolving Credit Agreement in which subsidiaries constitute
Material Subsidiaries:
 
Material Subsidiaries - ___________

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ___ day of _______, 20__.
 

 
ABOVENET, INC.
         
By:
     
Name:
     
Title:
   

 
 
Exhibit 5.1(c) – Page 2

--------------------------------------------------------------------------------

 

Attachment A
 
ABOVENET, INC.
 
Financial Covenant Compliance
For the quarter ended __________, 20__

 
Debt Provision
 
Name of Covenant
 
Benchmark
 
Result
   
Compliance Status
                           
6.1
 
Maximum Leverage Ratio
 
2.50:1.00
    ____       ____                            
6.2
 
Minimum Interest Coverage Ratio
 
3.00:1.00
    ____       ____  

 
 
Attachment A – Page 1

--------------------------------------------------------------------------------

 

Leverage Ratio
 (Section 6.1)


Consolidated Total Debt:
             
All Indebtedness of the Borrowers and their Subsidiaries measured on a
consolidated basis as of the last day of the twelve month period then ending
(the “Defined Period”)
  $              
Less:   all Hedging Obligations as of the last day of the Defined Period
  $              
Consolidated Total Debt
  $              
Consolidated EBITDA for the Defined Period (calculated in the manner required by
Schedule I of the Compliance Certificate)
  $              
Total Leverage Ratio (ratio of Consolidated Total Debt to Consolidated EBITDA
for the Defined Period)
 
____ to 1.0
 

 
 
Attachment A – Page 2

--------------------------------------------------------------------------------

 

Interest Coverage Ratio
(Section 6.2)


Interest Coverage Ratio for the twelve (12) month period then ending (the
“Defined Period”) is defined as follows:
             
Interest Coverage Numerator:
                  
Consolidated EBITDA for the Defined Period (calculated in the manner required by
Schedule I of the Compliance Certificate)
  $              
Interest Coverage Denominator:
                    
for AboveNet and its Subsidiaries, the sum of (i) total interest expense,
including without limitation the interest component of any payments in respect
of Capital Lease Obligations capitalized or expensed during the Defined Period
(whether or not actually paid during such Defined Period) plus (ii) the net
amount payable (or minus the net amount receivable) with respect to Hedging
Transactions during the Defined Period (whether or not actually paid or received
during such Defined Period), all calculated in accordance with GAAP
  $              
Interest Coverage Ratio (Ratio of Interest Coverage Numerator to Interest
Coverage Denominator) for the Defined Period
 
___ to 1.0
 

 
 
Attachment A – Page 3

--------------------------------------------------------------------------------

 

EBITDA
(Schedule I)
 
EBITDA for the twelve (12) month period then ending (the “Defined Period”) is
defined as follows: 1
             
the net income (or loss) of AboveNet and its Subsidiaries for the Defined Period
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (i) any extraordinary gains
or losses, (ii) any gains attributable to write-ups of assets, (iii) any
unremitted earnings of any Person that is not a Subsidiary resulting from any
equity interest of the Borrowers or any Subsidiary of the Borrowers in such
Person the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary and (v) any income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrowers or any Subsidiary on the date that such Person’s
assets are acquired by the Borrowers or any Subsidiary
  $              
Plus (without duplication):
                 
For AboveNet and its Subsidiaries, the sum of (i) total interest expense,
including without limitation the interest component of any payments in respect
of Capital Lease Obligations capitalized or expensed during the Defined Period
(whether or not actually paid during such Defined Period) plus (ii) the net
amount payable (or minus the net amount receivable) with respect to Hedging
Transactions during the Defined Period (whether or not actually paid or received
during such Defined Period), all calculated in accordance with GAAP, to the
extent deducted in the determination of net income for the Defined Period
  $              
income tax expense for the Defined Period determined on a consolidated basis in
accordance with GAAP, to the extent deducted in the determination of net income
for the Defined Period
  $    



depreciation and amortization determined on a consolidated basis in accordance
with GAAP for the Defined Period, to the extent deducted in the determination of
net income for the Defined Period
  $              
all other non-cash charges for the Defined Period reasonably acceptable to the
Administrative Agent determined on a consolidated basis in accordance with GAAP,
to the extent deducted in the determination of net income for the Defined Period
  $              
EBITDA for the Defined Period
  $    

 

--------------------------------------------------------------------------------

1 For purposes of calculating Consolidated EBITDA of AboveNet and its
Subsidiaries for any period, (x) the Consolidated EBITDA of any Person acquired
by, or merged into or consolidated with, AboveNet and its Subsidiaries during
such period shall be included on a pro forma basis for such period (assuming for
purposes of such calculation that the consummation of such acquisition, merger
or consolidation in connection therewith occurred on the first day of such
period) and (y) the Consolidated EBITDA of any Subsidiary whose (1) Capital
Stock is sold, transferred or otherwise disposed of to any Person during such
period or (2) assets (if all or substantially all) are sold, transferred, leased
or otherwise disposed of to any Person other during such period, in either case
under this clause (y), shall be excluded on a pro forma basis for such period
(assuming for purposes of such calculation that the consummation of such sale,
lease, transfer or other disposition occurred on the first day of such period)

Attachment A – Page 4

--------------------------------------------------------------------------------


 
 